      Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 1 of 243




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

HERSHALL SHELLEY                          §
    Plaintiff,                            §
                                          §
vs.                                       §    Civil Action No. 1:20-CV-1157
                                          §
RANDALL’S FOOD & DRUGS, LP                §
   Defendant.                             §

            EXHIBIT A – INDEX OF MATTERS BEING FILED

      TAB          DATE                           DOCUMENT

       1            n/a        District Clerk Events Details with Documents

       2          8/6/2020     Plaintiff’s Original Petition with Request for Service

       3          8/7/2020     Citations Issued

       4         8/12/2020     Return of Service Filed

       5         8/13/2020     Returns of Service Filed

       6          9/4/2020     Defendant’s Original Answer

       7         10/21/2020    Plaintiff’s First Amended Petition


                                         Respectfully submitted,

                                         By:__/s/_Trek Doyle____
                                         Trek Doyle
                                         State Bar No. 00790608
                                         trek@doyleseelbach.com
                                         Karl Seelbach
                                         State Bar No. 24044607
                                         karl@doyleseelbach.com
                                         Joshua R. Bolduc
                                         State Bar No. 24087183
                                         josh@doyleseelbach.com

                                         Doyle & Seelbach PLLC




                                                                     EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 2 of 243




                                             7700 W. Highway 71, Ste. 250
                                             Austin, Texas 78735
                                             512.960.4890 phone
                                             doyleseelbach.com

                                             ATTORNEYS FOR DEFENDANT
                                             RANDALLS FOOD & DRUGS, LP




                         CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by electronic delivery to counsel
identified below on this, the 20th day of November 2020.

      Gerald Bright
      State Bar No. 02991720
      David L. Craft
      State Bar No. 00790522
      Courtney L. Myers
      State Bar No. 24102261
      Arthur L. Walker
      State Bar No. 20693900
      WALKER BRIGHT, PC
      100 N. Central Expressway, Suite 800
      Richardson, Texas 75080
      972.744.0192 Telephone
      972.744.0067 Fax
      efiledallas@wblpc.com

      ATTORNEYS FOR PLAINTIFF




                                                                   EXHIBIT A
11/20/2020                Case 1:20-cv-01157-RP Document    1-1 -Filed
                                                     Travis County AARO -11/20/20
                                                                          Details Page 3 of 243
                                                     (https://www.traviscountytx.gov)

   District Clerk - AARO - Attorney Access to Records Online

   Details
   Updated : Friday, November 20, 2020 4:34:45 AM

   Cause Number                                                                                           Request Documents (https://www.traviscountytx.gov/district
   D-1-GN-20-004066
   Style                                                                                                       New Search (/aaro/)
   SHELLEY V. RANDALLS FOOD AND D
   Filed Date
   8/6/2020
   Court
   419
   Type
   PERSONAL INJURY OTHER (GEN LIT )
   Case Status
   PENDING
   Action/Offense
   Hearing Date


   Attorney                        Type             Party - Full/Business                     Party - Person
                                   DEFENDANT        CEREBUS CAPITAL MANAGEMENT LLC
                                   DEFENDANT        CEREBUS CAPITAL MANAGEMENT LP
                                   DEFENDANT        ALBERTSONS INVESTOR HOLDINGS LLC
                                   DEFENDANT        ALBERTSONS COMPANIES INC
   DOYLE TREK C.                   DEFENDANT        ALBERTSONS REALTY LLC
   DOYLE TREK C.                   DEFENDANT        KIMCO REALTY CORPORATION
   DOYLE TREK C.                   DEFENDANT        ALBERTSONS COMPANIES LLC
   DOYLE TREK C.                   DEFENDANT        RANDALLS FOOD MARKETS INC
   DOYLE TREK C.                   DEFENDANT        ALBERTSONS LLC
   DOYLE TREK C.                   DEFENDANT        RANDALLS FOOD AND DRUGS LP
   BRIGHT GERALD                   PLAINTIFF                                                  SHELLEY , HERSHALL
   VINCENT



   Date            Court Party Description                                     Category   Pages
   10/21/2020      419       PL    AMENDED PETITION/SUPPLEMENTAL PET-PL                   111     Download (/aaro/Default/GetPdf?barCodeId=7325907)
   9/4/2020        419       PL    ANSWER & ADDITIONAL PLEADING                ANS-RESP   7       Download (/aaro/Default/GetPdf?barCodeId=7259015)
   8/13/2020       419       DF    EXECUTED SERVICE                            SRVPROCESS 2       Download (/aaro/Default/GetPdf?barCodeId=7228581)
   8/13/2020       419       DF    EXECUTED SERVICE                            SRVPROCESS 2       Download (/aaro/Default/GetPdf?barCodeId=7228571)
   8/13/2020       419       DF    EXECUTED SERVICE                            SRVPROCESS 2       Download (/aaro/Default/GetPdf?barCodeId=7228565)
   8/13/2020       419       DF    EXECUTED SERVICE                            SRVPROCESS 2       Download (/aaro/Default/GetPdf?barCodeId=7228561)
   8/13/2020       419       DF    EXECUTED SERVICE                            SRVPROCESS 2       Download (/aaro/Default/GetPdf?barCodeId=7228556)
   8/12/2020       419       DF    EXECUTED SERVICE                            SRVPROCESS 2       Download (/aaro/Default/GetPdf?barCodeId=7224848)
   8/7/2020        419       DF    ISS:CITATION                                ISSUANCE   1       Download (/aaro/Default/GetPdf?barCodeId=7217609)
   8/7/2020        419       DF    ISS:CITATION                                ISSUANCE   1       Download (/aaro/Default/GetPdf?barCodeId=7217608)
   8/7/2020        419       DF    ISS:CITATION                                ISSUANCE   1       Download (/aaro/Default/GetPdf?barCodeId=7217607)
   8/7/2020        419       DF    ISS:CITATION                                ISSUANCE   1       Download (/aaro/Default/GetPdf?barCodeId=7217606)
   8/7/2020        419       DF    ISS:CITATION                                ISSUANCE   1       Download (/aaro/Default/GetPdf?barCodeId=7217605)
   8/7/2020        419       DF    ISS:CITATION                                ISSUANCE   1       Download (/aaro/Default/GetPdf?barCodeId=7217603)
   8/6/2020        419       PL    ORIGINAL PETITION/APPLICATION               PET-PL     109     Download (/aaro/Default/GetPdf?barCodeId=7217401)



     Request Documents (https://www.traviscountytx.gov/district-clerk/records-request)

       New Search (/aaro/)


https://public.traviscountytx.gov/aaro/
                                                                                                                                EXHIBIT A                        1/2
11/20/2020               Case 1:20-cv-01157-RP Document    1-1 -Filed
                                                    Travis County AARO -11/20/20
                                                                         Details Page 4 of 243
                                                                                  © 2020 Travis County, Texas - All rights reserved.




https://public.traviscountytx.gov/aaro/
                                                                                           EXHIBIT A                                   2/2
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 5 of 243
                                                                                            8/6/2020 4:26 PM
                                                                                                            Velva L. Price
                                                                                                           District Clerk
                                                                                                           Travis County
                                             CAUSE NO.D-1-GN-20-004066
                                                      ___________________                               D-1-GN-20-004066
                                                                                                            Ruben Tamez

             HERSHALL SHELLEY,                                     §     IN THE DISTRICT COURT
                      Plaintiff,                                   §
                                                                   §
             V.                                                    §
                                                                   §
             RANDALLS FOOD & DRUGS LP;                             §
             ALBERTSON’S LLC;                                      §
             RANDALL’S FOOD MARKETS, INC.;                         §
             ALBERTSON’S COMPANIES, LLC;                           §      ___
                                                                       419TH    JUDICIAL DISTRICT
             KIMCO REALTY CORPORATION;                             §
             ALBERTSON’S REALTY LLC;                               §
             ALBERTSON’S COMPANIES, INC.;                          §
             ALBERTSON’S INVESTOR HOLDINGS                         §
             LLC; CEREBUS CAPITAL                                  §
             MANAGEMENT, LP; and CEREBUS                           §
             CAPITAL MANAGEMENT, LLC;                              §
                       Defendants.                                 §     TRAVIS COUNTY, TEXAS

                         PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS

             TO THE HONORABLE JUDGE OF SAID COURT:

                     COMES NOW, HERSHALL SHELLEY (“Shelley”), Plaintiff, who complains of

             RANDALLS FOOD & DRUGS LP; ALBERTSON’S LLC; RANDALL’S FOOD MARKETS,

             INC.;      ALBERTSON’S      COMPANIES,         LLC;       KIMCO      REALTY    CORPORATION;

             ALBERTSON’S REALTY LLC; ALBERTSON’S COMPANIES, INC.; ALBERTSON’S

             INVESTOR HOLDINGS LLC; CEREBUS CAPITAL MANAGEMENT, LP; AND CEREBUS

             CAPITAL MANAGEMENT, LLC (all collectively referred to herein as “Randall’s” or

             “Defendants”, and for his cause of action would respectfully show:

                                        I.      DISCOVERY CONTROL PLAN

                     Plaintiff asserts that this suit and discovery shall be conducted under a Level Three (3)

             discovery control plan, pursuant to rule 190.4 of the TEXAS RULES OF CIVIL PROCEDURE pursuant to

             a Scheduling Order approved by this Court.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 1
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 6 of 243




                                                      II.    PARTIES

                    Plaintiff Shelley is an individual residing in Travis County, Texas.

                    Defendant RANDALLS FOOD & DRUGS LP is a Foreign Limited Partnership, licensed to

             do and doing business in Texas. At the time of the alleged incident in question this defendant

             owned, occupied or controlled the store and premises located at 715 S. Exposition Boulevard,

             Austin, Travis County, Texas. This defendant may be served by serving its registered agent for

             service: CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136.

                    Defendant ALBERTSON’S LLC is a Foreign Limited Liability Company, licensed to do

             and doing business in Texas. At the time of the alleged incident in question this defendant owned,

             occupied or controlled the store and premises located at 715 S. Exposition Boulevard, Austin,

             Travis County, Texas. This defendant may be served by serving its registered agent for service: CT

             Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136.

                    Defendant RANDALL’S FOOD MARKETS, INC. is a Foreign For-Profit Corporation,

             licensed to do and doing business in Texas. At the time of the alleged incident in question this

             defendant owned, occupied or controlled the store and premises located at 715 S. Exposition

             Boulevard, Austin, Travis County, Texas. This defendant may be served by serving its registered

             agent for service: CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136.

                    Defendant ALBERTSON’S COMPANIES, LLC is a Foreign Limited Liability Company,

             licensed to do and doing business in Texas. At the time of the alleged incident in question this

             defendant owned, occupied or controlled the store and premises located at 715 S. Exposition

             Boulevard, Austin, Travis County, Texas. This defendant may be served by serving its registered

             agent for service: CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136.

                    Defendant KIMCO REALTY CORPORATION is a Foreign For-Profit Corporation,



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 2
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 7 of 243




             licensed to do and doing business in Texas. At the time of the alleged incident in question this

             defendant owned, occupied or controlled the store and premises located at 715 S. Exposition

             Boulevard, Austin, Travis County, Texas. This defendant may be served by serving its registered

             agent for service: CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136.

                     Defendant ALBERTSON’S REALTY LLC is a Foreign Limited Liability Company,

             licensed to do and doing business in Texas. At the time of the alleged incident in question this

             defendant owned, occupied or controlled the store and premises located at 715 S. Exposition

             Boulevard, Austin, Travis County, Texas. This defendant may be served by serving its registered

             agent for service: CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136.

                     Defendant ALBERTSON’S COMPANIES, INC., based upon information and belief, is a

             Foreign For-Profit Corporation, licensed to do and doing business in Texas. At the time of the

             alleged incident in question this defendant owned, occupied or controlled the store and premises

             located at 715 S. Exposition Boulevard, Austin, Travis County, Texas. Issuance and service of

             citation is not being requested at this time for this defendant.

                     Defendant ALBERTSON’S INVESTOR HOLDINGS LLC, based upon information and

             belief, is a Foreign Limited Liability Company, licensed to do and doing business in Texas. At the

             time of the alleged incident in question this defendant owned, occupied or controlled the store and

             premises located at 715 S. Exposition Boulevard, Austin, Travis County, Texas. Issuance and

             service of citation is not being requested at this time for this defendant.

                     Defendant CEREBUS CAPITAL MANAGEMENT, LP, based upon information and

             belief, is a Foreign Limited Partnership, licensed to do and doing business in Texas. At the time of

             the alleged incident in question this defendant owned, occupied or controlled the store and premises

             located at 715 S. Exposition Boulevard, Austin, Travis County, Texas. Issuance and service of



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 3
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 8 of 243




             citation is not being requested at this time for this defendant.

                     Defendant CEREBUS CAPITAL MANAGEMENT, LLC, based upon information and

             belief, is a Foreign Limited Liability Company, licensed to do and doing business in Texas. At the

             time of the alleged incident in question this defendant owned, occupied or controlled the store and

             premises located at 715 S. Exposition Boulevard, Austin, Travis County, Texas. Issuance and

             service of citation is not being requested at this time for this defendant.

                                                          III.    VENUE

                     Venue is proper in Travis County, Texas, because all or a substantial part of the events or

             omissions occurred in the County. TEX. CIV. PRAC. & REM. CODE § 15.002(a)(1).

                                                    IV.        JURISDICTION

                     The damages sought in the lawsuit are within the jurisdictional limits of this Court and

             venue is properly laid in this Court, therefore, the Court has lawful jurisdiction of the cause.

                                                          V.      FACTS

                     On or about September 13, 2018, Shelley entered the Defendants’ premises located at 715

             S. Exposition Boulevard, Austin, Travis County, Texas as an invitee to attempt to punch in to

             begin his shift as an employee for Defendants. In the process of trying to do so, and before he

             was in the course and scope of his employment for Defendants, he was seriously and

             permanently injured when he slipped and fell on water or another liquid substance on the ground

             in front of the area where Plaintiff was attempting to clock in for work. The condition of the

             ground as described above constituted a dangerous condition.

                                      VI.     NEGLIGENCE/PREMISES LIABILITY

                     At all times relevant to this cause of action, the premises in question was owned, occupied

             and/or maintained by Defendants. As a direct and proximate result of the acts and/or omissions of



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 4
                                                                                                    EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 9 of 243




             Defendants, Shelley sustained severe personal injuries. Defendants were negligent, in that while on

             the premises of Defendants, Plaintiff was owed a duty by Defendants to either warn him of or make

             safe any conditions (including instrumentalities) on the property which posed an unreasonable

             danger to Plaintiff, of which it knew or of which, through the exercise of reasonable diligence, it

             should have known. In failing to meet that duty, Defendants are liable to Shelley as discussed

             herein.

                                               VII.     VICARIOUS LIABILITY

                       At the time of the acts and/or omissions made the basis of this lawsuit, Defendants’

             employees acted within the course and scope of their employment with Defendants, and in

             furtherance of Defendants’ business.           Alternatively, Defendants were the principals and

             Defendants’ employees were their agents. Under the doctrine of respondeat superior and/or the

             doctrine of agency, Defendants are liable for the acts and/or omissions of their employees herein.

                                       VIII. PROXIMATE CAUSE AND DAMAGES

                       As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered

             damages, including but not limited to: past and, in all reasonable probability, future medical

             expenses; past and, in all reasonable probability, future physical pain and suffering; past and, in

             all reasonable probability, future mental anguish; past and, in all reasonable probability, future

             physical impairment; past and, in all reasonable probability, future physical disfigurement; and,

             past and, in all reasonable probability, future lost wages and income earning capacity.

                                                      IX.   JURY DEMAND

                       Plaintiff respectfully demands his right to trial by jury and has tendered the jury fee to the

             District Clerk of Travis County, Texas.




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 5
                                                                                                   EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 10 of 243




                          X.        PLAINTIFF’S REQUEST FOR DISCLOSURE, FIRST SET OF
                                   INTERROGATORIES, REQUESTS FOR PRODUCTION,
                                           AND REQUEST FOR ADMISSIONS

                    Defendants are hereby requested to disclose, within fifty (50) days of service of the Petition

             and Discovery Requests, the information or material requested in the Plaintiff’s Request for

             Disclosure, First Set of Interrogatories, Requests for Production, and Request for Admissions

             attached hereto and incorporated herein by reference, to the undersigned counsel for Plaintiff.

                                                               PRAYER

                    WHEREFORE, PREMISES CONSIDERED, Plaintiff Hershall Shelley requests that

             Defendants be cited to appear and answer, and that on final trial Plaintiff have:

                   (a) Judgment against Defendants for actual damages in an amount exceeding the minimum

                         jurisdictional limits of the Court;

                   (b) Pre-judgment interest at the highest rate allowed by law;

                   (c) Costs of Court;

                   (d) Post-judgment interest at the highest rate allowed by law; and

                   (e) Such other and further relief to which PLAINTIFF may be justly entitled, at law or in

                         equity.




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 6
                                                                                                 EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 11 of 243




                                                         Respectfully submitted,

                                                         WALKER BRIGHT, P.C.
                                                         100 N. Central Expressway, Suite 800
                                                         Richardson, Texas 75080
                                                         Telephone:     (972) 744-0192
                                                         Facsimile:     (972) 744-0067
                                                         Email:         efiledallas@wblpc.com



                                                 By:
                                                         Gerald Bright
                                                         State Bar No. 02991720
                                                         David L. Craft
                                                         State Bar No. 00790522
                                                         Courtney L. Myers
                                                         State Bar No. 24102261
                                                         Arthur L. Walker
                                                         State Bar No. 20693900

                                                 ATTORNEYS FOR PLAINTIFF




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 7
                                                                                          EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 12 of 243




                                          CAUSE NO. ___________________

             HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
                      Plaintiff,                                 §
                                                                 §
             V.                                                  §
                                                                 §
             RANDALLS FOOD & DRUGS LP;                           §
             ALBERTSON’S LLC;                                    §
             RANDALL’S FOOD MARKETS, INC.;                       §
             ALBERTSON’S COMPANIES, LLC;                         §       ___ JUDICIAL DISTRICT
             KIMCO REALTY CORPORATION;                           §
             ALBERTSON’S REALTY LLC;                             §
             ALBERTSON’S COMPANIES, INC.;                        §
             ALBERTSON’S INVESTOR HOLDINGS                       §
             LLC; CEREBUS CAPITAL                                §
             MANAGEMENT, LP; and CEREBUS                         §
             CAPITAL MANAGEMENT, LLC;                            §
                       Defendants.                               §       TRAVIS COUNTY, TEXAS

              PLAINTIFF’S REQUEST FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
                  REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
                             DEFENDANT RANDALLS FOOD & DRUGS LP

             TO:    Defendant RANDALLS FOOD & DRUGS LP by service through its registered agent,
                    CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136

                                                    INSTRUCTIONS

                    Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
             discovery requests. Plaintiff requests that Defendant answer the Request for Disclosure, First Set
             of Interrogatories, Requests for Production, and Request for Admissions, and produce for
             inspection and copying (unless otherwise indicated) the documents and things set out below.
             Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
             produced pursuant to these requests with a separate and distinct number or similar identifying
             designation; and (2) serve your written response to these requests and interrogatories, stating
             with regard to each numbered request and interrogatory, the identification or exhibit numbers of
             the specific items being answered or produced in response to each such request or interrogatory.
             Documents or things which are required to be produced in response to more than one request
             may be listed by number in response to each request, but the document or thing itself need only



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 8
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 13 of 243




             be produced one time. All documents of things to be produced are to be forwarded to the
             undersigned attorneys attached to or together with your written response.
                     Plaintiff specifies, on or before the first day after fifty (50) days from the date of service,
             the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
             Richardson, Texas 75080, as time and place of making such inspection and copying, unless
             requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                                       DEFINITIONS

                     As used herein, the following terms shall have the meanings indicated below:
                     A.      “You” and “Yours” means RANDALLS FOOD & DRUGS LP.
                     B.      “Defendant” means RANDALLS FOOD & DRUGS LP unless otherwise
             identified.
                     C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
                     D.      “Person” and “Persons” means both the plural and singular, and each term
             includes any natural person, governmental unit, corporation, association, firm, partnership, or
             other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
             or representatives of such entities, as the context requires.
                     E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
             occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
             amended petition.
                     F.      “Statement” means a written statement signed or otherwise adopted or approved
             by the person making it; and any recording or transcription which is a substantially verbatim
             recital of a statement by the person and contemporaneously recorded.
                     G.      “Document” means both the plural and singular, and each term includes, but is
             not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
             reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
             printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
             studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
             recordings, and every other device or media on which or through which information of any type
             is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
             term “documents” also means an authentic copy where the original is not in the possession,



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 9
                                                                                                  EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 14 of 243




             custody, or control of Defendant and every copy of a document where such copy is not an
             identical duplicate of the original.
                    H.       “Communication” means any contact between two or more persons or companies
             and shall include, without limitation, written contact by means such as letters, memoranda,
             telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
             telephone conversations. However, this term is not meant to include any contact which is
             claimed as exempt from discovery as party communication, attorney-client privilege, or under
             any other exemption.
                    I.       “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
             concern, concerning, evidence or be any way logically or factually connected with the matter
             discussed.
                    J.       “Identify” when referring:
                             (1)    to a person, means to state the person’s name, and their business and
                                    residential addresses and phone numbers.

                             (2)    to a business or governmental entity, means to state its full name and
                                    present or last known business address and phone number.

                             (3)    to a statement, means to identify who made it, who took or recorded it,
                                    when, where, and how it was made, and all others, present during the
                                    making of the recording.

                             (4)    to any tangible item or document, means to identify it, to give a
                                    reasonably detailed description of the item, and to state who has present or
                                    last known possession, custody, or control of the item or document.

                             (5)    to any insurance agreement, means to list the policy holder, all additional
                                    insured, the policy number, the insurance company carrying the policy, its
                                    effective dates, and the policy limits.

                                      NOTICE WITH REGARD TO OBJECTIONS

                    Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
                    A.       Discovery extends to all relevant, non-privileged documents, as defined above,
             and other tangible things which constitute or contain discoverable data or information. It is not a
             ground for objection that the information sought will be inadmissible at trial if the information




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 10
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 15 of 243




             sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
             R. CIV. P. 92.3.
                    B.       No objection or assertion of work product is permitted to a request submitted
             under TEX. R. CIV. P. 194.
                    C.       Discovery extends to documents or things either in your possession or in your
             constructive possession. Constructive possession exists so long as you have a superior right to
             compel the production of the document or thing from the third party, including an agent, attorney
             or representative who has possession, custody or control of such document or thing, even though
             Defendant does not have actual physical possession.
                    D.       With regard to any request for production to which Defendant objects on the
             ground that the request is overly broad, burdensome or not limited in scope or time properly,
             Defendant is requested to state in its answer or objection:
                             (1)    The categories of information, if any, to which Defendant does not object
                             to providing and to produce such answers or documents or tangible things in your
                             response to this written interrogatory or request for production; and

                             (2)     The documents that are in existence to which you object to providing and
                             the reason why you claim that such documents or the information contained
                             therein is not calculated to lead to the discovery of admissible evidence which is
                             relevant or material to the facts in this case.

                    E.       Assertion of Privilege.
                             (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
                             request for production to which you object on the ground of privilege or
                             exemption from discovery, you are must state in your response, the following:

                                    (a)     That information or material responsive to the request has been
                                            withheld;

                                    (b)     Identify the request to which the information or material relates;
                                            and

                                    (c)     The specific facts which you claim support the asserted legal
                                            privilege.

                             (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
                             you indicate that material or information has been withheld from production as
                             described in A above, you are hereby requested to identify the information and




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 11
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 16 of 243




                             material withheld within 15 days from the date that service of said response upon
                             the party seeking discovery, and to serve a response that:

                                    (a)     describes the information or materials withheld that enables the
                                            requesting party to assess the applicability of the privilege; and

                                    (b)     asserts a specific privilege for each item or group of items
                                            withheld. See, Peeples v. The Honorable Fourth Court of Appeals,
                                            701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                                            Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                                            Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

                             (3)     Please note that under Rule 192.5 (c), even if made or prepared in
                             anticipation of litigation or for trial, the following is not work product protected
                             from discovery:

                                    (a)     information discoverable under Rule 192.3 concerning experts,
                                            trial witnesses, witness statements, and contentions;

                                    (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                                    (c)     the name, address, and telephone number of any potential party or
                                            any person with knowledge of relevant facts;

                                    (d)     any photograph or electronic image of underlying facts (e.g., a
                                            photograph of the accident scene) or a photograph or electronic
                                            image of any sort that a party intends to offer into evidence; and

                                    (e)     any work product created under circumstances within an exception
                                            to the attorney-client privilege in Rule 503(d) of the Rules of
                                            Evidence.

                    F.       Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
             SECRETS. You are instructed that it is not a proper ground for objection to discovery that
             documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
             v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
             Defendant not to disclose such documents to competitors, the media, or the public generally and
             are willing to enter into an agreement immediately so as not to delay production for such
             documents. If such arrangements are needed by Defendant, please advise the undersigned at
             least ten (10) days before the documents are to be produced so as to allow sufficient time to
             execute such agreement.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 12
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 17 of 243




                                             REQUEST FOR DISCLOSURE

                    Pursuant to TEXAS RULE       OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
             disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e);
             194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);
             194.2(j); 194.2(k), and 194.2(l).




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 13
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 18 of 243




                                  FIRST SET OF WRITTEN INTERROGATORIES

             INTERROGATORY NO. 1: Please identify the RANDALLS FOOD & DRUGS LP
             representative primarily responsible for answering these interrogatories by stating their full name
             and job title.

             ANSWER:



             INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
             hiring, training, and supervising the persons who maintain the premises in front of the area where
             Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
             County, Texas on the date of the incident made the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
             purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
             the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
             Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
             their full name and job title.

             ANSWER:



             INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
             Defendant has been involved during the past 10 years involving a slip and fall in the area or an
             area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
             occurred. Your answer should include a description of the slip and fall incident(s), property
             damage, injuries sustained, dates, and locations.

             ANSWER:



             INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
             analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
             715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
             basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
             the accident made the basis of this lawsuit. If so, please state the date of such examination,
             inspection, test or analysis and the identity of the persons participating in such inspection,
             examination, test or analysis, by name, address, and phone number.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 14
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 19 of 243




             ANSWER:



             INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
             avoid the incident made the basis of this suit.

             ANSWER:



             INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
             and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
             brief statement describing the substance of their testimony.

             ANSWER:



             INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
             impressions or opinions have been reviewed by a testifying expert, please state or provide all
             discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
             witness fees paid within the last five years.

             ANSWER:



             INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
             action, stating your correct name if you have not been properly named.

             ANSWER:



             INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
             which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
             or an agent of your attorney? If so, please state the person(s) who took such photographs by
             name, address, and phone number, and the person(s) in possession of such photographs by name,
             address, and phone number.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 15
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 20 of 243




             INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
             location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
             agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
             who took such videos or electronic recordings by name, address, and phone number, and the
             person(s) in possession of such videos or electronic recordings by name, address, and phone
             number.

             ANSWER:



             INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
             any other person with knowledge of relevant facts regarding the incident made the basis of this
             suit by an agent of your insurance carrier? If so, please state the person(s) who took such
             statements by name, address, and phone number, the dates such statements were taken, and the
             person(s) who gave such statements by name, address, and phone number.

             ANSWER:



             INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
             worked on the premises within 14 days before and or 14 days after the date of the incident made
             the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
             camera or equipment near the location in question, and whether or not such equipment was in
             use or in operation on the date of the incident in question.

             ANSWER:



             INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
             area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit before the
             accident and the date and time it was inspected.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 16
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 21 of 243




             INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
             where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
             and the date and time it was inspected.

             ANSWER:



             INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
             giving the distance, in feet, to fixed objects or boundaries of the premises.

             ANSWER:



             INTERROGATORY NO. 18: Describe in your own words your understanding of how the
             incident made the basis of this suit occurred.

             ANSWER:



             INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
             accident.

             ANSWER:



             INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
             Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

             ANSWER:



             INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
             state the factual basis for your contention.

             ANSWER:



             INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
             Plaintiff since the accident.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 17
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 22 of 243




             ANSWER:



             INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
             maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
             at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

             ANSWER:



             INTERROGATORY NO. 24:              Describe any warnings or signs that were posted on your
             premises at the time of the accident in the specific area where the accident occurred.

             ANSWER:



             INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
             made the basis of this lawsuit from happening?

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 18
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 23 of 243




                                            REQUESTS FOR PRODUCTION

             1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
             matter of this lawsuit, including any written statements signed or otherwise adopted or approved
             by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
             transcription thereof.

             RESPONSE:



             2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

             RESPONSE:



             3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
             the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
             incident in question and before the Defendant received formal notice, relating to the incident in
             question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

                    A.      Also, regarding the aforementioned investigation, please produce all
             correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
             models, computer generated, enhanced and/or actual items recovered from the scene of the
             incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
             or contain information relevant to:

                             (1)    the cause of the incident in question;

                             (2)    the injuries sustained by the Plaintiff; and

                             (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

                    B        All statements obtained by or on behalf of the Defendant;

                    C.      All physical and/or tangible items and/or potentially usable evidence obtained by
             or on behalf of the Defendant from the scene of the incident in question.

             RESPONSE:



             4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
             this suit. See, e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
             to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75 (Tex.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 19
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 24 of 243




             App. – Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
             Defendant’s carrier).

             RESPONSE:



             5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
             carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
             Defendant.

             RESPONSE:



             6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
             of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
             control of the Defendant.

             RESPONSE:



             7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
             have been taken or made of the incident, scene, location involved in the incident, by or for the
             Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
             photographs or color laser copies of photographs are specifically requested.

             RESPONSE:



             8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
             excluding enlargements of items already provided to or received from any Plaintiff.

             RESPONSE:



             9.     All correspondence between any Plaintiff and Defendant which are in the possession of
             the Defendant.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 20
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 25 of 243




             10.   All documents not previously produced in response to the above request for production
             which Defendant will/may introduce at the time of trial in support of its defenses and/or for
             impeachment.

             RESPONSE:



             11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
             his/her agents, servants, employees and insurance company.

             RESPONSE:



             12.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
             matter of this cause of action.

             RESPONSE:



             13.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
             the Plaintiff concerning the subject matter of this cause of action.

             RESPONSE:



             14.    Please produce copies of all records obtained by subpoena, depositions by written
             questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
             and employers.

             RESPONSE:



             15.     Please produce copies of all records in your possession, custody, and control relating to
             any citations and criminal charge within the past 10 years.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 21
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 26 of 243




             16.    Please produce copies of any and all publications, studies, or experiments which will be
             used or introduced at trial to support Defendant’s contentions, or which will be used or
             introduced at trial to support Defendant’s expert witness testimony, or which have been relied
             upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
             introduced at trial to cross examine any Plaintiffs’ expert witnesses.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 22
                                                                                           EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 27 of 243




                                            REQUEST FOR ADMISSIONS

             1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
             Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             4.     Admit or deny Plaintiff properly named you in Plaintiff’s Original Petition.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 23
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 28 of 243




                                                         Respectfully submitted,

                                                         WALKER BRIGHT, P.C.
                                                         100 N. Central Expressway, Suite 800
                                                         Richardson, Texas 75080
                                                         Telephone:     (972) 744-0192
                                                         Facsimile:     (972) 744-0067
                                                         Email:         efiledallas@wblpc.com



                                                 By:
                                                         Gerald Bright
                                                         State Bar No. 02991720
                                                         David L. Craft
                                                         State Bar No. 00790522
                                                         Courtney L. Myers
                                                         State Bar No. 24102261
                                                         Arthur L. Walker
                                                         State Bar No. 20693900

                                                 ATTORNEYS FOR PLAINTIFF




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 24
                                                                                          EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 29 of 243




                                          CAUSE NO. ___________________

             HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
                      Plaintiff,                                 §
                                                                 §
             V.                                                  §
                                                                 §
             RANDALLS FOOD & DRUGS LP;                           §
             ALBERTSON’S LLC;                                    §
             RANDALL’S FOOD MARKETS, INC.;                       §
             ALBERTSON’S COMPANIES, LLC;                         §       ___ JUDICIAL DISTRICT
             KIMCO REALTY CORPORATION;                           §
             ALBERTSON’S REALTY LLC;                             §
             ALBERTSON’S COMPANIES, INC.;                        §
             ALBERTSON’S INVESTOR HOLDINGS                       §
             LLC; CEREBUS CAPITAL                                §
             MANAGEMENT, LP; and CEREBUS                         §
             CAPITAL MANAGEMENT, LLC;                            §
                       Defendants.                               §       TRAVIS COUNTY, TEXAS

              PLAINTIFF’S REQUEST FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
                  REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
                                 DEFENDANT ALBERTSON’S LLC

             TO:    Defendant ALBERTSON’S LLC by service through its registered agent, CT
                    Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136

                                                    INSTRUCTIONS

                    Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
             discovery requests. Plaintiff requests that Defendant answer the Request for Disclosure, First Set
             of Interrogatories, Requests for Production, and Request for Admissions, and produce for
             inspection and copying (unless otherwise indicated) the documents and things set out below.
             Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
             produced pursuant to these requests with a separate and distinct number or similar identifying
             designation; and (2) serve your written response to these requests and interrogatories, stating
             with regard to each numbered request and interrogatory, the identification or exhibit numbers of
             the specific items being answered or produced in response to each such request or interrogatory.
             Documents or things which are required to be produced in response to more than one request
             may be listed by number in response to each request, but the document or thing itself need only



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 25
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 30 of 243




             be produced one time. All documents of things to be produced are to be forwarded to the
             undersigned attorneys attached to or together with your written response.
                    Plaintiff specifies, on or before the first day after fifty (50) days from the date of service,
             the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
             Richardson, Texas 75080, as time and place of making such inspection and copying, unless
             requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                                       DEFINITIONS

                    As used herein, the following terms shall have the meanings indicated below:
                    A.       “You” and “Yours” means ALBERTSON’S LLC.
                    B.       “Defendant” means ALBERTSON’S LLC unless otherwise identified.
                    C.       “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
                    D.       “Person” and “Persons” means both the plural and singular, and each term
             includes any natural person, governmental unit, corporation, association, firm, partnership, or
             other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
             or representatives of such entities, as the context requires.
                    E.       “Accident” or “Incident” means the alleged accident, incident, injury or the
             occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
             amended petition.
                    F.       “Statement” means a written statement signed or otherwise adopted or approved
             by the person making it; and any recording or transcription which is a substantially verbatim
             recital of a statement by the person and contemporaneously recorded.
                    G.       “Document” means both the plural and singular, and each term includes, but is
             not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
             reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
             printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
             studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
             recordings, and every other device or media on which or through which information of any type
             is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
             term “documents” also means an authentic copy where the original is not in the possession,




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 26
                                                                                                 EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 31 of 243




             custody, or control of Defendant and every copy of a document where such copy is not an
             identical duplicate of the original.
                    H.       “Communication” means any contact between two or more persons or companies
             and shall include, without limitation, written contact by means such as letters, memoranda,
             telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
             telephone conversations. However, this term is not meant to include any contact which is
             claimed as exempt from discovery as party communication, attorney-client privilege, or under
             any other exemption.
                    I.       “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
             concern, concerning, evidence or be any way logically or factually connected with the matter
             discussed.
                    J.       “Identify” when referring:
                             (1)    to a person, means to state the person’s name, and their business and
                                    residential addresses and phone numbers.

                             (2)    to a business or governmental entity, means to state its full name and
                                    present or last known business address and phone number.

                             (3)    to a statement, means to identify who made it, who took or recorded it,
                                    when, where, and how it was made, and all others, present during the
                                    making of the recording.

                             (4)    to any tangible item or document, means to identify it, to give a
                                    reasonably detailed description of the item, and to state who has present or
                                    last known possession, custody, or control of the item or document.

                             (5)    to any insurance agreement, means to list the policy holder, all additional
                                    insured, the policy number, the insurance company carrying the policy, its
                                    effective dates, and the policy limits.

                                      NOTICE WITH REGARD TO OBJECTIONS

                    Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
                    A.       Discovery extends to all relevant, non-privileged documents, as defined above,
             and other tangible things which constitute or contain discoverable data or information. It is not a
             ground for objection that the information sought will be inadmissible at trial if the information




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 27
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 32 of 243




             sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
             R. CIV. P. 92.3.
                    B.       No objection or assertion of work product is permitted to a request submitted
             under TEX. R. CIV. P. 194.
                    C.       Discovery extends to documents or things either in your possession or in your
             constructive possession. Constructive possession exists so long as you have a superior right to
             compel the production of the document or thing from the third party, including an agent, attorney
             or representative who has possession, custody or control of such document or thing, even though
             Defendant does not have actual physical possession.
                    D.       With regard to any request for production to which Defendant objects on the
             ground that the request is overly broad, burdensome or not limited in scope or time properly,
             Defendant is requested to state in its answer or objection:
                             (1)    The categories of information, if any, to which Defendant does not object
                             to providing and to produce such answers or documents or tangible things in your
                             response to this written interrogatory or request for production; and

                             (2)     The documents that are in existence to which you object to providing and
                             the reason why you claim that such documents or the information contained
                             therein is not calculated to lead to the discovery of admissible evidence which is
                             relevant or material to the facts in this case.

                    E.       Assertion of Privilege.
                             (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
                             request for production to which you object on the ground of privilege or
                             exemption from discovery, you are must state in your response, the following:

                                    (a)     That information or material responsive to the request has been
                                            withheld;

                                    (b)     Identify the request to which the information or material relates;
                                            and

                                    (c)     The specific facts which you claim support the asserted legal
                                            privilege.

                             (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
                             you indicate that material or information has been withheld from production as
                             described in A above, you are hereby requested to identify the information and




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 28
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 33 of 243




                             material withheld within 15 days from the date that service of said response upon
                             the party seeking discovery, and to serve a response that:

                                    (a)     describes the information or materials withheld that enables the
                                            requesting party to assess the applicability of the privilege; and

                                    (b)     asserts a specific privilege for each item or group of items
                                            withheld. See, Peeples v. The Honorable Fourth Court of Appeals,
                                            701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                                            Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                                            Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

                             (3)     Please note that under Rule 192.5 (c), even if made or prepared in
                             anticipation of litigation or for trial, the following is not work product protected
                             from discovery:

                                    (a)     information discoverable under Rule 192.3 concerning experts,
                                            trial witnesses, witness statements, and contentions;

                                    (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                                    (c)     the name, address, and telephone number of any potential party or
                                            any person with knowledge of relevant facts;

                                    (d)     any photograph or electronic image of underlying facts (e.g., a
                                            photograph of the accident scene) or a photograph or electronic
                                            image of any sort that a party intends to offer into evidence; and

                                    (e)     any work product created under circumstances within an exception
                                            to the attorney-client privilege in Rule 503(d) of the Rules of
                                            Evidence.

                    F.       Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
             SECRETS. You are instructed that it is not a proper ground for objection to discovery that
             documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
             v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
             Defendant not to disclose such documents to competitors, the media, or the public generally and
             are willing to enter into an agreement immediately so as not to delay production for such
             documents. If such arrangements are needed by Defendant, please advise the undersigned at
             least ten (10) days before the documents are to be produced so as to allow sufficient time to
             execute such agreement.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 29
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 34 of 243




                                             REQUEST FOR DISCLOSURE

                    Pursuant to TEXAS RULE       OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
             disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e);
             194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);
             194.2(j); 194.2(k), and 194.2(l).




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 30
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 35 of 243




                                  FIRST SET OF WRITTEN INTERROGATORIES

             INTERROGATORY NO. 1: Please identify the ALBERTSON’S LLC representative primarily
             responsible for answering these interrogatories by stating their full name and job title.

             ANSWER:



             INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
             hiring, training, and supervising the persons who maintain the premises in front of the area where
             Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
             County, Texas on the date of the incident made the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
             purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
             the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
             Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
             their full name and job title.

             ANSWER:



             INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
             Defendant has been involved during the past 10 years involving a slip and fall in the area or an
             area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
             occurred. Your answer should include a description of the slip and fall incident(s), property
             damage, injuries sustained, dates, and locations.

             ANSWER:



             INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
             analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
             715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
             basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
             the accident made the basis of this lawsuit. If so, please state the date of such examination,
             inspection, test or analysis and the identity of the persons participating in such inspection,
             examination, test or analysis, by name, address, and phone number.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 31
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 36 of 243




             ANSWER:



             INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
             avoid the incident made the basis of this suit.

             ANSWER:



             INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
             and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
             brief statement describing the substance of their testimony.

             ANSWER:



             INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
             impressions or opinions have been reviewed by a testifying expert, please state or provide all
             discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
             witness fees paid within the last five years.

             ANSWER:



             INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
             action, stating your correct name if you have not been properly named.

             ANSWER:



             INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
             which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
             or an agent of your attorney? If so, please state the person(s) who took such photographs by
             name, address, and phone number, and the person(s) in possession of such photographs by name,
             address, and phone number.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 32
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 37 of 243




             INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
             location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
             agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
             who took such videos or electronic recordings by name, address, and phone number, and the
             person(s) in possession of such videos or electronic recordings by name, address, and phone
             number.

             ANSWER:



             INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
             any other person with knowledge of relevant facts regarding the incident made the basis of this
             suit by an agent of your insurance carrier? If so, please state the person(s) who took such
             statements by name, address, and phone number, the dates such statements were taken, and the
             person(s) who gave such statements by name, address, and phone number.

             ANSWER:



             INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
             worked on the premises within 14 days before and or 14 days after the date of the incident made
             the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
             camera or equipment near the location in question, and whether or not such equipment was in
             use or in operation on the date of the incident in question.

             ANSWER:



             INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
             area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit before the
             accident and the date and time it was inspected.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 33
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 38 of 243




             INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
             where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
             and the date and time it was inspected.

             ANSWER:



             INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
             giving the distance, in feet, to fixed objects or boundaries of the premises.

             ANSWER:



             INTERROGATORY NO. 18: Describe in your own words your understanding of how the
             incident made the basis of this suit occurred.

             ANSWER:



             INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
             accident.

             ANSWER:



             INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
             Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

             ANSWER:



             INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
             state the factual basis for your contention.

             ANSWER:



             INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
             Plaintiff since the accident.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 34
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 39 of 243




             ANSWER:



             INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
             maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
             at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

             ANSWER:



             INTERROGATORY NO. 24:              Describe any warnings or signs that were posted on your
             premises at the time of the accident in the specific area where the accident occurred.

             ANSWER:



             INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
             made the basis of this lawsuit from happening?

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 35
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 40 of 243




                                            REQUESTS FOR PRODUCTION

             1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
             matter of this lawsuit, including any written statements signed or otherwise adopted or approved
             by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
             transcription thereof.

             RESPONSE:



             2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

             RESPONSE:



             3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
             the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
             incident in question and before the Defendant received formal notice, relating to the incident in
             question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

                    A.      Also, regarding the aforementioned investigation, please produce all
             correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
             models, computer generated, enhanced and/or actual items recovered from the scene of the
             incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
             or contain information relevant to:

                             (1)    the cause of the incident in question;

                             (2)    the injuries sustained by the Plaintiff; and

                             (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

                    B        All statements obtained by or on behalf of the Defendant;

                    C.      All physical and/or tangible items and/or potentially usable evidence obtained by
             or on behalf of the Defendant from the scene of the incident in question.

             RESPONSE:



             4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
             this suit. See, e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
             to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75 (Tex.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 36
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 41 of 243




             App. – Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
             Defendant’s carrier).

             RESPONSE:



             5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
             carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
             Defendant.

             RESPONSE:



             6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
             of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
             control of the Defendant.

             RESPONSE:



             7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
             have been taken or made of the incident, scene, location involved in the incident, by or for the
             Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
             photographs or color laser copies of photographs are specifically requested.

             RESPONSE:



             8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
             excluding enlargements of items already provided to or received from any Plaintiff.

             RESPONSE:



             9.     All correspondence between any Plaintiff and Defendant which are in the possession of
             the Defendant.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 37
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 42 of 243




             10.   All documents not previously produced in response to the above request for production
             which Defendant will/may introduce at the time of trial in support of its defenses and/or for
             impeachment.

             RESPONSE:



             11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
             his/her agents, servants, employees and insurance company.

             RESPONSE:



             12.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
             matter of this cause of action.

             RESPONSE:



             13.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
             the Plaintiff concerning the subject matter of this cause of action.

             RESPONSE:



             14.    Please produce copies of all records obtained by subpoena, depositions by written
             questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
             and employers.

             RESPONSE:



             15.     Please produce copies of all records in your possession, custody, and control relating to
             any citations and criminal charge within the past 10 years.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 38
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 43 of 243




             16.    Please produce copies of any and all publications, studies, or experiments which will be
             used or introduced at trial to support Defendant’s contentions, or which will be used or
             introduced at trial to support Defendant’s expert witness testimony, or which have been relied
             upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
             introduced at trial to cross examine any Plaintiffs’ expert witnesses.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 39
                                                                                           EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 44 of 243




                                            REQUEST FOR ADMISSIONS

             1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
             Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             4.     Admit or deny Plaintiff properly named you in Plaintiff’s Original Petition.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 40
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 45 of 243




                                                         Respectfully submitted,

                                                         WALKER BRIGHT, P.C.
                                                         100 N. Central Expressway, Suite 800
                                                         Richardson, Texas 75080
                                                         Telephone:     (972) 744-0192
                                                         Facsimile:     (972) 744-0067
                                                         Email:         efiledallas@wblpc.com



                                                 By:
                                                         Gerald Bright
                                                         State Bar No. 02991720
                                                         David L. Craft
                                                         State Bar No. 00790522
                                                         Courtney L. Myers
                                                         State Bar No. 24102261
                                                         Arthur L. Walker
                                                         State Bar No. 20693900

                                                 ATTORNEYS FOR PLAINTIFF




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 41
                                                                                          EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 46 of 243




                                          CAUSE NO. ___________________

             HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
                      Plaintiff,                                 §
                                                                 §
             V.                                                  §
                                                                 §
             RANDALLS FOOD & DRUGS LP;                           §
             ALBERTSON’S LLC;                                    §
             RANDALL’S FOOD MARKETS, INC.;                       §
             ALBERTSON’S COMPANIES, LLC;                         §       ___ JUDICIAL DISTRICT
             KIMCO REALTY CORPORATION;                           §
             ALBERTSON’S REALTY LLC;                             §
             ALBERTSON’S COMPANIES, INC.;                        §
             ALBERTSON’S INVESTOR HOLDINGS                       §
             LLC; CEREBUS CAPITAL                                §
             MANAGEMENT, LP; and CEREBUS                         §
             CAPITAL MANAGEMENT, LLC;                            §
                       Defendants.                               §       TRAVIS COUNTY, TEXAS

              PLAINTIFF’S REQUEST FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
                  REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
                           DEFENDANT RANDALL’S FOOD MARKETS, INC.

             TO:    Defendant RANDALL’S FOOD MARKETS, INC. by service through its registered
                    agent, CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136

                                                    INSTRUCTIONS

                    Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
             discovery requests. Plaintiff requests that Defendant answer the Request for Disclosure, First Set
             of Interrogatories, Requests for Production, and Request for Admissions, and produce for
             inspection and copying (unless otherwise indicated) the documents and things set out below.
             Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
             produced pursuant to these requests with a separate and distinct number or similar identifying
             designation; and (2) serve your written response to these requests and interrogatories, stating
             with regard to each numbered request and interrogatory, the identification or exhibit numbers of
             the specific items being answered or produced in response to each such request or interrogatory.
             Documents or things which are required to be produced in response to more than one request
             may be listed by number in response to each request, but the document or thing itself need only



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 42
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 47 of 243




             be produced one time. All documents of things to be produced are to be forwarded to the
             undersigned attorneys attached to or together with your written response.
                     Plaintiff specifies, on or before the first day after fifty (50) days from the date of service,
             the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
             Richardson, Texas 75080, as time and place of making such inspection and copying, unless
             requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                                       DEFINITIONS

                     As used herein, the following terms shall have the meanings indicated below:
                     A.      “You” and “Yours” means RANDALL’S FOOD MARKETS, INC.
                     B.      “Defendant” means RANDALL’S FOOD MARKETS, INC. unless otherwise
             identified.
                     C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
                     D.      “Person” and “Persons” means both the plural and singular, and each term
             includes any natural person, governmental unit, corporation, association, firm, partnership, or
             other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
             or representatives of such entities, as the context requires.
                     E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
             occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
             amended petition.
                     F.      “Statement” means a written statement signed or otherwise adopted or approved
             by the person making it; and any recording or transcription which is a substantially verbatim
             recital of a statement by the person and contemporaneously recorded.
                     G.      “Document” means both the plural and singular, and each term includes, but is
             not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
             reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
             printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
             studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
             recordings, and every other device or media on which or through which information of any type
             is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
             term “documents” also means an authentic copy where the original is not in the possession,



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 43
                                                                                                  EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 48 of 243




             custody, or control of Defendant and every copy of a document where such copy is not an
             identical duplicate of the original.
                    H.       “Communication” means any contact between two or more persons or companies
             and shall include, without limitation, written contact by means such as letters, memoranda,
             telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
             telephone conversations. However, this term is not meant to include any contact which is
             claimed as exempt from discovery as party communication, attorney-client privilege, or under
             any other exemption.
                    I.       “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
             concern, concerning, evidence or be any way logically or factually connected with the matter
             discussed.
                    J.       “Identify” when referring:
                             (1)    to a person, means to state the person’s name, and their business and
                                    residential addresses and phone numbers.

                             (2)    to a business or governmental entity, means to state its full name and
                                    present or last known business address and phone number.

                             (3)    to a statement, means to identify who made it, who took or recorded it,
                                    when, where, and how it was made, and all others, present during the
                                    making of the recording.

                             (4)    to any tangible item or document, means to identify it, to give a
                                    reasonably detailed description of the item, and to state who has present or
                                    last known possession, custody, or control of the item or document.

                             (5)    to any insurance agreement, means to list the policy holder, all additional
                                    insured, the policy number, the insurance company carrying the policy, its
                                    effective dates, and the policy limits.

                                      NOTICE WITH REGARD TO OBJECTIONS

                    Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
                    A.       Discovery extends to all relevant, non-privileged documents, as defined above,
             and other tangible things which constitute or contain discoverable data or information. It is not a
             ground for objection that the information sought will be inadmissible at trial if the information




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 44
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 49 of 243




             sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
             R. CIV. P. 92.3.
                    B.       No objection or assertion of work product is permitted to a request submitted
             under TEX. R. CIV. P. 194.
                    C.       Discovery extends to documents or things either in your possession or in your
             constructive possession. Constructive possession exists so long as you have a superior right to
             compel the production of the document or thing from the third party, including an agent, attorney
             or representative who has possession, custody or control of such document or thing, even though
             Defendant does not have actual physical possession.
                    D.       With regard to any request for production to which Defendant objects on the
             ground that the request is overly broad, burdensome or not limited in scope or time properly,
             Defendant is requested to state in its answer or objection:
                             (1)    The categories of information, if any, to which Defendant does not object
                             to providing and to produce such answers or documents or tangible things in your
                             response to this written interrogatory or request for production; and

                             (2)     The documents that are in existence to which you object to providing and
                             the reason why you claim that such documents or the information contained
                             therein is not calculated to lead to the discovery of admissible evidence which is
                             relevant or material to the facts in this case.

                    E.       Assertion of Privilege.
                             (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
                             request for production to which you object on the ground of privilege or
                             exemption from discovery, you are must state in your response, the following:

                                    (a)     That information or material responsive to the request has been
                                            withheld;

                                    (b)     Identify the request to which the information or material relates;
                                            and

                                    (c)     The specific facts which you claim support the asserted legal
                                            privilege.

                             (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
                             you indicate that material or information has been withheld from production as
                             described in A above, you are hereby requested to identify the information and




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 45
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 50 of 243




                             material withheld within 15 days from the date that service of said response upon
                             the party seeking discovery, and to serve a response that:

                                    (a)     describes the information or materials withheld that enables the
                                            requesting party to assess the applicability of the privilege; and

                                    (b)     asserts a specific privilege for each item or group of items
                                            withheld. See Peeples v. The Honorable Fourth Court of Appeals,
                                            701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                                            Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                                            Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

                             (3)     Please note that under Rule 192.5 (c), even if made or prepared in
                             anticipation of litigation or for trial, the following is not work product protected
                             from discovery:

                                    (a)     information discoverable under Rule 192.3 concerning experts,
                                            trial witnesses, witness statements, and contentions;

                                    (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                                    (c)     the name, address, and telephone number of any potential party or
                                            any person with knowledge of relevant facts;

                                    (d)     any photograph or electronic image of underlying facts (e.g., a
                                            photograph of the accident scene) or a photograph or electronic
                                            image of any sort that a party intends to offer into evidence; and

                                    (e)     any work product created under circumstances within an exception
                                            to the attorney-client privilege in Rule 503(d) of the Rules of
                                            Evidence.

                    F.       Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
             SECRETS. You are instructed that it is not a proper ground for objection to discovery that
             documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
             v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
             Defendant not to disclose such documents to competitors, the media, or the public generally and
             are willing to enter into an agreement immediately so as not to delay production for such
             documents. If such arrangements are needed by Defendant, please advise the undersigned at
             least ten (10) days before the documents are to be produced so as to allow sufficient time to
             execute such agreement.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 46
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 51 of 243




                                             REQUEST FOR DISCLOSURE

                    Pursuant to TEXAS RULE       OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
             disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e);
             194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);
             194.2(j); 194.2(k), and 194.2(l).




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 47
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 52 of 243




                                  FIRST SET OF WRITTEN INTERROGATORIES
             INTERROGATORY NO. 1: Please identify the RANDALL’S FOOD MARKETS, INC.
             representative primarily responsible for answering these interrogatories by stating their full name
             and job title.

             ANSWER:



             INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
             hiring, training, and supervising the persons who maintain the premises in front of the area where
             Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
             County, Texas on the date of the incident made the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
             purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
             the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
             Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
             their full name and job title.

             ANSWER:



             INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
             Defendant has been involved during the past 10 years involving a slip and fall in the area or an
             area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
             occurred. Your answer should include a description of the slip and fall incident(s), property
             damage, injuries sustained, dates, and locations.

             ANSWER:



             INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
             analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
             715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
             basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
             the accident made the basis of this lawsuit. If so, please state the date of such examination,
             inspection, test or analysis and the identity of the persons participating in such inspection,
             examination, test or analysis, by name, address, and phone number.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 48
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 53 of 243




             ANSWER:



             INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
             avoid the incident made the basis of this suit.

             ANSWER:



             INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
             and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
             brief statement describing the substance of their testimony.

             ANSWER:



             INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
             impressions or opinions have been reviewed by a testifying expert, please state or provide all
             discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
             witness fees paid within the last five years.

             ANSWER:



             INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
             action, stating your correct name if you have not been properly named.

             ANSWER:



             INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
             which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
             or an agent of your attorney? If so, please state the person(s) who took such photographs by
             name, address, and phone number, and the person(s) in possession of such photographs by name,
             address, and phone number.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 49
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 54 of 243




             INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
             location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
             agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
             who took such videos or electronic recordings by name, address, and phone number, and the
             person(s) in possession of such videos or electronic recordings by name, address, and phone
             number.

             ANSWER:



             INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
             any other person with knowledge of relevant facts regarding the incident made the basis of this
             suit by an agent of your insurance carrier? If so, please state the person(s) who took such
             statements by name, address, and phone number, the dates such statements were taken, and the
             person(s) who gave such statements by name, address, and phone number.

             ANSWER:



             INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
             worked on the premises within 14 days before and or 14 days after the date of the incident made
             the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
             camera or equipment near the location in question, and whether or not such equipment was in
             use or in operation on the date of the incident in question.

             ANSWER:



             INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
             area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit before the
             accident and the date and time it was inspected.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 50
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 55 of 243




             INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
             where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
             and the date and time it was inspected.

             ANSWER:



             INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
             giving the distance, in feet, to fixed objects or boundaries of the premises.

             ANSWER:



             INTERROGATORY NO. 18: Describe in your own words your understanding of how the
             incident made the basis of this suit occurred.

             ANSWER:



             INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
             accident.

             ANSWER:



             INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
             Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

             ANSWER:



             INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
             state the factual basis for your contention.

             ANSWER:



             INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
             Plaintiff since the accident.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 51
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 56 of 243




             ANSWER:



             INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
             maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
             at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

             ANSWER:



             INTERROGATORY NO. 24:              Describe any warnings or signs that were posted on your
             premises at the time of the accident in the specific area where the accident occurred.

             ANSWER:



             INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
             made the basis of this lawsuit from happening?

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 52
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 57 of 243




                                            REQUESTS FOR PRODUCTION

             1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
             matter of this lawsuit, including any written statements signed or otherwise adopted or approved
             by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
             transcription thereof.

             RESPONSE:



             2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

             RESPONSE:



             3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
             the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
             incident in question and before the Defendant received formal notice, relating to the incident in
             question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

                    A.      Also, regarding the aforementioned investigation, please produce all
             correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
             models, computer generated, enhanced and/or actual items recovered from the scene of the
             incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
             or contain information relevant to:

                             (1)    the cause of the incident in question;

                             (2)    the injuries sustained by the Plaintiff; and

                             (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

                    B        All statements obtained by or on behalf of the Defendant;

                    C.      All physical and/or tangible items and/or potentially usable evidence obtained by
             or on behalf of the Defendant from the scene of the incident in question.

             RESPONSE:



             4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
             this suit. See, e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
             to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75 (Tex.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 53
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 58 of 243




             App. – Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
             Defendant’s carrier).

             RESPONSE:



             5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
             carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
             Defendant.

             RESPONSE:



             6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
             of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
             control of the Defendant.

             RESPONSE:



             7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
             have been taken or made of the incident, scene, location involved in the incident, by or for the
             Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
             photographs or color laser copies of photographs are specifically requested.

             RESPONSE:



             8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
             excluding enlargements of items already provided to or received from any Plaintiff.

             RESPONSE:



             9.     All correspondence between any Plaintiff and Defendant which are in the possession of
             the Defendant.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 54
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 59 of 243




             10.   All documents not previously produced in response to the above request for production
             which Defendant will/may introduce at the time of trial in support of its defenses and/or for
             impeachment.

             RESPONSE:



             11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
             his/her agents, servants, employees and insurance company.

             RESPONSE:



             12.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
             matter of this cause of action.

             RESPONSE:



             13.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
             the Plaintiff concerning the subject matter of this cause of action.

             RESPONSE:



             14.    Please produce copies of all records obtained by subpoena, depositions by written
             questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
             and employers.

             RESPONSE:



             15.     Please produce copies of all records in your possession, custody, and control relating to
             any citations and criminal charge within the past 10 years.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 55
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 60 of 243




             16.    Please produce copies of any and all publications, studies, or experiments which will be
             used or introduced at trial to support Defendant’s contentions, or which will be used or
             introduced at trial to support Defendant’s expert witness testimony, or which have been relied
             upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
             introduced at trial to cross examine any Plaintiffs’ expert witnesses.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 56
                                                                                           EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 61 of 243




                                            REQUEST FOR ADMISSIONS

             1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
             Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             4.     Admit or deny Plaintiff properly named you in Plaintiff’s Original Petition.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 57
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 62 of 243




                                                         Respectfully submitted,

                                                         WALKER BRIGHT, P.C.
                                                         100 N. Central Expressway, Suite 800
                                                         Richardson, Texas 75080
                                                         Telephone:     (972) 744-0192
                                                         Facsimile:     (972) 744-0067
                                                         Email:         efiledallas@wblpc.com



                                                 By:
                                                         Gerald Bright
                                                         State Bar No. 02991720
                                                         David L. Craft
                                                         State Bar No. 00790522
                                                         Courtney L. Myers
                                                         State Bar No. 24102261
                                                         Arthur L. Walker
                                                         State Bar No. 20693900

                                                 ATTORNEYS FOR PLAINTIFF




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 58
                                                                                          EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 63 of 243




                                          CAUSE NO. ___________________

             HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
                      Plaintiff,                                 §
                                                                 §
             V.                                                  §
                                                                 §
             RANDALLS FOOD & DRUGS LP;                           §
             ALBERTSON’S LLC;                                    §
             RANDALL’S FOOD MARKETS, INC.;                       §
             ALBERTSON’S COMPANIES, LLC;                         §       ___ JUDICIAL DISTRICT
             KIMCO REALTY CORPORATION;                           §
             ALBERTSON’S REALTY LLC;                             §
             ALBERTSON’S COMPANIES, INC.;                        §
             ALBERTSON’S INVESTOR HOLDINGS                       §
             LLC; CEREBUS CAPITAL                                §
             MANAGEMENT, LP; and CEREBUS                         §
             CAPITAL MANAGEMENT, LLC;                            §
                       Defendants.                               §       TRAVIS COUNTY, TEXAS

              PLAINTIFF’S REQUEST FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
                  REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
                            DEFENDANT ALBERTSON’S COMPANIES, LLC

             TO:    Defendant ALBERTSON’S COMPANIES, LLC by service through its registered
                    agent, CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136

                                                    INSTRUCTIONS

                    Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
             discovery requests. Plaintiff requests that Defendant answer the Request for Disclosure, First Set
             of Interrogatories, Requests for Production, and Request for Admissions, and produce for
             inspection and copying (unless otherwise indicated) the documents and things set out below.
             Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
             produced pursuant to these requests with a separate and distinct number or similar identifying
             designation; and (2) serve your written response to these requests and interrogatories, stating
             with regard to each numbered request and interrogatory, the identification or exhibit numbers of
             the specific items being answered or produced in response to each such request or interrogatory.
             Documents or things which are required to be produced in response to more than one request
             may be listed by number in response to each request, but the document or thing itself need only



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 59
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 64 of 243




             be produced one time. All documents of things to be produced are to be forwarded to the
             undersigned attorneys attached to or together with your written response.
                     Plaintiff specifies, on or before the first day after fifty (50) days from the date of service,
             the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
             Richardson, Texas 75080, as time and place of making such inspection and copying, unless
             requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                                       DEFINITIONS

                     As used herein, the following terms shall have the meanings indicated below:
                     A.      “You” and “Yours” means ALBERTSON’S COMPANIES, LLC.
                     B.      “Defendant” means ALBERTSON’S COMPANIES, LLC unless otherwise
             identified.
                     C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
                     D.      “Person” and “Persons” means both the plural and singular, and each term
             includes any natural person, governmental unit, corporation, association, firm, partnership, or
             other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
             or representatives of such entities, as the context requires.
                     E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
             occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
             amended petition.
                     F.      “Statement” means a written statement signed or otherwise adopted or approved
             by the person making it; and any recording or transcription which is a substantially verbatim
             recital of a statement by the person and contemporaneously recorded.
                     G.      “Document” means both the plural and singular, and each term includes, but is
             not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
             reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
             printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
             studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
             recordings, and every other device or media on which or through which information of any type
             is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
             term “documents” also means an authentic copy where the original is not in the possession,



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 60
                                                                                                  EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 65 of 243




             custody, or control of Defendant and every copy of a document where such copy is not an
             identical duplicate of the original.
                    H.       “Communication” means any contact between two or more persons or companies
             and shall include, without limitation, written contact by means such as letters, memoranda,
             telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
             telephone conversations. However, this term is not meant to include any contact which is
             claimed as exempt from discovery as party communication, attorney-client privilege, or under
             any other exemption.
                    I.       “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
             concern, concerning, evidence or be any way logically or factually connected with the matter
             discussed.
                    J.       “Identify” when referring:
                             (1)    to a person, means to state the person’s name, and their business and
                                    residential addresses and phone numbers.

                             (2)    to a business or governmental entity, means to state its full name and
                                    present or last known business address and phone number.

                             (3)    to a statement, means to identify who made it, who took or recorded it,
                                    when, where, and how it was made, and all others, present during the
                                    making of the recording.

                             (4)    to any tangible item or document, means to identify it, to give a
                                    reasonably detailed description of the item, and to state who has present or
                                    last known possession, custody, or control of the item or document.

                             (5)    to any insurance agreement, means to list the policy holder, all additional
                                    insured, the policy number, the insurance company carrying the policy, its
                                    effective dates, and the policy limits.

                                      NOTICE WITH REGARD TO OBJECTIONS

                    Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
                    A.       Discovery extends to all relevant, non-privileged documents, as defined above,
             and other tangible things which constitute or contain discoverable data or information. It is not a
             ground for objection that the information sought will be inadmissible at trial if the information




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 61
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 66 of 243




             sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
             R. CIV. P. 92.3.
                    B.       No objection or assertion of work product is permitted to a request submitted
             under TEX. R. CIV. P. 194.
                    C.       Discovery extends to documents or things either in your possession or in your
             constructive possession. Constructive possession exists so long as you have a superior right to
             compel the production of the document or thing from the third party, including an agent, attorney
             or representative who has possession, custody or control of such document or thing, even though
             Defendant does not have actual physical possession.
                    D.       With regard to any request for production to which Defendant objects on the
             ground that the request is overly broad, burdensome or not limited in scope or time properly,
             Defendant is requested to state in its answer or objection:
                             (1)    The categories of information, if any, to which Defendant does not object
                             to providing and to produce such answers or documents or tangible things in your
                             response to this written interrogatory or request for production; and

                             (2)     The documents that are in existence to which you object to providing and
                             the reason why you claim that such documents or the information contained
                             therein is not calculated to lead to the discovery of admissible evidence which is
                             relevant or material to the facts in this case.

                    E.       Assertion of Privilege.
                             (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
                             request for production to which you object on the ground of privilege or
                             exemption from discovery, you are must state in your response, the following:

                                    (a)     That information or material responsive to the request has been
                                            withheld;

                                    (b)     Identify the request to which the information or material relates;
                                            and

                                    (c)     The specific facts which you claim support the asserted legal
                                            privilege.

                             (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
                             you indicate that material or information has been withheld from production as
                             described in A above, you are hereby requested to identify the information and




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 62
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 67 of 243




                             material withheld within 15 days from the date that service of said response upon
                             the party seeking discovery, and to serve a response that:

                                    (a)     describes the information or materials withheld that enables the
                                            requesting party to assess the applicability of the privilege; and

                                    (b)     asserts a specific privilege for each item or group of items
                                            withheld. See Peeples v. The Honorable Fourth Court of Appeals,
                                            701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                                            Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                                            Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

                             (3)     Please note that under Rule 192.5 (c), even if made or prepared in
                             anticipation of litigation or for trial, the following is not work product protected
                             from discovery:

                                    (a)     information discoverable under Rule 192.3 concerning experts,
                                            trial witnesses, witness statements, and contentions;

                                    (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                                    (c)     the name, address, and telephone number of any potential party or
                                            any person with knowledge of relevant facts;

                                    (d)     any photograph or electronic image of underlying facts (e.g., a
                                            photograph of the accident scene) or a photograph or electronic
                                            image of any sort that a party intends to offer into evidence; and

                                    (e)     any work product created under circumstances within an exception
                                            to the attorney-client privilege in Rule 503(d) of the Rules of
                                            Evidence.

                    F.       Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
             SECRETS. You are instructed that it is not a proper ground for objection to discovery that
             documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
             v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
             Defendant not to disclose such documents to competitors, the media, or the public generally and
             are willing to enter into an agreement immediately so as not to delay production for such
             documents. If such arrangements are needed by Defendant, please advise the undersigned at
             least ten (10) days before the documents are to be produced so as to allow sufficient time to
             execute such agreement.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 63
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 68 of 243




                                             REQUEST FOR DISCLOSURE

                    Pursuant to TEXAS RULE       OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
             disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e);
             194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);
             194.2(j); 194.2(k), and 194.2(l).




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 64
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 69 of 243




                                  FIRST SET OF WRITTEN INTERROGATORIES
             INTERROGATORY NO. 1: Please identify the ALBERTSON’S COMPANIES, LLC
             representative primarily responsible for answering these interrogatories by stating their full name
             and job title.

             ANSWER:



             INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
             hiring, training, and supervising the persons who maintain the premises in front of the area where
             Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
             County, Texas on the date of the incident made the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
             purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
             the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
             Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
             their full name and job title.

             ANSWER:



             INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
             Defendant has been involved during the past 10 years involving a slip and fall in the area or an
             area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
             occurred. Your answer should include a description of the slip and fall incident(s), property
             damage, injuries sustained, dates, and locations.

             ANSWER:



             INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
             analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
             715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
             basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
             the accident made the basis of this lawsuit. If so, please state the date of such examination,
             inspection, test or analysis and the identity of the persons participating in such inspection,
             examination, test or analysis, by name, address, and phone number.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 65
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 70 of 243




             ANSWER:



             INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
             avoid the incident made the basis of this suit.

             ANSWER:



             INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
             and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
             brief statement describing the substance of their testimony.

             ANSWER:



             INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
             impressions or opinions have been reviewed by a testifying expert, please state or provide all
             discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
             witness fees paid within the last five years.

             ANSWER:



             INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
             action, stating your correct name if you have not been properly named.

             ANSWER:



             INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
             which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
             or an agent of your attorney? If so, please state the person(s) who took such photographs by
             name, address, and phone number, and the person(s) in possession of such photographs by name,
             address, and phone number.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 66
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 71 of 243




             INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
             location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
             agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
             who took such videos or electronic recordings by name, address, and phone number, and the
             person(s) in possession of such videos or electronic recordings by name, address, and phone
             number.

             ANSWER:



             INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
             any other person with knowledge of relevant facts regarding the incident made the basis of this
             suit by an agent of your insurance carrier? If so, please state the person(s) who took such
             statements by name, address, and phone number, the dates such statements were taken, and the
             person(s) who gave such statements by name, address, and phone number.

             ANSWER:



             INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
             worked on the premises within 14 days before and or 14 days after the date of the incident made
             the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
             camera or equipment near the location in question, and whether or not such equipment was in
             use or in operation on the date of the incident in question.

             ANSWER:



             INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
             area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit before the
             accident and the date and time it was inspected.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 67
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 72 of 243




             INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
             where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
             and the date and time it was inspected.

             ANSWER:



             INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
             giving the distance, in feet, to fixed objects or boundaries of the premises.

             ANSWER:



             INTERROGATORY NO. 18: Describe in your own words your understanding of how the
             incident made the basis of this suit occurred.

             ANSWER:



             INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
             accident.

             ANSWER:



             INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
             Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

             ANSWER:



             INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
             state the factual basis for your contention.

             ANSWER:



             INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
             Plaintiff since the accident.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 68
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 73 of 243




             ANSWER:



             INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
             maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
             at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

             ANSWER:



             INTERROGATORY NO. 24:              Describe any warnings or signs that were posted on your
             premises at the time of the accident in the specific area where the accident occurred.

             ANSWER:



             INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
             made the basis of this lawsuit from happening?

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 69
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 74 of 243




                                            REQUESTS FOR PRODUCTION

             1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
             matter of this lawsuit, including any written statements signed or otherwise adopted or approved
             by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
             transcription thereof.

             RESPONSE:



             2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

             RESPONSE:



             3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
             the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
             incident in question and before the Defendant received formal notice, relating to the incident in
             question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

                    A.      Also, regarding the aforementioned investigation, please produce all
             correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
             models, computer generated, enhanced and/or actual items recovered from the scene of the
             incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
             or contain information relevant to:

                             (1)    the cause of the incident in question;

                             (2)    the injuries sustained by the Plaintiff; and

                             (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

                    B        All statements obtained by or on behalf of the Defendant;

                    C.      All physical and/or tangible items and/or potentially usable evidence obtained by
             or on behalf of the Defendant from the scene of the incident in question.

             RESPONSE:



             4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
             this suit. See, e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
             to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75 (Tex.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 70
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 75 of 243




             App. – Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
             Defendant’s carrier).

             RESPONSE:



             5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
             carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
             Defendant.

             RESPONSE:



             6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
             of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
             control of the Defendant.

             RESPONSE:



             7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
             have been taken or made of the incident, scene, location involved in the incident, by or for the
             Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
             photographs or color laser copies of photographs are specifically requested.

             RESPONSE:



             8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
             excluding enlargements of items already provided to or received from any Plaintiff.

             RESPONSE:



             9.     All correspondence between any Plaintiff and Defendant which are in the possession of
             the Defendant.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 71
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 76 of 243




             10.   All documents not previously produced in response to the above request for production
             which Defendant will/may introduce at the time of trial in support of its defenses and/or for
             impeachment.

             RESPONSE:



             11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
             his/her agents, servants, employees and insurance company.

             RESPONSE:



             12.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
             matter of this cause of action.

             RESPONSE:



             13.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
             the Plaintiff concerning the subject matter of this cause of action.

             RESPONSE:



             14.    Please produce copies of all records obtained by subpoena, depositions by written
             questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
             and employers.

             RESPONSE:



             15.     Please produce copies of all records in your possession, custody, and control relating to
             any citations and criminal charge within the past 10 years.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 72
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 77 of 243




             16.    Please produce copies of any and all publications, studies, or experiments which will be
             used or introduced at trial to support Defendant’s contentions, or which will be used or
             introduced at trial to support Defendant’s expert witness testimony, or which have been relied
             upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
             introduced at trial to cross examine any Plaintiffs’ expert witnesses.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 73
                                                                                           EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 78 of 243




                                            REQUEST FOR ADMISSIONS

             1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
             Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             4.     Admit or deny Plaintiff properly named you in Plaintiff’s Original Petition.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 74
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 79 of 243




                                                         Respectfully submitted,

                                                         WALKER BRIGHT, P.C.
                                                         100 N. Central Expressway, Suite 800
                                                         Richardson, Texas 75080
                                                         Telephone:     (972) 744-0192
                                                         Facsimile:     (972) 744-0067
                                                         Email:         efiledallas@wblpc.com



                                                 By:
                                                         Gerald Bright
                                                         State Bar No. 02991720
                                                         David L. Craft
                                                         State Bar No. 00790522
                                                         Courtney L. Myers
                                                         State Bar No. 24102261
                                                         Arthur L. Walker
                                                         State Bar No. 20693900

                                                 ATTORNEYS FOR PLAINTIFF




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 75
                                                                                          EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 80 of 243




                                          CAUSE NO. ___________________

             HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
                      Plaintiff,                                 §
                                                                 §
             V.                                                  §
                                                                 §
             RANDALLS FOOD & DRUGS LP;                           §
             ALBERTSON’S LLC;                                    §
             RANDALL’S FOOD MARKETS, INC.;                       §
             ALBERTSON’S COMPANIES, LLC;                         §       ___ JUDICIAL DISTRICT
             KIMCO REALTY CORPORATION;                           §
             ALBERTSON’S REALTY LLC;                             §
             ALBERTSON’S COMPANIES, INC.;                        §
             ALBERTSON’S INVESTOR HOLDINGS                       §
             LLC; CEREBUS CAPITAL                                §
             MANAGEMENT, LP; and CEREBUS                         §
             CAPITAL MANAGEMENT, LLC;                            §
                       Defendants.                               §       TRAVIS COUNTY, TEXAS

              PLAINTIFF’S REQUEST FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
                  REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
                            DEFENDANT KIMCO REALTY CORPORATION

             TO:    Defendant KIMCO REALTY CORPORATION by service through its registered
                    agent, CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136

                                                    INSTRUCTIONS

                    Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
             discovery requests. Plaintiff requests that Defendant answer the Request for Disclosure, First Set
             of Interrogatories, Requests for Production, and Request for Admissions, and produce for
             inspection and copying (unless otherwise indicated) the documents and things set out below.
             Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
             produced pursuant to these requests with a separate and distinct number or similar identifying
             designation; and (2) serve your written response to these requests and interrogatories, stating
             with regard to each numbered request and interrogatory, the identification or exhibit numbers of
             the specific items being answered or produced in response to each such request or interrogatory.
             Documents or things which are required to be produced in response to more than one request
             may be listed by number in response to each request, but the document or thing itself need only



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 76
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 81 of 243




             be produced one time. All documents of things to be produced are to be forwarded to the
             undersigned attorneys attached to or together with your written response.
                     Plaintiff specifies, on or before the first day after fifty (50) days from the date of service,
             the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
             Richardson, Texas 75080, as time and place of making such inspection and copying, unless
             requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                                       DEFINITIONS

                     As used herein, the following terms shall have the meanings indicated below:
                     A.      “You” and “Yours” means KIMCO REALTY CORPORATION.
                     B.      “Defendant” means KIMCO REALTY CORPORATION unless otherwise
             identified.
                     C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
                     D.      “Person” and “Persons” means both the plural and singular, and each term
             includes any natural person, governmental unit, corporation, association, firm, partnership, or
             other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
             or representatives of such entities, as the context requires.
                     E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
             occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
             amended petition.
                     F.      “Statement” means a written statement signed or otherwise adopted or approved
             by the person making it; and any recording or transcription which is a substantially verbatim
             recital of a statement by the person and contemporaneously recorded.
                     G.      “Document” means both the plural and singular, and each term includes, but is
             not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
             reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
             printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
             studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
             recordings, and every other device or media on which or through which information of any type
             is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
             term “documents” also means an authentic copy where the original is not in the possession,



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 77
                                                                                                  EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 82 of 243




             custody, or control of Defendant and every copy of a document where such copy is not an
             identical duplicate of the original.
                    H.       “Communication” means any contact between two or more persons or companies
             and shall include, without limitation, written contact by means such as letters, memoranda,
             telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
             telephone conversations. However, this term is not meant to include any contact which is
             claimed as exempt from discovery as party communication, attorney-client privilege, or under
             any other exemption.
                    I.       “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
             concern, concerning, evidence or be any way logically or factually connected with the matter
             discussed.
                    J.       “Identify” when referring:
                             (1)    to a person, means to state the person’s name, and their business and
                                    residential addresses and phone numbers.

                             (2)    to a business or governmental entity, means to state its full name and
                                    present or last known business address and phone number.

                             (3)    to a statement, means to identify who made it, who took or recorded it,
                                    when, where, and how it was made, and all others, present during the
                                    making of the recording.

                             (4)    to any tangible item or document, means to identify it, to give a
                                    reasonably detailed description of the item, and to state who has present or
                                    last known possession, custody, or control of the item or document.

                             (5)    to any insurance agreement, means to list the policy holder, all additional
                                    insured, the policy number, the insurance company carrying the policy, its
                                    effective dates, and the policy limits.

                                      NOTICE WITH REGARD TO OBJECTIONS

                    Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
                    A.       Discovery extends to all relevant, non-privileged documents, as defined above,
             and other tangible things which constitute or contain discoverable data or information. It is not a
             ground for objection that the information sought will be inadmissible at trial if the information




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 78
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 83 of 243




             sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
             R. CIV. P. 92.3.
                    B.       No objection or assertion of work product is permitted to a request submitted
             under TEX. R. CIV. P. 194.
                    C.       Discovery extends to documents or things either in your possession or in your
             constructive possession. Constructive possession exists so long as you have a superior right to
             compel the production of the document or thing from the third party, including an agent, attorney
             or representative who has possession, custody or control of such document or thing, even though
             Defendant does not have actual physical possession.
                    D.       With regard to any request for production to which Defendant objects on the
             ground that the request is overly broad, burdensome or not limited in scope or time properly,
             Defendant is requested to state in its answer or objection:
                             (1)    The categories of information, if any, to which Defendant does not object
                             to providing and to produce such answers or documents or tangible things in your
                             response to this written interrogatory or request for production; and

                             (2)     The documents that are in existence to which you object to providing and
                             the reason why you claim that such documents or the information contained
                             therein is not calculated to lead to the discovery of admissible evidence which is
                             relevant or material to the facts in this case.

                    E.       Assertion of Privilege.
                             (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
                             request for production to which you object on the ground of privilege or
                             exemption from discovery, you are must state in your response, the following:

                                    (a)     That information or material responsive to the request has been
                                            withheld;

                                    (b)     Identify the request to which the information or material relates;
                                            and

                                    (c)     The specific facts which you claim support the asserted legal
                                            privilege.

                             (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
                             you indicate that material or information has been withheld from production as
                             described in A above, you are hereby requested to identify the information and




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 79
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 84 of 243




                             material withheld within 15 days from the date that service of said response upon
                             the party seeking discovery, and to serve a response that:

                                    (a)     describes the information or materials withheld that enables the
                                            requesting party to assess the applicability of the privilege; and

                                    (b)     asserts a specific privilege for each item or group of items
                                            withheld. See Peeples v. The Honorable Fourth Court of Appeals,
                                            701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                                            Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                                            Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

                             (3)     Please note that under Rule 192.5 (c), even if made or prepared in
                             anticipation of litigation or for trial, the following is not work product protected
                             from discovery:

                                    (a)     information discoverable under Rule 192.3 concerning experts,
                                            trial witnesses, witness statements, and contentions;

                                    (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                                    (c)     the name, address, and telephone number of any potential party or
                                            any person with knowledge of relevant facts;

                                    (d)     any photograph or electronic image of underlying facts (e.g., a
                                            photograph of the accident scene) or a photograph or electronic
                                            image of any sort that a party intends to offer into evidence; and

                                    (e)     any work product created under circumstances within an exception
                                            to the attorney-client privilege in Rule 503(d) of the Rules of
                                            Evidence.

                    F.       Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
             SECRETS. You are instructed that it is not a proper ground for objection to discovery that
             documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
             v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
             Defendant not to disclose such documents to competitors, the media, or the public generally and
             are willing to enter into an agreement immediately so as not to delay production for such
             documents. If such arrangements are needed by Defendant, please advise the undersigned at
             least ten (10) days before the documents are to be produced so as to allow sufficient time to
             execute such agreement.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 80
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 85 of 243




                                             REQUEST FOR DISCLOSURE

                    Pursuant to TEXAS RULE       OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
             disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e);
             194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);
             194.2(j); 194.2(k), and 194.2(l).




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 81
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 86 of 243




                                  FIRST SET OF WRITTEN INTERROGATORIES
             INTERROGATORY NO. 1: Please identify the KIMCO REALTY CORPORATION
             representative primarily responsible for answering these interrogatories by stating their full name
             and job title.

             ANSWER:



             INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
             hiring, training, and supervising the persons who maintain the premises in front of the area where
             Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
             County, Texas on the date of the incident made the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
             purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
             the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
             Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
             their full name and job title.

             ANSWER:



             INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
             Defendant has been involved during the past 10 years involving a slip and fall in the area or an
             area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
             occurred. Your answer should include a description of the slip and fall incident(s), property
             damage, injuries sustained, dates, and locations.

             ANSWER:



             INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
             analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
             715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
             basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
             the accident made the basis of this lawsuit. If so, please state the date of such examination,
             inspection, test or analysis and the identity of the persons participating in such inspection,
             examination, test or analysis, by name, address, and phone number.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 82
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 87 of 243




             ANSWER:



             INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
             avoid the incident made the basis of this suit.

             ANSWER:



             INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
             and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
             brief statement describing the substance of their testimony.

             ANSWER:



             INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
             impressions or opinions have been reviewed by a testifying expert, please state or provide all
             discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
             witness fees paid within the last five years.

             ANSWER:



             INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
             action, stating your correct name if you have not been properly named.

             ANSWER:



             INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
             which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
             or an agent of your attorney? If so, please state the person(s) who took such photographs by
             name, address, and phone number, and the person(s) in possession of such photographs by name,
             address, and phone number.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 83
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 88 of 243




             INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
             location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
             agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
             who took such videos or electronic recordings by name, address, and phone number, and the
             person(s) in possession of such videos or electronic recordings by name, address, and phone
             number.

             ANSWER:



             INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
             any other person with knowledge of relevant facts regarding the incident made the basis of this
             suit by an agent of your insurance carrier? If so, please state the person(s) who took such
             statements by name, address, and phone number, the dates such statements were taken, and the
             person(s) who gave such statements by name, address, and phone number.

             ANSWER:



             INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
             worked on the premises within 14 days before and or 14 days after the date of the incident made
             the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
             camera or equipment near the location in question, and whether or not such equipment was in
             use or in operation on the date of the incident in question.

             ANSWER:



             INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
             area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit before the
             accident and the date and time it was inspected.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 84
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 89 of 243




             INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
             where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
             and the date and time it was inspected.

             ANSWER:



             INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
             giving the distance, in feet, to fixed objects or boundaries of the premises.

             ANSWER:



             INTERROGATORY NO. 18: Describe in your own words your understanding of how the
             incident made the basis of this suit occurred.

             ANSWER:



             INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
             accident.

             ANSWER:



             INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
             Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

             ANSWER:



             INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
             state the factual basis for your contention.

             ANSWER:



             INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
             Plaintiff since the accident.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 85
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 90 of 243




             ANSWER:



             INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
             maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
             at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

             ANSWER:



             INTERROGATORY NO. 24:              Describe any warnings or signs that were posted on your
             premises at the time of the accident in the specific area where the accident occurred.

             ANSWER:



             INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
             made the basis of this lawsuit from happening?

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 86
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 91 of 243




                                            REQUESTS FOR PRODUCTION

             1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
             matter of this lawsuit, including any written statements signed or otherwise adopted or approved
             by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
             transcription thereof.

             RESPONSE:



             2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

             RESPONSE:



             3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
             the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
             incident in question and before the Defendant received formal notice, relating to the incident in
             question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

                    A.      Also, regarding the aforementioned investigation, please produce all
             correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
             models, computer generated, enhanced and/or actual items recovered from the scene of the
             incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
             or contain information relevant to:

                             (1)    the cause of the incident in question;

                             (2)    the injuries sustained by the Plaintiff; and

                             (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

                    B        All statements obtained by or on behalf of the Defendant;

                    C.      All physical and/or tangible items and/or potentially usable evidence obtained by
             or on behalf of the Defendant from the scene of the incident in question.

             RESPONSE:



             4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
             this suit. See e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
             to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 87
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 92 of 243




             (Tex.App.-Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
             Defendant’s carrier).

             RESPONSE:



             5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
             carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
             Defendant.

             RESPONSE:



             6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
             of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
             control of the Defendant.

             RESPONSE:



             7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
             have been taken or made of the incident, scene, location involved in the incident, by or for the
             Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
             photographs or color laser copies of photographs are specifically requested.

             RESPONSE:



             8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
             excluding enlargements of items already provided to or received from any Plaintiff.

             RESPONSE:



             9.     All correspondence between any Plaintiff and Defendant which are in the possession of
             the Defendant.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 88
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 93 of 243




             10.   All documents not previously produced in response to the above request for production
             which Defendant will/may introduce at the time of trial in support of its defenses and/or for
             impeachment.

             RESPONSE:



             11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
             his/her agents, servants, employees and insurance company.

             RESPONSE:



             12.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
             matter of this cause of action.

             RESPONSE:



             13.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
             the Plaintiff concerning the subject matter of this cause of action.

             RESPONSE:



             14.    Please produce copies of all records obtained by subpoena, depositions by written
             questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
             and employers.

             RESPONSE:



             15.     Please produce copies of all records in your possession, custody, and control relating to
             any citations and criminal charge within the past 10 years.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 89
                                                                                               EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 94 of 243




             16.    Please produce copies of any and all publications, studies, or experiments which will be
             used or introduced at trial to support Defendant’s contentions, or which will be used or
             introduced at trial to support Defendant’s expert witness testimony, or which have been relied
             upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
             introduced at trial to cross examine any Plaintiffs’ expert witnesses.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 90
                                                                                           EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 95 of 243




                                            REQUEST FOR ADMISSIONS

             1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
             Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             4.     Admit or deny Plaintiff properly named you in Plaintiff’s Original Petition.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 91
                                                                                             EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 96 of 243




                                                         Respectfully submitted,

                                                         WALKER BRIGHT, P.C.
                                                         100 N. Central Expressway, Suite 800
                                                         Richardson, Texas 75080
                                                         Telephone:     (972) 744-0192
                                                         Facsimile:     (972) 744-0067
                                                         Email:         efiledallas@wblpc.com



                                                 By:
                                                         Gerald Bright
                                                         State Bar No. 02991720
                                                         David L. Craft
                                                         State Bar No. 00790522
                                                         Courtney L. Myers
                                                         State Bar No. 24102261
                                                         Arthur L. Walker
                                                         State Bar No. 20693900

                                                 ATTORNEYS FOR PLAINTIFF




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 92
                                                                                          EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 97 of 243




                                          CAUSE NO. ___________________

             HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
                      Plaintiff,                                 §
                                                                 §
             V.                                                  §
                                                                 §
             RANDALLS FOOD & DRUGS LP;                           §
             ALBERTSON’S LLC;                                    §
             RANDALL’S FOOD MARKETS, INC.;                       §
             ALBERTSON’S COMPANIES, LLC;                         §       ___ JUDICIAL DISTRICT
             KIMCO REALTY CORPORATION;                           §
             ALBERTSON’S REALTY LLC;                             §
             ALBERTSON’S COMPANIES, INC.;                        §
             ALBERTSON’S INVESTOR HOLDINGS                       §
             LLC; CEREBUS CAPITAL                                §
             MANAGEMENT, LP; and CEREBUS                         §
             CAPITAL MANAGEMENT, LLC;                            §
                       Defendants.                               §       TRAVIS COUNTY, TEXAS

              PLAINTIFF’S REQUEST FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
                  REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
                             DEFENDANT ALBERTSON’S REALTY LLC

             TO:    Defendant ALBERTSON’S REALTY LLC by service through its registered agent, CT
                    Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136

                                                    INSTRUCTIONS

                    Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
             discovery requests. Plaintiff requests that Defendant answer the Request for Disclosure, First Set
             of Interrogatories, Requests for Production, and Request for Admissions, and produce for
             inspection and copying (unless otherwise indicated) the documents and things set out below.
             Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
             produced pursuant to these requests with a separate and distinct number or similar identifying
             designation; and (2) serve your written response to these requests and interrogatories, stating
             with regard to each numbered request and interrogatory, the identification or exhibit numbers of
             the specific items being answered or produced in response to each such request or interrogatory.
             Documents or things which are required to be produced in response to more than one request
             may be listed by number in response to each request, but the document or thing itself need only



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 93
                                                                                              EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 98 of 243




             be produced one time. All documents of things to be produced are to be forwarded to the
             undersigned attorneys attached to or together with your written response.
                     Plaintiff specifies, on or before the first day after fifty (50) days from the date of service,
             the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
             Richardson, Texas 75080, as time and place of making such inspection and copying, unless
             requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                                       DEFINITIONS

                     As used herein, the following terms shall have the meanings indicated below:
                     A.      “You” and “Yours” means ALBERTSON’S REALTY LLC.
                     B.      “Defendant” means ALBERTSON’S REALTY LLC unless otherwise
             identified.
                     C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
                     D.      “Person” and “Persons” means both the plural and singular, and each term
             includes any natural person, governmental unit, corporation, association, firm, partnership, or
             other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
             or representatives of such entities, as the context requires.
                     E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
             occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
             amended petition.
                     F.      “Statement” means a written statement signed or otherwise adopted or approved
             by the person making it; and any recording or transcription which is a substantially verbatim
             recital of a statement by the person and contemporaneously recorded.
                     G.      “Document” means both the plural and singular, and each term includes, but is
             not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
             reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
             printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
             studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
             recordings, and every other device or media on which or through which information of any type
             is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
             term “documents” also means an authentic copy where the original is not in the possession,



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 94
                                                                                                  EXHIBIT A
Copy from re:SearchTX
                        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 99 of 243




             custody, or control of Defendant and every copy of a document where such copy is not an
             identical duplicate of the original.
                    H.       “Communication” means any contact between two or more persons or companies
             and shall include, without limitation, written contact by means such as letters, memoranda,
             telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
             telephone conversations. However, this term is not meant to include any contact which is
             claimed as exempt from discovery as party communication, attorney-client privilege, or under
             any other exemption.
                    I.       “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
             concern, concerning, evidence or be any way logically or factually connected with the matter
             discussed.
                    J.       “Identify” when referring:
                             (1)    to a person, means to state the person’s name, and their business and
                                    residential addresses and phone numbers.

                             (2)    to a business or governmental entity, means to state its full name and
                                    present or last known business address and phone number.

                             (3)    to a statement, means to identify who made it, who took or recorded it,
                                    when, where, and how it was made, and all others, present during the
                                    making of the recording.

                             (4)    to any tangible item or document, means to identify it, to give a
                                    reasonably detailed description of the item, and to state who has present or
                                    last known possession, custody, or control of the item or document.

                             (5)    to any insurance agreement, means to list the policy holder, all additional
                                    insured, the policy number, the insurance company carrying the policy, its
                                    effective dates, and the policy limits.

                                      NOTICE WITH REGARD TO OBJECTIONS

                    Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
                    A.       Discovery extends to all relevant, non-privileged documents, as defined above,
             and other tangible things which constitute or contain discoverable data or information. It is not a
             ground for objection that the information sought will be inadmissible at trial if the information




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 95
                                                                                               EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 100 of 243




             sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
             R. CIV. P. 92.3.
                    B.      No objection or assertion of work product is permitted to a request submitted
             under TEX. R. CIV. P. 194.
                    C.      Discovery extends to documents or things either in your possession or in your
             constructive possession. Constructive possession exists so long as you have a superior right to
             compel the production of the document or thing from the third party, including an agent, attorney
             or representative who has possession, custody or control of such document or thing, even though
             Defendant does not have actual physical possession.
                    D.      With regard to any request for production to which Defendant objects on the
             ground that the request is overly broad, burdensome or not limited in scope or time properly,
             Defendant is requested to state in its answer or objection:
                            (1)    The categories of information, if any, to which Defendant does not object
                            to providing and to produce such answers or documents or tangible things in your
                            response to this written interrogatory or request for production; and

                            (2)     The documents that are in existence to which you object to providing and
                            the reason why you claim that such documents or the information contained
                            therein is not calculated to lead to the discovery of admissible evidence which is
                            relevant or material to the facts in this case.

                    E.      Assertion of Privilege.
                            (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
                            request for production to which you object on the ground of privilege or
                            exemption from discovery, you are must state in your response, the following:

                                    (a)    That information or material responsive to the request has been
                                           withheld;

                                    (b)    Identify the request to which the information or material relates;
                                           and

                                    (c)    The specific facts which you claim support the asserted legal
                                           privilege.

                            (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
                            you indicate that material or information has been withheld from production as
                            described in A above, you are hereby requested to identify the information and




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 96
                                                                                             EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 101 of 243




                           material withheld within 15 days from the date that service of said response upon
                           the party seeking discovery, and to serve a response that:

                                   (a)    describes the information or materials withheld that enables the
                                          requesting party to assess the applicability of the privilege; and

                                   (b)    asserts a specific privilege for each item or group of items
                                          withheld. See Peeples v. The Honorable Fourth Court of Appeals,
                                          701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                                          Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                                          Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

                           (3)     Please note that under Rule 192.5 (c), even if made or prepared in
                           anticipation of litigation or for trial, the following is not work product protected
                           from discovery:

                                   (a)    information discoverable under Rule 192.3 concerning experts,
                                          trial witnesses, witness statements, and contentions;

                                   (b)    trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                                   (c)    the name, address, and telephone number of any potential party or
                                          any person with knowledge of relevant facts;

                                   (d)    any photograph or electronic image of underlying facts (e.g., a
                                          photograph of the accident scene) or a photograph or electronic
                                          image of any sort that a party intends to offer into evidence; and

                                   (e)    any work product created under circumstances within an exception
                                          to the attorney-client privilege in Rule 503(d) of the Rules of
                                          Evidence.

                    F.     Documents     containing   CONFIDENTIAL,           PROPRIETARY       OR    TRADE
             SECRETS. You are instructed that it is not a proper ground for objection to discovery that
             documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
             v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
             Defendant not to disclose such documents to competitors, the media, or the public generally and
             are willing to enter into an agreement immediately so as not to delay production for such
             documents. If such arrangements are needed by Defendant, please advise the undersigned at
             least ten (10) days before the documents are to be produced so as to allow sufficient time to
             execute such agreement.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 97
                                                                                             EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 102 of 243




                                             REQUEST FOR DISCLOSURE

                    Pursuant to TEXAS RULE       OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
             disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e);
             194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);
             194.2(j); 194.2(k), and 194.2(l).




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 98
                                                                                               EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 103 of 243




                                  FIRST SET OF WRITTEN INTERROGATORIES
             INTERROGATORY NO. 1:                Please identify the ALBERTSON’S REALTY LLC
             representative primarily responsible for answering these interrogatories by stating their full name
             and job title.

             ANSWER:



             INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
             hiring, training, and supervising the persons who maintain the premises in front of the area where
             Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
             County, Texas on the date of the incident made the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
             purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
             the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
             Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
             their full name and job title.

             ANSWER:



             INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
             Defendant has been involved during the past 10 years involving a slip and fall in the area or an
             area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
             occurred. Your answer should include a description of the slip and fall incident(s), property
             damage, injuries sustained, dates, and locations.

             ANSWER:



             INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
             analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
             715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
             basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
             the accident made the basis of this lawsuit. If so, please state the date of such examination,
             inspection, test or analysis and the identity of the persons participating in such inspection,
             examination, test or analysis, by name, address, and phone number.



             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 99
                                                                                               EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 104 of 243




             ANSWER:



             INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
             avoid the incident made the basis of this suit.

             ANSWER:



             INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
             and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
             brief statement describing the substance of their testimony.

             ANSWER:



             INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
             impressions or opinions have been reviewed by a testifying expert, please state or provide all
             discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
             witness fees paid within the last five years.

             ANSWER:



             INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
             action, stating your correct name if you have not been properly named.

             ANSWER:



             INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
             which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
             or an agent of your attorney? If so, please state the person(s) who took such photographs by
             name, address, and phone number, and the person(s) in possession of such photographs by name,
             address, and phone number.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 100
                                                                                               EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 105 of 243




             INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
             location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
             agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
             who took such videos or electronic recordings by name, address, and phone number, and the
             person(s) in possession of such videos or electronic recordings by name, address, and phone
             number.

             ANSWER:



             INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
             any other person with knowledge of relevant facts regarding the incident made the basis of this
             suit by an agent of your insurance carrier? If so, please state the person(s) who took such
             statements by name, address, and phone number, the dates such statements were taken, and the
             person(s) who gave such statements by name, address, and phone number.

             ANSWER:



             INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
             worked on the premises within 14 days before and or 14 days after the date of the incident made
             the basis of this lawsuit.

             ANSWER:



             INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
             camera or equipment near the location in question, and whether or not such equipment was in
             use or in operation on the date of the incident in question.

             ANSWER:



             INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
             area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit before the
             accident and the date and time it was inspected.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 101
                                                                                               EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 106 of 243




             INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
             where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
             Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
             and the date and time it was inspected.

             ANSWER:



             INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
             giving the distance, in feet, to fixed objects or boundaries of the premises.

             ANSWER:



             INTERROGATORY NO. 18: Describe in your own words your understanding of how the
             incident made the basis of this suit occurred.

             ANSWER:



             INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
             accident.

             ANSWER:



             INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
             Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

             ANSWER:



             INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
             state the factual basis for your contention.

             ANSWER:



             INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
             Plaintiff since the accident.


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 102
                                                                                              EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 107 of 243




             ANSWER:



             INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
             maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
             at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

             ANSWER:



             INTERROGATORY NO. 24:              Describe any warnings or signs that were posted on your
             premises at the time of the accident in the specific area where the accident occurred.

             ANSWER:



             INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
             made the basis of this lawsuit from happening?

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 103
                                                                                             EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 108 of 243




                                           REQUESTS FOR PRODUCTION

             1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
             matter of this lawsuit, including any written statements signed or otherwise adopted or approved
             by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
             transcription thereof.

             RESPONSE:



             2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

             RESPONSE:



             3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
             the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
             incident in question and before the Defendant received formal notice, relating to the incident in
             question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

                    A.      Also, regarding the aforementioned investigation, please produce all
             correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
             models, computer generated, enhanced and/or actual items recovered from the scene of the
             incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
             or contain information relevant to:

                            (1)    the cause of the incident in question;

                            (2)    the injuries sustained by the Plaintiff; and

                            (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

                    B       All statements obtained by or on behalf of the Defendant;

                    C.      All physical and/or tangible items and/or potentially usable evidence obtained by
             or on behalf of the Defendant from the scene of the incident in question.

             RESPONSE:



             4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
             this suit. See e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
             to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75


             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 104
                                                                                               EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 109 of 243




             (Tex.App.-Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
             Defendant’s carrier).

             RESPONSE:



             5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
             carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
             Defendant.

             RESPONSE:



             6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
             of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
             control of the Defendant.

             RESPONSE:



             7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
             have been taken or made of the incident, scene, location involved in the incident, by or for the
             Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
             photographs or color laser copies of photographs are specifically requested.

             RESPONSE:



             8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
             excluding enlargements of items already provided to or received from any Plaintiff.

             RESPONSE:



             9.     All correspondence between any Plaintiff and Defendant which are in the possession of
             the Defendant.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 105
                                                                                              EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 110 of 243




             10.   All documents not previously produced in response to the above request for production
             which Defendant will/may introduce at the time of trial in support of its defenses and/or for
             impeachment.

             RESPONSE:



             11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
             his/her agents, servants, employees and insurance company.

             RESPONSE:



             12.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
             matter of this cause of action.

             RESPONSE:



             13.     Please produce an audio tape and transcription of any and all recorded statements in the
             care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
             the Plaintiff concerning the subject matter of this cause of action.

             RESPONSE:



             14.    Please produce copies of all records obtained by subpoena, depositions by written
             questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
             and employers.

             RESPONSE:



             15.     Please produce copies of all records in your possession, custody, and control relating to
             any citations and criminal charge within the past 10 years.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 106
                                                                                               EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 111 of 243




             16.    Please produce copies of any and all publications, studies, or experiments which will be
             used or introduced at trial to support Defendant’s contentions, or which will be used or
             introduced at trial to support Defendant’s expert witness testimony, or which have been relied
             upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
             introduced at trial to cross examine any Plaintiffs’ expert witnesses.

             RESPONSE:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 107
                                                                                           EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 112 of 243




                                            REQUEST FOR ADMISSIONS

             1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
             Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
             Boulevard, Austin, Travis County, Texas at the time of the incident in question.

             ANSWER:



             4.     Admit or deny Plaintiff properly named you in Plaintiff’s Original Petition.

             ANSWER:




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 108
                                                                                             EXHIBIT A
Copy from re:SearchTX
                    Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 113 of 243




                                                         Respectfully submitted,

                                                         WALKER BRIGHT, P.C.
                                                         100 N. Central Expressway, Suite 800
                                                         Richardson, Texas 75080
                                                         Telephone:     (972) 744-0192
                                                         Facsimile:     (972) 744-0067
                                                         Email:         efiledallas@wblpc.com



                                                 By:
                                                         Gerald Bright
                                                         State Bar No. 02991720
                                                         David L. Craft
                                                         State Bar No. 00790522
                                                         Courtney L. Myers
                                                         State Bar No. 24102261
                                                         Arthur L. Walker
                                                         State Bar No. 20693900

                                                 ATTORNEYS FOR PLAINTIFF




             PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 109
                                                                                          EXHIBIT A
Copy from re:SearchTX
Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 114 of 243
                                                      8/12/2020 10:53 AM
                                                                        Velva L. Price
                                                                       District Clerk
                                                                       Travis County
                                                                    D-1-GN-20-004066
                                                                        Norma Ybarra




                                                         EXHIBIT A
              Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 115 of 243

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Efile Dallas on behalf of Gerald Bright
Bar No. 2991720
efiledallas@wblpc.com
Envelope ID: 45309207
Status as of 08/13/2020 07:27:16 AM -05:00

Associated Case Party: Hershall Shelley

Name            BarNumber   Email                   TimestampSubmitted      Status

Gerald Bright               efiledallas@wblpc.com   8/12/2020 10:53:23 AM   SENT

David Craft                 efiledallas@wblpc.com   8/12/2020 10:53:23 AM   SENT




                                                                                     EXHIBIT A
Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 116 of 243
                                                       8/13/2020 5:16 PM
                                                                        Velva L. Price
                                                                       District Clerk
                                                                       Travis County
                                                                    D-1-GN-20-004066
                                                                       Sandra Santos




                                                         EXHIBIT A
           Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 117 of 243

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Efile Dallas on behalf of Gerald Bright
Bar No. 2991720
efiledallas@wblpc.com
Envelope ID: 45374501
Status as of 8/17/2020 10:30 AM CST

Associated Case Party: Hershall Shelley

Name            BarNumber   Email                   TimestampSubmitted     Status

Gerald Bright               efiledallas@wblpc.com   8/13/2020 5:16:57 PM   SENT




                                                                                    EXHIBIT A
Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 118 of 243
                                                       8/13/2020 5:16 PM
                                                                        Velva L. Price
                                                                       District Clerk
                                                                       Travis County
                                                                    D-1-GN-20-004066
                                                                       Sandra Santos




                                                         EXHIBIT A
           Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 119 of 243

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Efile Dallas on behalf of Gerald Bright
Bar No. 2991720
efiledallas@wblpc.com
Envelope ID: 45374501
Status as of 8/17/2020 10:30 AM CST

Associated Case Party: Hershall Shelley

Name            BarNumber   Email                   TimestampSubmitted     Status

Gerald Bright               efiledallas@wblpc.com   8/13/2020 5:16:57 PM   SENT




                                                                                    EXHIBIT A
Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 120 of 243
                                                       8/13/2020 5:16 PM
                                                                        Velva L. Price
                                                                       District Clerk
                                                                       Travis County
                                                                    D-1-GN-20-004066
                                                                       Sandra Santos




                                                         EXHIBIT A
           Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 121 of 243

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Efile Dallas on behalf of Gerald Bright
Bar No. 2991720
efiledallas@wblpc.com
Envelope ID: 45374501
Status as of 8/17/2020 10:30 AM CST

Associated Case Party: Hershall Shelley

Name            BarNumber   Email                   TimestampSubmitted     Status

Gerald Bright               efiledallas@wblpc.com   8/13/2020 5:16:57 PM   SENT




                                                                                    EXHIBIT A
Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 122 of 243
                                                       8/13/2020 5:16 PM
                                                                        Velva L. Price
                                                                       District Clerk
                                                                       Travis County
                                                                    D-1-GN-20-004066
                                                                       Sandra Santos




                                                         EXHIBIT A
           Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 123 of 243

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Efile Dallas on behalf of Gerald Bright
Bar No. 2991720
efiledallas@wblpc.com
Envelope ID: 45374501
Status as of 8/17/2020 10:30 AM CST

Associated Case Party: Hershall Shelley

Name            BarNumber   Email                   TimestampSubmitted     Status

Gerald Bright               efiledallas@wblpc.com   8/13/2020 5:16:57 PM   SENT




                                                                                    EXHIBIT A
Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 124 of 243
                                                       8/13/2020 5:16 PM
                                                                        Velva L. Price
                                                                       District Clerk
                                                                       Travis County
                                                                    D-1-GN-20-004066
                                                                       Sandra Santos




                                                         EXHIBIT A
           Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 125 of 243

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Efile Dallas on behalf of Gerald Bright
Bar No. 2991720
efiledallas@wblpc.com
Envelope ID: 45374501
Status as of 8/17/2020 10:30 AM CST

Associated Case Party: Hershall Shelley

Name            BarNumber   Email                   TimestampSubmitted     Status

Gerald Bright               efiledallas@wblpc.com   8/13/2020 5:16:57 PM   SENT




                                                                                    EXHIBIT A
      Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 126 of 243
                                                                    9/4/2020 12:02 PM
                                                                                     Velva L. Price
                                                                                    District Clerk
                                                                                    Travis County
                         CAUSE NO. D-1-GN-20-004066                              D-1-GN-20-004066
                                                                                       Aaron Cobb

HERSHALL SHELLEY,              §                      IN THE DISTRICT COURT
    Plaintiff,                 §
                               §
VS.                            §                     419TH JUDICIAL DISTRICT
                               §
RANDALLS FOOD & DRUGS, LP;     §
ALBERTSON’S LLC;               §
RANDALL’S FOOD MARKETS, INC.;  §
ALBERTSON’S COMPANIES, LLC;    §
KIMCO REALTY CORPORATION;      §
ALBERTSON’S REALTY LLC;        §
ALBERTSON’S COMPANIES, INC.;   §
ALBERTSON’S INVESTOR           §
HOLDINGS, LLC; CEREBUS CAPITAL §
MANAGEMENT, LP; AND CEREBUS §
CAPITAL MANGEMENT, LLC;        §
    Defendant.                 §                  OF TRAVIS COUNTY, TEXAS


DEFENDANTS’ ORIGINAL ANSWER, SPECIAL EXCEPTION, DISCOVERY
          OBJECTON, AND AFFIRMATIVE DEFENSES

      Defendants RANDALLS FOOD & DRUGS, LP, ALBERTSON’S LLC,

RANDALL’S FOOD MARKETS, INC., ALBERTSONS COMPANIES, LLC, KIMCO

REALTY CORPORATION, and ALBERTSON’S REALTY LLC, ("Defendants")

hereby submit their Original Answer to Plaintiff’s Original Petition and would show

as follows:

                               GENERAL DENIAL

      1.      Without waiving any other defenses Defendants may have or hereafter

come to have or urge, Defendants generally deny each and every material allegation

in Plaintiff’s Original Petition (and all subsequent amended and supplemental

Petitions filed herein) pursuant to Rule 92 of the Texas Rules of Civil Procedure and




                                                                      EXHIBIT A
      Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 127 of 243




demands strict proof thereof by a preponderance of the evidence or by clear and

convincing evidence as the law requires.

                              SPECIAL EXCEPTION

      2.     Texas Rule of Civil Procedure 47(c) requires that Plaintiff’s allege the

amount of monetary relief sought. Plaintiff’s Original Petition does not contain an

allegation that complies with Rule 47(c). Pursuant to Rule 91, Defendants specially

except and respectfully request that Plaintiff be required to amend his Petition to

allege the amount of monetary relief sought in this matter.

                            DISCOVERY OBJECTION

      3.     Texas Rule of Civil Procedure 47 also provides that a party who does

not allege the monetary relief sought in accordance with Rule 47(c) “may not

conduct discovery until the pleading is amended to comply.” Without complying

with Rule 47(c), Plaintiff served a complete set of written discovery with his Petition

to each of the host of mostly improperly named Defendants he chose to file suit

against including: (1) a request for disclosure, (2) interrogatories, (3) requests for

production, and (4) requests for admission. Defendants object to being required to

respond to the written discovery requests served with Plaintiff’s Original Petition

unless or until Plaintiff amends to comply with Rule 47(c). Defendants’ deadline to

respond to Plaintiff’s prematurely propounded discovery does not begin to run until

the date on which Plaintiff’s amend in compliance with Rule 47(c). In re Greater

McAllen Star Properties, Inc., 444 S.W.3d 743, 751 (Tex. App. – Corpus Christi

2014, orig. proceeding).




                                           -2-
                                                                        EXHIBIT A
      Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 128 of 243




                           AFFIRMATIVE DEFENSES

      Without conceding that the following are affirmative defenses for which

Defendants bear the burden of proof, Defendants assert that:

      4.      Randalls Food & Drugs, LP is the only proper party named by Plaintiff

in this case. Randalls Food & Drugs, LP operated the store at which Plaintiff’s

alleged accident occurred. None of the other named Defendants are proper parties

as none of them owned, operated or controlled the premises where the accident at

issue occurred. None of the other named Defendants owed Plaintiff any legal duty

whatsoever.

      5.      Any supposed hazard at issue in the incident was open and obvious

and therefore Defendants owed no duty to Plaintiff.

      6.      Defendants rely upon the proportionate responsibility provisions of

Chapter 33 of the Texas Civil Practice and Remedies Code. The responsibility of the

parties, including Plaintiff, must be compared by the trier of fact. Plaintiff was

certainly a proximate, if not the sole, cause of his own incident and injuries.

Without doubt, Plaintiff was more than fifty percent responsible for the incident in

question and is therefore barred from recovery.

      7.      Any award of pre-judgment interest for damages that have not yet

accrued would violate Defendant’s rights to substantive and procedural due process

under the Fifth and Fourteenth Amendments to the United States Constitution, as

well as Article I, Sections 14, 16, and 19 of the Texas Constitution.




                                         -3-
                                                                        EXHIBIT A
      Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 129 of 243




      8.     Defendant pleads further that any recovery of medical expenses or

health care expenses allegedly incurred by Plaintiff, is limited to the amount

actually paid or incurred by or on behalf of Plaintiff, if any, pursuant to Tex. Civ.

Prac. & Rem. Code §41.0105. Defendant respectfully requests this Honorable Court

to compute Plaintiff’s award, if any, in accordance with the language of Section

41.0105 of the Texas Civil Practice and Remedies Code. Defendant also requests

that Plaintiff prove (1) that reasonable and necessary medical or healthcare

expenses do exist, (2) what part of the medical or healthcare expenses have actually

been paid or for which Plaintiff remains liable; and (3) that the medical or

healthcare expenses claimed resulted from conduct of Defendant.

      9.     To the extent Plaintiff seeks punitive or exemplary damages,

Defendant relies upon the limitations and other provisions of Chapter 41 of the

Texas Civil Practices & Remedies Code.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff

take nothing by his suit, that Defendants be dismissed from this action, awarded

court costs and for such other and further relief to which Defendants may be justly

entitled.




                                         -4-
                                                                      EXHIBIT A
Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 130 of 243




                                    Respectfully submitted,

                                    By: ___/s/ Trek Doyle      _____
                                    Trek Doyle
                                    State Bar No. 00790608
                                    trek@doyleseelbach.com
                                    Karl Seelbach
                                    State Bar No. 24044607
                                    karl@doyleseelbach.com
                                    Joshua R. Bolduc
                                    State Bar No. 24087183
                                    josh@doyleseelbach.com

                                    Doyle & Seelbach PLLC
                                    7700 W. Highway 71, Ste. 250
                                    Austin, Texas 78735
                                    512.960.4890 phone
                                    doyleseelbach.com

                                    ATTORNEYS FOR DEFENDANTS
                                    RANDALLS FOOD & DRUGS, LP;
                                    ALBERTSON’S LLC; RANDALL’S
                                    FOOD MARKETS, INC.;
                                    ALBERTSONS COMPANIES, LLC;
                                    KIMCO REALTY CORPORATION;
                                    AND ALBERTSON’S REALTY LLC




                              -5-
                                                              EXHIBIT A
      Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 131 of 243




                         CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by electronic delivery to counsel
identified below on this, the 4th day of September 2020.

      Gerald Bright
      State Bar No. 02991720
      David L. Craft
      State Bar No. 00790522
      Courtney L. Myers
      State Bar No. 24102261
      Arthur L. Walker
      State Bar No. 20693900
      WALKER BRIGHT, PC
      100 N. Central Expressway, Suite 800
      Richardson, Texas 75080
      972.744.0192 Telephone
      972.744.0067 Fax
      efiledallas@wblpc.com

      ATTORNEYS FOR PLAINTIFF




                                       -6-
                                                                   EXHIBIT A
             Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 132 of 243

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Trek Doyle on behalf of Trek Doyle
Bar No. 790608
trek@doyleseelbach.com
Envelope ID: 45989972
Status as of 9/9/2020 12:05 PM CST

Associated Case Party: Hershall Shelley

Name             BarNumber    Email                   TimestampSubmitted     Status

Gerald Bright                 efiledallas@wblpc.com   9/4/2020 12:02:00 PM   SENT



Associated Case Party: Randalls Food & Drugs LP

Name              BarNumber    Email                     TimestampSubmitted     Status

Trek Doyle                     trek@doyleseelbach.com    9/4/2020 12:02:00 PM   SENT

Joshua Bolduc                  josh@doyleseelbach.com    9/4/2020 12:02:00 PM   SENT

Bill Templeton                 bill@doyleseelbach.com    9/4/2020 12:02:00 PM   SENT




                                                                                       EXHIBIT A
        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 133 of 243
                                                                              10/21/2020 10:42 AM
                                                                                                 Velva L. Price
                                                                                                District Clerk
                                                                                                Travis County
                                CAUSE NO. D-1-GN-20-004066                                   D-1-GN-20-004066
                                                                                                Chloe Jimenez

HERSHALL SHELLEY,                                     §      IN THE DISTRICT COURT
         Plaintiff,                                   §
                                                      §
V.                                                    §
                                                      §
RANDALLS FOOD & DRUGS LP;                             §
ALBERTSON’S LLC;                                      §
RANDALL’S FOOD MARKETS, INC.;                         §
ALBERTSON’S COMPANIES, LLC;                           §      419TH JUDICIAL DISTRICT
KIMCO REALTY CORPORATION;                             §
ALBERTSON’S REALTY LLC;                               §
ALBERTSON’S COMPANIES, INC.;                          §
ALBERTSON’S INVESTOR HOLDINGS                         §
LLC; CEREBUS CAPITAL                                  §
MANAGEMENT, LP; and CEREBUS                           §
CAPITAL MANAGEMENT, LLC;                              §
          Defendants.                                 §      TRAVIS COUNTY, TEXAS

PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, HERSHALL SHELLEY (“Shelley”), Plaintiff, who complains of

RANDALLS FOOD & DRUGS LP; ALBERTSON’S LLC; RANDALL’S FOOD MARKETS,

INC.;    ALBERTSON’S        COMPANIES,         LLC;       KIMCO      REALTY     CORPORATION;

ALBERTSON’S REALTY LLC; ALBERTSON’S COMPANIES, INC.; ALBERTSON’S

INVESTOR HOLDINGS LLC; CEREBUS CAPITAL MANAGEMENT, LP; AND CEREBUS

CAPITAL MANAGEMENT, LLC (all collectively referred to herein as “Randall’s” or

“Defendants”, and for his cause of action would respectfully show:

                           I.      DISCOVERY CONTROL PLAN

        Plaintiff asserts that this suit is for monetary relief over $200,000, but not more than

$1,000,000 and that discovery is being conducted under a Level Three (3) discovery control plan,

pursuant to Rule 190.4 of the TEXAS RULES OF CIVIL PROCEDURE pursuant to a Scheduling Order to



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 1
                                                                                  EXHIBIT A
        Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 134 of 243




be approved by this Court. The amount of monetary relief actually awarded, however, will

ultimately be determined by a jury. Plaintiff also seeks pre-judgment and post-judgment interest at

the highest legal rate.

                                             II. PARTIES

        Plaintiff Shelley is an individual residing in Travis County, Texas.

        Defendant RANDALLS FOOD & DRUGS LP is a Foreign Limited Partnership, licensed to

do and doing business in Texas. At the time of the alleged incident in question this defendant

owned, occupied or controlled the store and premises located at 715 S. Exposition Boulevard,

Austin, Travis County, Texas. This defendant has made an appearance herein.

        Defendant ALBERTSON’S LLC is a Foreign Limited Liability Company, licensed to do

and doing business in Texas. At the time of the alleged incident in question this defendant owned,

occupied or controlled the store and premises located at 715 S. Exposition Boulevard, Austin,

Travis County, Texas. This defendant has made an appearance herein through its counsel of record.

        Defendant RANDALL’S FOOD MARKETS, INC. is a Foreign For-Profit Corporation,

licensed to do and doing business in Texas. At the time of the alleged incident in question this

defendant owned, occupied or controlled the store and premises located at 715 S. Exposition

Boulevard, Austin, Travis County, Texas. This defendant has made an appearance herein through

its counsel of record.

        Defendant ALBERTSON’S COMPANIES, LLC is a Foreign Limited Liability Company,

licensed to do and doing business in Texas. At the time of the alleged incident in question this

defendant owned, occupied or controlled the store and premises located at 715 S. Exposition

Boulevard, Austin, Travis County, Texas. This defendant has made an appearance herein through

its counsel of record.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 2
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 135 of 243




        Defendant KIMCO REALTY CORPORATION is a Foreign For-Profit Corporation,

licensed to do and doing business in Texas. At the time of the alleged incident in question this

defendant owned, occupied or controlled the store and premises located at 715 S. Exposition

Boulevard, Austin, Travis County, Texas. This defendant has made an appearance herein through

its counsel of record.

        Defendant ALBERTSON’S REALTY LLC is a Foreign Limited Liability Company,

licensed to do and doing business in Texas. At the time of the alleged incident in question this

defendant owned, occupied or controlled the store and premises located at 715 S. Exposition

Boulevard, Austin, Travis County, Texas. This defendant has made an appearance herein through

its counsel of record.

        Defendant ALBERTSON’S COMPANIES, INC., based upon information and belief, is a

Foreign For-Profit Corporation, licensed to do and doing business in Texas. At the time of the

alleged incident in question this defendant owned, occupied or controlled the store and premises

located at 715 S. Exposition Boulevard, Austin, Travis County, Texas. Issuance and service of

citation is not being requested at this time for this defendant.

        Defendant ALBERTSON’S INVESTOR HOLDINGS LLC, based upon information and

belief, is a Foreign Limited Liability Company, licensed to do and doing business in Texas. At the

time of the alleged incident in question this defendant owned, occupied or controlled the store and

premises located at 715 S. Exposition Boulevard, Austin, Travis County, Texas. Issuance and

service of citation is not being requested at this time for this defendant.

        Defendant CEREBUS CAPITAL MANAGEMENT, LP, based upon information and

belief, is a Foreign Limited Partnership, licensed to do and doing business in Texas. At the time of

the alleged incident in question this defendant owned, occupied or controlled the store and premises



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 3
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 136 of 243




located at 715 S. Exposition Boulevard, Austin, Travis County, Texas. Issuance and service of

citation is not being requested at this time for this defendant.

        Defendant CEREBUS CAPITAL MANAGEMENT, LLC, based upon information and

belief, is a Foreign Limited Liability Company, licensed to do and doing business in Texas. At the

time of the alleged incident in question this defendant owned, occupied or controlled the store and

premises located at 715 S. Exposition Boulevard, Austin, Travis County, Texas. Issuance and

service of citation is not being requested at this time for this defendant.

                                             III.    VENUE

        Venue is proper in Travis County, Texas, because all or a substantial part of the events or

omissions occurred in the County. TEX. CIV. PRAC. & REM. CODE § 15.002(a)(1).

                                       IV.        JURISDICTION

        The damages sought in the lawsuit are within the jurisdictional limits of this Court and

venue is properly laid in this Court, therefore, the Court has lawful jurisdiction of the cause.

                                             V.      FACTS

        On or about September 13, 2018, Shelley entered the Defendants’ premises located at 715

S. Exposition Boulevard, Austin, Travis County, Texas as an invitee to attempt to punch in to

begin his shift as an employee for Defendants. In the process of trying to do so, and before he

was in the course and scope of his employment for Defendants, he was seriously and

permanently injured when he slipped and fell on water or another liquid substance on the ground

in front of the area where Plaintiff was attempting to clock in for work. The condition of the

ground as described above constituted a dangerous condition.

                         VI.     NEGLIGENCE/PREMISES LIABILITY

        At all times relevant to this cause of action, the premises in question was owned, occupied



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 4
                                                                                       EXHIBIT A
          Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 137 of 243




and/or maintained by Defendants. As a direct and proximate result of the acts and/or omissions of

Defendants, Shelley sustained severe personal injuries. Defendants were negligent, in that while on

the premises of Defendants, Plaintiff was owed a duty by Defendants to either warn him of or make

safe any conditions (including instrumentalities) on the property which posed an unreasonable

danger to Plaintiff, of which it knew or of which, through the exercise of reasonable diligence, it

should have known. In failing to meet that duty, Defendants are liable to Shelley as discussed

herein.

                                  VII.     VICARIOUS LIABILITY

          At the time of the acts and/or omissions made the basis of this lawsuit, Defendants’

employees acted within the course and scope of their employment with Defendants, and in

furtherance of Defendants’ business.           Alternatively, Defendants were the principals and

Defendants’ employees were their agents. Under the doctrine of respondeat superior and/or the

doctrine of agency, Defendants are liable for the acts and/or omissions of their employees herein.

                          VIII. PROXIMATE CAUSE AND DAMAGES

          As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered

damages, including but not limited to: past and, in all reasonable probability, future medical

expenses; past and, in all reasonable probability, future physical pain and suffering; past and, in

all reasonable probability, future mental anguish; past and, in all reasonable probability, future

physical impairment; past and, in all reasonable probability, future physical disfigurement; and,

past and, in all reasonable probability, future lost wages and income earning capacity.

                                         IX.   JURY DEMAND

          Plaintiff respectfully demands his right to trial by jury and has tendered the jury fee to the

District Clerk of Travis County, Texas.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 5
                                                                                      EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 138 of 243




           X.        PLAINTIFF’S REQUESTS FOR DISCLOSURE, FIRST SET OF
                    INTERROGATORIES, REQUESTS FOR PRODUCTION,
                             AND REQUEST FOR ADMISSIONS

       Defendants are hereby requested to disclose, within thirty (30) days of service of this First

Amended Original Petition and Discovery Requests, the information or material requested in the

Plaintiff’s REQUESTS FOR DISCLOSURE, First Set of Interrogatories, Requests for Production,

and Request for Admissions attached hereto and incorporated herein by reference, to the

undersigned counsel for Plaintiff.

                                                PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Hershall Shelley requests that

Defendants be cited to appear and answer, and that on final trial Plaintiff have:

      (a) Judgment against Defendants for actual damages in an amount exceeding the minimum

          jurisdictional limits of the Court;

      (b) Pre-judgment interest at the highest rate allowed by law;

      (c) Costs of Court;

      (d) Post-judgment interest at the highest rate allowed by law; and

      (e) Such other and further relief to which PLAINTIFF may be justly entitled, at law or in

          equity.




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 6
                                                                                    EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 139 of 243




                                             Respectfully submitted,

                                             WALKER BRIGHT, P.C.
                                             100 N. Central Expressway, Suite 800
                                             Richardson, Texas 75080
                                             Telephone:     (972) 744-0192
                                             Facsimile:     (972) 744-0067
                                             Email:         efiledallas@wblpc.com



                                     By:
                                             Gerald Bright
                                             State Bar No. 02991720
                                             David L. Craft
                                             State Bar No. 00790522
                                             Courtney L. Myers
                                             State Bar No. 24102261
                                             Arthur L. Walker
                                             State Bar No. 20693900

                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 7
                                                                              EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 140 of 243




                               CAUSE NO. D-1-GN-20-004066

HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
         Plaintiff,                                 §
                                                    §
V.                                                  §
                                                    §
RANDALLS FOOD & DRUGS LP;                           §
ALBERTSON’S LLC;                                    §
RANDALL’S FOOD MARKETS, INC.;                       §
ALBERTSON’S COMPANIES, LLC;                         §       419TH JUDICIAL DISTRICT
KIMCO REALTY CORPORATION;                           §
ALBERTSON’S REALTY LLC;                             §
ALBERTSON’S COMPANIES, INC.;                        §
ALBERTSON’S INVESTOR HOLDINGS                       §
LLC; CEREBUS CAPITAL                                §
MANAGEMENT, LP; and CEREBUS                         §
CAPITAL MANAGEMENT, LLC;                            §
          Defendants.                               §       TRAVIS COUNTY, TEXAS

PLAINTIFF’S REQUESTS FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
     REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
               DEFENDANT RANDALLS FOOD & DRUGS LP

TO:    Defendant RANDALLS FOOD & DRUGS LP by and through its attorneys of record,
       Trek Doyle, Karl Seelbach, and Joshua R. Bolduc, Doyle & Seelbach PLLC, 7700 W.
       Highway 71, Ste. 250 Austin, Texas 78735.

                                       INSTRUCTIONS

       Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
discovery requests. Plaintiff requests that Defendant answer the Requests for Disclosure, First
Set of Interrogatories, Requests for Production, and Request for Admissions, and produce for
inspection and copying (unless otherwise indicated) the documents and things set out below.
Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
produced pursuant to these requests with a separate and distinct number or similar identifying
designation; and (2) serve your written response to these requests and interrogatories, stating
with regard to each numbered request and interrogatory, the identification or exhibit numbers of
the specific items being answered or produced in response to each such request or interrogatory.
Documents or things which are required to be produced in response to more than one request
may be listed by number in response to each request, but the document or thing itself need only


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 8
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 141 of 243




be produced one time. All documents of things to be produced are to be forwarded to the
undersigned attorneys attached to or together with your written response.
        Plaintiff specifies, on or before the first day after thirty (30) days from the date of service,
the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
Richardson, Texas 75080, as time and place of making such inspection and copying, unless
requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                           DEFINITIONS

        As used herein, the following terms shall have the meanings indicated below:
        A.      “You” and “Yours” means RANDALLS FOOD & DRUGS LP.
        B.      “Defendant” means RANDALLS FOOD & DRUGS LP unless otherwise
identified.
        C.     “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
        D.     “Person” and “Persons” means both the plural and singular, and each term
includes any natural person, governmental unit, corporation, association, firm, partnership, or
other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
or representatives of such entities, as the context requires.
        E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
amended petition.
        F.      “Statement” means a written statement signed or otherwise adopted or approved
by the person making it; and any recording or transcription which is a substantially verbatim
recital of a statement by the person and contemporaneously recorded.
        G.     “Document” means both the plural and singular, and each term includes, but is
not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
recordings, and every other device or media on which or through which information of any type
is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
term “documents” also means an authentic copy where the original is not in the possession,



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 9
                                                                                      EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 142 of 243




custody, or control of Defendant and every copy of a document where such copy is not an
identical duplicate of the original.
       H.      “Communication” means any contact between two or more persons or companies
and shall include, without limitation, written contact by means such as letters, memoranda,
telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
telephone conversations. However, this term is not meant to include any contact which is
claimed as exempt from discovery as party communication, attorney-client privilege, or under
any other exemption.
       I.      “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
concern, concerning, evidence or be any way logically or factually connected with the matter
discussed.
       J.      “Identify” when referring:
               (1)     to a person, means to state the person’s name, and their business and
                       residential addresses and phone numbers.

               (2)     to a business or governmental entity, means to state its full name and
                       present or last known business address and phone number.

               (3)     to a statement, means to identify who made it, who took or recorded it,
                       when, where, and how it was made, and all others, present during the
                       making of the recording.

               (4)     to any tangible item or document, means to identify it, to give a
                       reasonably detailed description of the item, and to state who has present or
                       last known possession, custody, or control of the item or document.

               (5)     to any insurance agreement, means to list the policy holder, all additional
                       insured, the policy number, the insurance company carrying the policy, its
                       effective dates, and the policy limits.

                         NOTICE WITH REGARD TO OBJECTIONS

       Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
       A.      Discovery extends to all relevant, non-privileged documents, as defined above,
and other tangible things which constitute or contain discoverable data or information. It is not a
ground for objection that the information sought will be inadmissible at trial if the information




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 10
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 143 of 243




sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
R. CIV. P. 92.3.
       B.      No objection or assertion of work product is permitted to a request submitted
under TEX. R. CIV. P. 194.
       C.      Discovery extends to documents or things either in your possession or in your
constructive possession. Constructive possession exists so long as you have a superior right to
compel the production of the document or thing from the third party, including an agent, attorney
or representative who has possession, custody or control of such document or thing, even though
Defendant does not have actual physical possession.
       D.      With regard to any request for production to which Defendant objects on the
ground that the request is overly broad, burdensome or not limited in scope or time properly,
Defendant is requested to state in its answer or objection:
               (1)    The categories of information, if any, to which Defendant does not object
               to providing and to produce such answers or documents or tangible things in your
               response to this written interrogatory or request for production; and

               (2)     The documents that are in existence to which you object to providing and
               the reason why you claim that such documents or the information contained
               therein is not calculated to lead to the discovery of admissible evidence which is
               relevant or material to the facts in this case.

       E.      Assertion of Privilege.
               (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
               request for production to which you object on the ground of privilege or
               exemption from discovery, you are must state in your response, the following:

                       (a)    That information or material responsive to the request has been
                              withheld;

                       (b)    Identify the request to which the information or material relates;
                              and

                       (c)    The specific facts which you claim support the asserted legal
                              privilege.

               (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
               you indicate that material or information has been withheld from production as
               described in A above, you are hereby requested to identify the information and




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 11
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 144 of 243




               material withheld within 15 days from the date that service of said response upon
               the party seeking discovery, and to serve a response that:

                      (a)     describes the information or materials withheld that enables the
                              requesting party to assess the applicability of the privilege; and

                      (b)     asserts a specific privilege for each item or group of items
                              withheld. See, Peeples v. The Honorable Fourth Court of Appeals,
                              701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                              Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                              Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

               (3)     Please note that under Rule 192.5 (c), even if made or prepared in
               anticipation of litigation or for trial, the following is not work product protected
               from discovery:

                      (a)     information discoverable under Rule 192.3 concerning experts,
                              trial witnesses, witness statements, and contentions;

                      (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                      (c)     the name, address, and telephone number of any potential party or
                              any person with knowledge of relevant facts;

                      (d)     any photograph or electronic image of underlying facts (e.g., a
                              photograph of the accident scene) or a photograph or electronic
                              image of any sort that a party intends to offer into evidence; and

                      (e)     any work product created under circumstances within an exception
                              to the attorney-client privilege in Rule 503(d) of the Rules of
                              Evidence.

       F.      Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
SECRETS. You are instructed that it is not a proper ground for objection to discovery that
documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
Defendant not to disclose such documents to competitors, the media, or the public generally and
are willing to enter into an agreement immediately so as not to delay production for such
documents. If such arrangements are needed by Defendant, please advise the undersigned at
least ten (10) days before the documents are to be produced so as to allow sufficient time to
execute such agreement.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 12
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 145 of 243




                                REQUESTS FOR DISCLOSURE

       Pursuant to TEXAS RULE      OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(d);
194.2(e); 194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h);
194.2(i); 194.2(j); 194.2(k), and 194.2(l).




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 13
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 146 of 243




                     FIRST SET OF WRITTEN INTERROGATORIES

INTERROGATORY NO. 1: Please identify the RANDALLS FOOD & DRUGS LP
representative primarily responsible for answering these interrogatories by stating their full name
and job title.

ANSWER:



INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
hiring, training, and supervising the persons who maintain the premises in front of the area where
Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
County, Texas on the date of the incident made the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
their full name and job title.

ANSWER:



INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
Defendant has been involved during the past 10 years involving a slip and fall in the area or an
area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
occurred. Your answer should include a description of the slip and fall incident(s), property
damage, injuries sustained, dates, and locations.

ANSWER:



INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
the accident made the basis of this lawsuit. If so, please state the date of such examination,
inspection, test or analysis and the identity of the persons participating in such inspection,
examination, test or analysis, by name, address, and phone number.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 14
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 147 of 243




ANSWER:



INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
avoid the incident made the basis of this suit.

ANSWER:



INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
brief statement describing the substance of their testimony.

ANSWER:



INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
impressions or opinions have been reviewed by a testifying expert, please state or provide all
discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
witness fees paid within the last five years.

ANSWER:



INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
action, stating your correct name if you have not been properly named.

ANSWER:



INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
or an agent of your attorney? If so, please state the person(s) who took such photographs by
name, address, and phone number, and the person(s) in possession of such photographs by name,
address, and phone number.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 15
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 148 of 243




INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
who took such videos or electronic recordings by name, address, and phone number, and the
person(s) in possession of such videos or electronic recordings by name, address, and phone
number.

ANSWER:



INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
any other person with knowledge of relevant facts regarding the incident made the basis of this
suit by an agent of your insurance carrier? If so, please state the person(s) who took such
statements by name, address, and phone number, the dates such statements were taken, and the
person(s) who gave such statements by name, address, and phone number.

ANSWER:



INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
worked on the premises within 14 days before and or 14 days after the date of the incident made
the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
camera or equipment near the location in question, and whether or not such equipment was in
use or in operation on the date of the incident in question.

ANSWER:



INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit before the
accident and the date and time it was inspected.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 16
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 149 of 243




INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
and the date and time it was inspected.

ANSWER:



INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
giving the distance, in feet, to fixed objects or boundaries of the premises.

ANSWER:



INTERROGATORY NO. 18: Describe in your own words your understanding of how the
incident made the basis of this suit occurred.

ANSWER:



INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
accident.

ANSWER:



INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

ANSWER:



INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
state the factual basis for your contention.

ANSWER:



INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
Plaintiff since the accident.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 17
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 150 of 243




ANSWER:



INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

ANSWER:



INTERROGATORY NO. 24:               Describe any warnings or signs that were posted on your
premises at the time of the accident in the specific area where the accident occurred.

ANSWER:



INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
made the basis of this lawsuit from happening?

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 18
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 151 of 243




                              REQUESTS FOR PRODUCTION

1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
matter of this lawsuit, including any written statements signed or otherwise adopted or approved
by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
transcription thereof.

RESPONSE:



2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

RESPONSE:



3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
incident in question and before the Defendant received formal notice, relating to the incident in
question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

       A.      Also, regarding the aforementioned investigation, please produce all
correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
models, computer generated, enhanced and/or actual items recovered from the scene of the
incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
or contain information relevant to:

               (1)    the cause of the incident in question;

               (2)    the injuries sustained by the Plaintiff; and

               (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

       B       All statements obtained by or on behalf of the Defendant;

       C.      All physical and/or tangible items and/or potentially usable evidence obtained by
or on behalf of the Defendant from the scene of the incident in question.

RESPONSE:



4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
this suit. See, e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75 (Tex.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 19
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 152 of 243




App. – Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
Defendant’s carrier).

RESPONSE:



5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
Defendant.

RESPONSE:



6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
control of the Defendant.

RESPONSE:



7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
have been taken or made of the incident, scene, location involved in the incident, by or for the
Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
photographs or color laser copies of photographs are specifically requested.

RESPONSE:



8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
excluding enlargements of items already provided to or received from any Plaintiff.

RESPONSE:



9.     All correspondence between any Plaintiff and Defendant which are in the possession of
the Defendant.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 20
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 153 of 243




10.   All documents not previously produced in response to the above request for production
which Defendant will/may introduce at the time of trial in support of its defenses and/or for
impeachment.

RESPONSE:



11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
his/her agents, servants, employees and insurance company.

RESPONSE:



12.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
matter of this cause of action.

RESPONSE:



13.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
the Plaintiff concerning the subject matter of this cause of action.

RESPONSE:



14.    Please produce copies of all records obtained by subpoena, depositions by written
questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
and employers.

RESPONSE:



15.     Please produce copies of all records in your possession, custody, and control relating to
any citations and criminal charge within the past 10 years.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 21
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 154 of 243




16.    Please produce copies of any and all publications, studies, or experiments which will be
used or introduced at trial to support Defendant’s contentions, or which will be used or
introduced at trial to support Defendant’s expert witness testimony, or which have been relied
upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
introduced at trial to cross examine any Plaintiffs’ expert witnesses.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 22
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 155 of 243




                               REQUEST FOR ADMISSIONS

1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



4.      Admit or deny Plaintiff properly named you in Plaintiff’s First Amended Original
Petition.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 23
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 156 of 243




                                             Respectfully submitted,

                                             WALKER BRIGHT, P.C.
                                             100 N. Central Expressway, Suite 800
                                             Richardson, Texas 75080
                                             Telephone:     (972) 744-0192
                                             Facsimile:     (972) 744-0067
                                             Email:         efiledallas@wblpc.com



                                     By:
                                             Gerald Bright
                                             State Bar No. 02991720
                                             David L. Craft
                                             State Bar No. 00790522
                                             Courtney L. Myers
                                             State Bar No. 24102261
                                             Arthur L. Walker
                                             State Bar No. 20693900

                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 24
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 157 of 243




                               CAUSE NO. D-1-GN-20-004066

HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
         Plaintiff,                                 §
                                                    §
V.                                                  §
                                                    §
RANDALLS FOOD & DRUGS LP;                           §
ALBERTSON’S LLC;                                    §
RANDALL’S FOOD MARKETS, INC.;                       §
ALBERTSON’S COMPANIES, LLC;                         §       419TH JUDICIAL DISTRICT
KIMCO REALTY CORPORATION;                           §
ALBERTSON’S REALTY LLC;                             §
ALBERTSON’S COMPANIES, INC.;                        §
ALBERTSON’S INVESTOR HOLDINGS                       §
LLC; CEREBUS CAPITAL                                §
MANAGEMENT, LP; and CEREBUS                         §
CAPITAL MANAGEMENT, LLC;                            §
          Defendants.                               §       TRAVIS COUNTY, TEXAS

PLAINTIFF’S REQUESTS FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
     REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
                   DEFENDANT ALBERTSON’S LLC

TO:    Defendant ALBERTSON’S LLC by and through its attorneys of record, Trek Doyle,
       Karl Seelbach, and Joshua R. Bolduc, Doyle & Seelbach PLLC, 7700 W. Highway 71,
       Ste. 250 Austin, Texas 78735.

                                       INSTRUCTIONS

       Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
discovery requests. Plaintiff requests that Defendant answer the Requests for Disclosure, First
Set of Interrogatories, Requests for Production, and Request for Admissions, and produce for
inspection and copying (unless otherwise indicated) the documents and things set out below.
Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
produced pursuant to these requests with a separate and distinct number or similar identifying
designation; and (2) serve your written response to these requests and interrogatories, stating
with regard to each numbered request and interrogatory, the identification or exhibit numbers of
the specific items being answered or produced in response to each such request or interrogatory.
Documents or things which are required to be produced in response to more than one request
may be listed by number in response to each request, but the document or thing itself need only


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 25
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 158 of 243




be produced one time. All documents of things to be produced are to be forwarded to the
undersigned attorneys attached to or together with your written response.
       Plaintiff specifies, on or before the first day after thirty (30) days from the date of service,
the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
Richardson, Texas 75080, as time and place of making such inspection and copying, unless
requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                          DEFINITIONS

       As used herein, the following terms shall have the meanings indicated below:
       A.      “You” and “Yours” means ALBERTSON’S LLC.
       B.      “Defendant” means ALBERTSON’S LLC unless otherwise identified.
       C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
       D.      “Person” and “Persons” means both the plural and singular, and each term
includes any natural person, governmental unit, corporation, association, firm, partnership, or
other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
or representatives of such entities, as the context requires.
       E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
amended petition.
       F.      “Statement” means a written statement signed or otherwise adopted or approved
by the person making it; and any recording or transcription which is a substantially verbatim
recital of a statement by the person and contemporaneously recorded.
       G.      “Document” means both the plural and singular, and each term includes, but is
not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
recordings, and every other device or media on which or through which information of any type
is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
term “documents” also means an authentic copy where the original is not in the possession,




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 26
                                                                                     EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 159 of 243




custody, or control of Defendant and every copy of a document where such copy is not an
identical duplicate of the original.
       H.      “Communication” means any contact between two or more persons or companies
and shall include, without limitation, written contact by means such as letters, memoranda,
telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
telephone conversations. However, this term is not meant to include any contact which is
claimed as exempt from discovery as party communication, attorney-client privilege, or under
any other exemption.
       I.      “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
concern, concerning, evidence or be any way logically or factually connected with the matter
discussed.
       J.      “Identify” when referring:
               (1)     to a person, means to state the person’s name, and their business and
                       residential addresses and phone numbers.

               (2)     to a business or governmental entity, means to state its full name and
                       present or last known business address and phone number.

               (3)     to a statement, means to identify who made it, who took or recorded it,
                       when, where, and how it was made, and all others, present during the
                       making of the recording.

               (4)     to any tangible item or document, means to identify it, to give a
                       reasonably detailed description of the item, and to state who has present or
                       last known possession, custody, or control of the item or document.

               (5)     to any insurance agreement, means to list the policy holder, all additional
                       insured, the policy number, the insurance company carrying the policy, its
                       effective dates, and the policy limits.

                         NOTICE WITH REGARD TO OBJECTIONS

       Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
       A.      Discovery extends to all relevant, non-privileged documents, as defined above,
and other tangible things which constitute or contain discoverable data or information. It is not a
ground for objection that the information sought will be inadmissible at trial if the information




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 27
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 160 of 243




sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
R. CIV. P. 92.3.
       B.      No objection or assertion of work product is permitted to a request submitted
under TEX. R. CIV. P. 194.
       C.      Discovery extends to documents or things either in your possession or in your
constructive possession. Constructive possession exists so long as you have a superior right to
compel the production of the document or thing from the third party, including an agent, attorney
or representative who has possession, custody or control of such document or thing, even though
Defendant does not have actual physical possession.
       D.      With regard to any request for production to which Defendant objects on the
ground that the request is overly broad, burdensome or not limited in scope or time properly,
Defendant is requested to state in its answer or objection:
               (1)    The categories of information, if any, to which Defendant does not object
               to providing and to produce such answers or documents or tangible things in your
               response to this written interrogatory or request for production; and

               (2)     The documents that are in existence to which you object to providing and
               the reason why you claim that such documents or the information contained
               therein is not calculated to lead to the discovery of admissible evidence which is
               relevant or material to the facts in this case.

       E.      Assertion of Privilege.
               (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
               request for production to which you object on the ground of privilege or
               exemption from discovery, you are must state in your response, the following:

                       (a)    That information or material responsive to the request has been
                              withheld;

                       (b)    Identify the request to which the information or material relates;
                              and

                       (c)    The specific facts which you claim support the asserted legal
                              privilege.

               (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
               you indicate that material or information has been withheld from production as
               described in A above, you are hereby requested to identify the information and




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 28
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 161 of 243




               material withheld within 15 days from the date that service of said response upon
               the party seeking discovery, and to serve a response that:

                      (a)     describes the information or materials withheld that enables the
                              requesting party to assess the applicability of the privilege; and

                      (b)     asserts a specific privilege for each item or group of items
                              withheld. See, Peeples v. The Honorable Fourth Court of Appeals,
                              701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                              Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                              Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

               (3)     Please note that under Rule 192.5 (c), even if made or prepared in
               anticipation of litigation or for trial, the following is not work product protected
               from discovery:

                      (a)     information discoverable under Rule 192.3 concerning experts,
                              trial witnesses, witness statements, and contentions;

                      (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                      (c)     the name, address, and telephone number of any potential party or
                              any person with knowledge of relevant facts;

                      (d)     any photograph or electronic image of underlying facts (e.g., a
                              photograph of the accident scene) or a photograph or electronic
                              image of any sort that a party intends to offer into evidence; and

                      (e)     any work product created under circumstances within an exception
                              to the attorney-client privilege in Rule 503(d) of the Rules of
                              Evidence.

       F.      Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
SECRETS. You are instructed that it is not a proper ground for objection to discovery that
documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
Defendant not to disclose such documents to competitors, the media, or the public generally and
are willing to enter into an agreement immediately so as not to delay production for such
documents. If such arrangements are needed by Defendant, please advise the undersigned at
least ten (10) days before the documents are to be produced so as to allow sufficient time to
execute such agreement.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 29
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 162 of 243




                                REQUESTS FOR DISCLOSURE

       Pursuant to TEXAS RULE      OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2 (d);
194.2(e); 194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h);
194.2(i); 194.2(j); 194.2(k), and 194.2(l).




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 30
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 163 of 243




                     FIRST SET OF WRITTEN INTERROGATORIES

INTERROGATORY NO. 1: Please identify the ALBERTSON’S LLC representative primarily
responsible for answering these interrogatories by stating their full name and job title.

ANSWER:



INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
hiring, training, and supervising the persons who maintain the premises in front of the area where
Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
County, Texas on the date of the incident made the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
their full name and job title.

ANSWER:



INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
Defendant has been involved during the past 10 years involving a slip and fall in the area or an
area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
occurred. Your answer should include a description of the slip and fall incident(s), property
damage, injuries sustained, dates, and locations.

ANSWER:



INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
the accident made the basis of this lawsuit. If so, please state the date of such examination,
inspection, test or analysis and the identity of the persons participating in such inspection,
examination, test or analysis, by name, address, and phone number.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 31
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 164 of 243




ANSWER:



INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
avoid the incident made the basis of this suit.

ANSWER:



INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
brief statement describing the substance of their testimony.

ANSWER:



INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
impressions or opinions have been reviewed by a testifying expert, please state or provide all
discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
witness fees paid within the last five years.

ANSWER:



INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
action, stating your correct name if you have not been properly named.

ANSWER:



INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
or an agent of your attorney? If so, please state the person(s) who took such photographs by
name, address, and phone number, and the person(s) in possession of such photographs by name,
address, and phone number.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 32
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 165 of 243




INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
who took such videos or electronic recordings by name, address, and phone number, and the
person(s) in possession of such videos or electronic recordings by name, address, and phone
number.

ANSWER:



INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
any other person with knowledge of relevant facts regarding the incident made the basis of this
suit by an agent of your insurance carrier? If so, please state the person(s) who took such
statements by name, address, and phone number, the dates such statements were taken, and the
person(s) who gave such statements by name, address, and phone number.

ANSWER:



INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
worked on the premises within 14 days before and or 14 days after the date of the incident made
the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
camera or equipment near the location in question, and whether or not such equipment was in
use or in operation on the date of the incident in question.

ANSWER:



INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit before the
accident and the date and time it was inspected.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 33
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 166 of 243




INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
and the date and time it was inspected.

ANSWER:



INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
giving the distance, in feet, to fixed objects or boundaries of the premises.

ANSWER:



INTERROGATORY NO. 18: Describe in your own words your understanding of how the
incident made the basis of this suit occurred.

ANSWER:



INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
accident.

ANSWER:



INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

ANSWER:



INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
state the factual basis for your contention.

ANSWER:



INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
Plaintiff since the accident.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 34
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 167 of 243




ANSWER:



INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

ANSWER:



INTERROGATORY NO. 24:               Describe any warnings or signs that were posted on your
premises at the time of the accident in the specific area where the accident occurred.

ANSWER:



INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
made the basis of this lawsuit from happening?

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 35
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 168 of 243




                              REQUESTS FOR PRODUCTION

1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
matter of this lawsuit, including any written statements signed or otherwise adopted or approved
by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
transcription thereof.

RESPONSE:



2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

RESPONSE:



3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
incident in question and before the Defendant received formal notice, relating to the incident in
question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

       A.      Also, regarding the aforementioned investigation, please produce all
correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
models, computer generated, enhanced and/or actual items recovered from the scene of the
incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
or contain information relevant to:

               (1)    the cause of the incident in question;

               (2)    the injuries sustained by the Plaintiff; and

               (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

       B       All statements obtained by or on behalf of the Defendant;

       C.      All physical and/or tangible items and/or potentially usable evidence obtained by
or on behalf of the Defendant from the scene of the incident in question.

RESPONSE:



4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
this suit. See, e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75 (Tex.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 36
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 169 of 243




App. – Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
Defendant’s carrier).

RESPONSE:



5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
Defendant.

RESPONSE:



6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
control of the Defendant.

RESPONSE:



7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
have been taken or made of the incident, scene, location involved in the incident, by or for the
Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
photographs or color laser copies of photographs are specifically requested.

RESPONSE:



8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
excluding enlargements of items already provided to or received from any Plaintiff.

RESPONSE:



9.     All correspondence between any Plaintiff and Defendant which are in the possession of
the Defendant.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 37
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 170 of 243




10.   All documents not previously produced in response to the above request for production
which Defendant will/may introduce at the time of trial in support of its defenses and/or for
impeachment.

RESPONSE:



11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
his/her agents, servants, employees and insurance company.

RESPONSE:



12.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
matter of this cause of action.

RESPONSE:



13.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
the Plaintiff concerning the subject matter of this cause of action.

RESPONSE:



14.    Please produce copies of all records obtained by subpoena, depositions by written
questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
and employers.

RESPONSE:



15.     Please produce copies of all records in your possession, custody, and control relating to
any citations and criminal charge within the past 10 years.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 38
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 171 of 243




16.    Please produce copies of any and all publications, studies, or experiments which will be
used or introduced at trial to support Defendant’s contentions, or which will be used or
introduced at trial to support Defendant’s expert witness testimony, or which have been relied
upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
introduced at trial to cross examine any Plaintiffs’ expert witnesses.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 39
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 172 of 243




                               REQUEST FOR ADMISSIONS

1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



4.      Admit or deny Plaintiff properly named you in Plaintiff’s First Amended Original
Petition.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 40
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 173 of 243




                                             Respectfully submitted,

                                             WALKER BRIGHT, P.C.
                                             100 N. Central Expressway, Suite 800
                                             Richardson, Texas 75080
                                             Telephone:     (972) 744-0192
                                             Facsimile:     (972) 744-0067
                                             Email:         efiledallas@wblpc.com



                                     By:
                                             Gerald Bright
                                             State Bar No. 02991720
                                             David L. Craft
                                             State Bar No. 00790522
                                             Courtney L. Myers
                                             State Bar No. 24102261
                                             Arthur L. Walker
                                             State Bar No. 20693900

                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 41
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 174 of 243




                               CAUSE NO. D-1-GN-20-004066

HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
         Plaintiff,                                 §
                                                    §
V.                                                  §
                                                    §
RANDALLS FOOD & DRUGS LP;                           §
ALBERTSON’S LLC;                                    §
RANDALL’S FOOD MARKETS, INC.;                       §
ALBERTSON’S COMPANIES, LLC;                         §       419TH JUDICIAL DISTRICT
KIMCO REALTY CORPORATION;                           §
ALBERTSON’S REALTY LLC;                             §
ALBERTSON’S COMPANIES, INC.;                        §
ALBERTSON’S INVESTOR HOLDINGS                       §
LLC; CEREBUS CAPITAL                                §
MANAGEMENT, LP; and CEREBUS                         §
CAPITAL MANAGEMENT, LLC;                            §
          Defendants.                               §       TRAVIS COUNTY, TEXAS

PLAINTIFF’S REQUESTS FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
     REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
              DEFENDANT RANDALL’S FOOD MARKETS, INC.

TO:    Defendant RANDALL’S FOOD MARKETS, INC. by and through its attorneys of
       record, Trek Doyle, Karl Seelbach, and Joshua R. Bolduc, Doyle & Seelbach PLLC,
       7700 W. Highway 71, Ste. 250 Austin, Texas 78735.

                                       INSTRUCTIONS

       Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
discovery requests. Plaintiff requests that Defendant answer the Requests for Disclosure, First
Set of Interrogatories, Requests for Production, and Request for Admissions, and produce for
inspection and copying (unless otherwise indicated) the documents and things set out below.
Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
produced pursuant to these requests with a separate and distinct number or similar identifying
designation; and (2) serve your written response to these requests and interrogatories, stating
with regard to each numbered request and interrogatory, the identification or exhibit numbers of
the specific items being answered or produced in response to each such request or interrogatory.
Documents or things which are required to be produced in response to more than one request
may be listed by number in response to each request, but the document or thing itself need only


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 42
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 175 of 243




be produced one time. All documents of things to be produced are to be forwarded to the
undersigned attorneys attached to or together with your written response.
        Plaintiff specifies, on or before the first day after thirty (30) days from the date of service,
the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
Richardson, Texas 75080, as time and place of making such inspection and copying, unless
requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                           DEFINITIONS

        As used herein, the following terms shall have the meanings indicated below:
        A.      “You” and “Yours” means RANDALL’S FOOD MARKETS, INC.
        B.      “Defendant” means RANDALL’S FOOD MARKETS, INC. unless otherwise
identified.
        C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
        D.      “Person” and “Persons” means both the plural and singular, and each term
includes any natural person, governmental unit, corporation, association, firm, partnership, or
other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
or representatives of such entities, as the context requires.
        E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
amended petition.
        F.      “Statement” means a written statement signed or otherwise adopted or approved
by the person making it; and any recording or transcription which is a substantially verbatim
recital of a statement by the person and contemporaneously recorded.
        G.      “Document” means both the plural and singular, and each term includes, but is
not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
recordings, and every other device or media on which or through which information of any type
is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
term “documents” also means an authentic copy where the original is not in the possession,



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 43
                                                                                      EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 176 of 243




custody, or control of Defendant and every copy of a document where such copy is not an
identical duplicate of the original.
       H.      “Communication” means any contact between two or more persons or companies
and shall include, without limitation, written contact by means such as letters, memoranda,
telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
telephone conversations. However, this term is not meant to include any contact which is
claimed as exempt from discovery as party communication, attorney-client privilege, or under
any other exemption.
       I.      “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
concern, concerning, evidence or be any way logically or factually connected with the matter
discussed.
       J.      “Identify” when referring:
               (1)     to a person, means to state the person’s name, and their business and
                       residential addresses and phone numbers.

               (2)     to a business or governmental entity, means to state its full name and
                       present or last known business address and phone number.

               (3)     to a statement, means to identify who made it, who took or recorded it,
                       when, where, and how it was made, and all others, present during the
                       making of the recording.

               (4)     to any tangible item or document, means to identify it, to give a
                       reasonably detailed description of the item, and to state who has present or
                       last known possession, custody, or control of the item or document.

               (5)     to any insurance agreement, means to list the policy holder, all additional
                       insured, the policy number, the insurance company carrying the policy, its
                       effective dates, and the policy limits.

                         NOTICE WITH REGARD TO OBJECTIONS

       Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
       A.      Discovery extends to all relevant, non-privileged documents, as defined above,
and other tangible things which constitute or contain discoverable data or information. It is not a
ground for objection that the information sought will be inadmissible at trial if the information




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 44
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 177 of 243




sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
R. CIV. P. 92.3.
       B.      No objection or assertion of work product is permitted to a request submitted
under TEX. R. CIV. P. 194.
       C.      Discovery extends to documents or things either in your possession or in your
constructive possession. Constructive possession exists so long as you have a superior right to
compel the production of the document or thing from the third party, including an agent, attorney
or representative who has possession, custody or control of such document or thing, even though
Defendant does not have actual physical possession.
       D.      With regard to any request for production to which Defendant objects on the
ground that the request is overly broad, burdensome or not limited in scope or time properly,
Defendant is requested to state in its answer or objection:
               (1)    The categories of information, if any, to which Defendant does not object
               to providing and to produce such answers or documents or tangible things in your
               response to this written interrogatory or request for production; and

               (2)     The documents that are in existence to which you object to providing and
               the reason why you claim that such documents or the information contained
               therein is not calculated to lead to the discovery of admissible evidence which is
               relevant or material to the facts in this case.

       E.      Assertion of Privilege.
               (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
               request for production to which you object on the ground of privilege or
               exemption from discovery, you are must state in your response, the following:

                       (a)    That information or material responsive to the request has been
                              withheld;

                       (b)    Identify the request to which the information or material relates;
                              and

                       (c)    The specific facts which you claim support the asserted legal
                              privilege.

               (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
               you indicate that material or information has been withheld from production as
               described in A above, you are hereby requested to identify the information and




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 45
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 178 of 243




               material withheld within 15 days from the date that service of said response upon
               the party seeking discovery, and to serve a response that:

                      (a)     describes the information or materials withheld that enables the
                              requesting party to assess the applicability of the privilege; and

                      (b)     asserts a specific privilege for each item or group of items
                              withheld. See Peeples v. The Honorable Fourth Court of Appeals,
                              701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                              Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                              Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

               (3)     Please note that under Rule 192.5 (c), even if made or prepared in
               anticipation of litigation or for trial, the following is not work product protected
               from discovery:

                      (a)     information discoverable under Rule 192.3 concerning experts,
                              trial witnesses, witness statements, and contentions;

                      (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                      (c)     the name, address, and telephone number of any potential party or
                              any person with knowledge of relevant facts;

                      (d)     any photograph or electronic image of underlying facts (e.g., a
                              photograph of the accident scene) or a photograph or electronic
                              image of any sort that a party intends to offer into evidence; and

                      (e)     any work product created under circumstances within an exception
                              to the attorney-client privilege in Rule 503(d) of the Rules of
                              Evidence.

       F.      Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
SECRETS. You are instructed that it is not a proper ground for objection to discovery that
documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
Defendant not to disclose such documents to competitors, the media, or the public generally and
are willing to enter into an agreement immediately so as not to delay production for such
documents. If such arrangements are needed by Defendant, please advise the undersigned at
least ten (10) days before the documents are to be produced so as to allow sufficient time to
execute such agreement.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 46
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 179 of 243




                                REQUESTS FOR DISCLOSURE

       Pursuant to TEXAS RULE      OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(d);
194.2(e); 194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h);
194.2(i); 194.2(j); 194.2(k), and 194.2(l).




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 47
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 180 of 243




                     FIRST SET OF WRITTEN INTERROGATORIES
INTERROGATORY NO. 1: Please identify the RANDALL’S FOOD MARKETS, INC.
representative primarily responsible for answering these interrogatories by stating their full name
and job title.

ANSWER:



INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
hiring, training, and supervising the persons who maintain the premises in front of the area where
Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
County, Texas on the date of the incident made the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
their full name and job title.

ANSWER:



INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
Defendant has been involved during the past 10 years involving a slip and fall in the area or an
area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
occurred. Your answer should include a description of the slip and fall incident(s), property
damage, injuries sustained, dates, and locations.

ANSWER:



INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
the accident made the basis of this lawsuit. If so, please state the date of such examination,
inspection, test or analysis and the identity of the persons participating in such inspection,
examination, test or analysis, by name, address, and phone number.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 48
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 181 of 243




ANSWER:



INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
avoid the incident made the basis of this suit.

ANSWER:



INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
brief statement describing the substance of their testimony.

ANSWER:



INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
impressions or opinions have been reviewed by a testifying expert, please state or provide all
discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
witness fees paid within the last five years.

ANSWER:



INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
action, stating your correct name if you have not been properly named.

ANSWER:



INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
or an agent of your attorney? If so, please state the person(s) who took such photographs by
name, address, and phone number, and the person(s) in possession of such photographs by name,
address, and phone number.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 49
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 182 of 243




INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
who took such videos or electronic recordings by name, address, and phone number, and the
person(s) in possession of such videos or electronic recordings by name, address, and phone
number.

ANSWER:



INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
any other person with knowledge of relevant facts regarding the incident made the basis of this
suit by an agent of your insurance carrier? If so, please state the person(s) who took such
statements by name, address, and phone number, the dates such statements were taken, and the
person(s) who gave such statements by name, address, and phone number.

ANSWER:



INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
worked on the premises within 14 days before and or 14 days after the date of the incident made
the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
camera or equipment near the location in question, and whether or not such equipment was in
use or in operation on the date of the incident in question.

ANSWER:



INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit before the
accident and the date and time it was inspected.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 50
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 183 of 243




INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
and the date and time it was inspected.

ANSWER:



INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
giving the distance, in feet, to fixed objects or boundaries of the premises.

ANSWER:



INTERROGATORY NO. 18: Describe in your own words your understanding of how the
incident made the basis of this suit occurred.

ANSWER:



INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
accident.

ANSWER:



INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

ANSWER:



INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
state the factual basis for your contention.

ANSWER:



INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
Plaintiff since the accident.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 51
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 184 of 243




ANSWER:



INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

ANSWER:



INTERROGATORY NO. 24:               Describe any warnings or signs that were posted on your
premises at the time of the accident in the specific area where the accident occurred.

ANSWER:



INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
made the basis of this lawsuit from happening?

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 52
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 185 of 243




                              REQUESTS FOR PRODUCTION

1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
matter of this lawsuit, including any written statements signed or otherwise adopted or approved
by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
transcription thereof.

RESPONSE:



2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

RESPONSE:



3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
incident in question and before the Defendant received formal notice, relating to the incident in
question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

       A.      Also, regarding the aforementioned investigation, please produce all
correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
models, computer generated, enhanced and/or actual items recovered from the scene of the
incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
or contain information relevant to:

               (1)    the cause of the incident in question;

               (2)    the injuries sustained by the Plaintiff; and

               (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

       B       All statements obtained by or on behalf of the Defendant;

       C.      All physical and/or tangible items and/or potentially usable evidence obtained by
or on behalf of the Defendant from the scene of the incident in question.

RESPONSE:



4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
this suit. See, e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75 (Tex.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 53
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 186 of 243




App. – Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
Defendant’s carrier).

RESPONSE:



5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
Defendant.

RESPONSE:



6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
control of the Defendant.

RESPONSE:



7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
have been taken or made of the incident, scene, location involved in the incident, by or for the
Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
photographs or color laser copies of photographs are specifically requested.

RESPONSE:



8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
excluding enlargements of items already provided to or received from any Plaintiff.

RESPONSE:



9.     All correspondence between any Plaintiff and Defendant which are in the possession of
the Defendant.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 54
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 187 of 243




10.   All documents not previously produced in response to the above request for production
which Defendant will/may introduce at the time of trial in support of its defenses and/or for
impeachment.

RESPONSE:



11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
his/her agents, servants, employees and insurance company.

RESPONSE:



12.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
matter of this cause of action.

RESPONSE:



13.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
the Plaintiff concerning the subject matter of this cause of action.

RESPONSE:



14.    Please produce copies of all records obtained by subpoena, depositions by written
questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
and employers.

RESPONSE:



15.     Please produce copies of all records in your possession, custody, and control relating to
any citations and criminal charge within the past 10 years.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 55
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 188 of 243




16.    Please produce copies of any and all publications, studies, or experiments which will be
used or introduced at trial to support Defendant’s contentions, or which will be used or
introduced at trial to support Defendant’s expert witness testimony, or which have been relied
upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
introduced at trial to cross examine any Plaintiffs’ expert witnesses.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 56
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 189 of 243




                               REQUEST FOR ADMISSIONS

1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



4.      Admit or deny Plaintiff properly named you in Plaintiff’s First Amended Original
Petition.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 57
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 190 of 243




                                             Respectfully submitted,

                                             WALKER BRIGHT, P.C.
                                             100 N. Central Expressway, Suite 800
                                             Richardson, Texas 75080
                                             Telephone:     (972) 744-0192
                                             Facsimile:     (972) 744-0067
                                             Email:         efiledallas@wblpc.com



                                     By:
                                             Gerald Bright
                                             State Bar No. 02991720
                                             David L. Craft
                                             State Bar No. 00790522
                                             Courtney L. Myers
                                             State Bar No. 24102261
                                             Arthur L. Walker
                                             State Bar No. 20693900

                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 58
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 191 of 243




                               CAUSE NO. D-1-GN-20-004066

HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
         Plaintiff,                                 §
                                                    §
V.                                                  §
                                                    §
RANDALLS FOOD & DRUGS LP;                           §
ALBERTSON’S LLC;                                    §
RANDALL’S FOOD MARKETS, INC.;                       §
ALBERTSON’S COMPANIES, LLC;                         §       419TH JUDICIAL DISTRICT
KIMCO REALTY CORPORATION;                           §
ALBERTSON’S REALTY LLC;                             §
ALBERTSON’S COMPANIES, INC.;                        §
ALBERTSON’S INVESTOR HOLDINGS                       §
LLC; CEREBUS CAPITAL                                §
MANAGEMENT, LP; and CEREBUS                         §
CAPITAL MANAGEMENT, LLC;                            §
          Defendants.                               §       TRAVIS COUNTY, TEXAS

PLAINTIFF’S REQUESTS FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
     REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
              DEFENDANT ALBERTSON’S COMPANIES, LLC

TO:    Defendant ALBERTSON’S COMPANIES, LLC by and through its attorneys of record,
       Trek Doyle, Karl Seelbach, and Joshua R. Bolduc, Doyle & Seelbach PLLC, 7700 W.
       Highway 71, Ste. 250 Austin, Texas 78735.

                                       INSTRUCTIONS

       Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
discovery requests. Plaintiff requests that Defendant answer the Requests for Disclosure, First
Set of Interrogatories, Requests for Production, and Request for Admissions, and produce for
inspection and copying (unless otherwise indicated) the documents and things set out below.
Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
produced pursuant to these requests with a separate and distinct number or similar identifying
designation; and (2) serve your written response to these requests and interrogatories, stating
with regard to each numbered request and interrogatory, the identification or exhibit numbers of
the specific items being answered or produced in response to each such request or interrogatory.
Documents or things which are required to be produced in response to more than one request
may be listed by number in response to each request, but the document or thing itself need only


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 59
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 192 of 243




be produced one time. All documents of things to be produced are to be forwarded to the
undersigned attorneys attached to or together with your written response.
        Plaintiff specifies, on or before the first day after thirty (30) days from the date of service,
the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
Richardson, Texas 75080, as time and place of making such inspection and copying, unless
requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                           DEFINITIONS

        As used herein, the following terms shall have the meanings indicated below:
        A.      “You” and “Yours” means ALBERTSON’S COMPANIES, LLC.
        B.      “Defendant” means ALBERTSON’S COMPANIES, LLC unless otherwise
identified.
        C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
        D.      “Person” and “Persons” means both the plural and singular, and each term
includes any natural person, governmental unit, corporation, association, firm, partnership, or
other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
or representatives of such entities, as the context requires.
        E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
amended petition.
        F.      “Statement” means a written statement signed or otherwise adopted or approved
by the person making it; and any recording or transcription which is a substantially verbatim
recital of a statement by the person and contemporaneously recorded.
        G.      “Document” means both the plural and singular, and each term includes, but is
not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
recordings, and every other device or media on which or through which information of any type
is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
term “documents” also means an authentic copy where the original is not in the possession,



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 60
                                                                                      EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 193 of 243




custody, or control of Defendant and every copy of a document where such copy is not an
identical duplicate of the original.
       H.      “Communication” means any contact between two or more persons or companies
and shall include, without limitation, written contact by means such as letters, memoranda,
telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
telephone conversations. However, this term is not meant to include any contact which is
claimed as exempt from discovery as party communication, attorney-client privilege, or under
any other exemption.
       I.      “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
concern, concerning, evidence or be any way logically or factually connected with the matter
discussed.
       J.      “Identify” when referring:
               (1)     to a person, means to state the person’s name, and their business and
                       residential addresses and phone numbers.

               (2)     to a business or governmental entity, means to state its full name and
                       present or last known business address and phone number.

               (3)     to a statement, means to identify who made it, who took or recorded it,
                       when, where, and how it was made, and all others, present during the
                       making of the recording.

               (4)     to any tangible item or document, means to identify it, to give a
                       reasonably detailed description of the item, and to state who has present or
                       last known possession, custody, or control of the item or document.

               (5)     to any insurance agreement, means to list the policy holder, all additional
                       insured, the policy number, the insurance company carrying the policy, its
                       effective dates, and the policy limits.

                         NOTICE WITH REGARD TO OBJECTIONS

       Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
       A.      Discovery extends to all relevant, non-privileged documents, as defined above,
and other tangible things which constitute or contain discoverable data or information. It is not a
ground for objection that the information sought will be inadmissible at trial if the information




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 61
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 194 of 243




sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
R. CIV. P. 92.3.
       B.      No objection or assertion of work product is permitted to a request submitted
under TEX. R. CIV. P. 194.
       C.      Discovery extends to documents or things either in your possession or in your
constructive possession. Constructive possession exists so long as you have a superior right to
compel the production of the document or thing from the third party, including an agent, attorney
or representative who has possession, custody or control of such document or thing, even though
Defendant does not have actual physical possession.
       D.      With regard to any request for production to which Defendant objects on the
ground that the request is overly broad, burdensome or not limited in scope or time properly,
Defendant is requested to state in its answer or objection:
               (1)    The categories of information, if any, to which Defendant does not object
               to providing and to produce such answers or documents or tangible things in your
               response to this written interrogatory or request for production; and

               (2)     The documents that are in existence to which you object to providing and
               the reason why you claim that such documents or the information contained
               therein is not calculated to lead to the discovery of admissible evidence which is
               relevant or material to the facts in this case.

       E.      Assertion of Privilege.
               (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
               request for production to which you object on the ground of privilege or
               exemption from discovery, you are must state in your response, the following:

                       (a)    That information or material responsive to the request has been
                              withheld;

                       (b)    Identify the request to which the information or material relates;
                              and

                       (c)    The specific facts which you claim support the asserted legal
                              privilege.

               (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
               you indicate that material or information has been withheld from production as
               described in A above, you are hereby requested to identify the information and




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 62
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 195 of 243




               material withheld within 15 days from the date that service of said response upon
               the party seeking discovery, and to serve a response that:

                      (a)     describes the information or materials withheld that enables the
                              requesting party to assess the applicability of the privilege; and

                      (b)     asserts a specific privilege for each item or group of items
                              withheld. See Peeples v. The Honorable Fourth Court of Appeals,
                              701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                              Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                              Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

               (3)     Please note that under Rule 192.5 (c), even if made or prepared in
               anticipation of litigation or for trial, the following is not work product protected
               from discovery:

                      (a)     information discoverable under Rule 192.3 concerning experts,
                              trial witnesses, witness statements, and contentions;

                      (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                      (c)     the name, address, and telephone number of any potential party or
                              any person with knowledge of relevant facts;

                      (d)     any photograph or electronic image of underlying facts (e.g., a
                              photograph of the accident scene) or a photograph or electronic
                              image of any sort that a party intends to offer into evidence; and

                      (e)     any work product created under circumstances within an exception
                              to the attorney-client privilege in Rule 503(d) of the Rules of
                              Evidence.

       F.      Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
SECRETS. You are instructed that it is not a proper ground for objection to discovery that
documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
Defendant not to disclose such documents to competitors, the media, or the public generally and
are willing to enter into an agreement immediately so as not to delay production for such
documents. If such arrangements are needed by Defendant, please advise the undersigned at
least ten (10) days before the documents are to be produced so as to allow sufficient time to
execute such agreement.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 63
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 196 of 243




                                REQUESTS FOR DISCLOSURE

       Pursuant to TEXAS RULE      OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(d);
194.2(e); 194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h);
194.2(i); 194.2(j); 194.2(k), and 194.2(l).




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 64
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 197 of 243




                     FIRST SET OF WRITTEN INTERROGATORIES
INTERROGATORY NO. 1: Please identify the ALBERTSON’S COMPANIES, LLC
representative primarily responsible for answering these interrogatories by stating their full name
and job title.

ANSWER:



INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
hiring, training, and supervising the persons who maintain the premises in front of the area where
Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
County, Texas on the date of the incident made the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
their full name and job title.

ANSWER:



INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
Defendant has been involved during the past 10 years involving a slip and fall in the area or an
area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
occurred. Your answer should include a description of the slip and fall incident(s), property
damage, injuries sustained, dates, and locations.

ANSWER:



INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
the accident made the basis of this lawsuit. If so, please state the date of such examination,
inspection, test or analysis and the identity of the persons participating in such inspection,
examination, test or analysis, by name, address, and phone number.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 65
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 198 of 243




ANSWER:



INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
avoid the incident made the basis of this suit.

ANSWER:



INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
brief statement describing the substance of their testimony.

ANSWER:



INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
impressions or opinions have been reviewed by a testifying expert, please state or provide all
discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
witness fees paid within the last five years.

ANSWER:



INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
action, stating your correct name if you have not been properly named.

ANSWER:



INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
or an agent of your attorney? If so, please state the person(s) who took such photographs by
name, address, and phone number, and the person(s) in possession of such photographs by name,
address, and phone number.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 66
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 199 of 243




INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
who took such videos or electronic recordings by name, address, and phone number, and the
person(s) in possession of such videos or electronic recordings by name, address, and phone
number.

ANSWER:



INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
any other person with knowledge of relevant facts regarding the incident made the basis of this
suit by an agent of your insurance carrier? If so, please state the person(s) who took such
statements by name, address, and phone number, the dates such statements were taken, and the
person(s) who gave such statements by name, address, and phone number.

ANSWER:



INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
worked on the premises within 14 days before and or 14 days after the date of the incident made
the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
camera or equipment near the location in question, and whether or not such equipment was in
use or in operation on the date of the incident in question.

ANSWER:



INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit before the
accident and the date and time it was inspected.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 67
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 200 of 243




INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
and the date and time it was inspected.

ANSWER:



INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
giving the distance, in feet, to fixed objects or boundaries of the premises.

ANSWER:



INTERROGATORY NO. 18: Describe in your own words your understanding of how the
incident made the basis of this suit occurred.

ANSWER:



INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
accident.

ANSWER:



INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

ANSWER:



INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
state the factual basis for your contention.

ANSWER:



INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
Plaintiff since the accident.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 68
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 201 of 243




ANSWER:



INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

ANSWER:



INTERROGATORY NO. 24:               Describe any warnings or signs that were posted on your
premises at the time of the accident in the specific area where the accident occurred.

ANSWER:



INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
made the basis of this lawsuit from happening?

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 69
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 202 of 243




                              REQUESTS FOR PRODUCTION

1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
matter of this lawsuit, including any written statements signed or otherwise adopted or approved
by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
transcription thereof.

RESPONSE:



2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

RESPONSE:



3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
incident in question and before the Defendant received formal notice, relating to the incident in
question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

       A.      Also, regarding the aforementioned investigation, please produce all
correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
models, computer generated, enhanced and/or actual items recovered from the scene of the
incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
or contain information relevant to:

               (1)    the cause of the incident in question;

               (2)    the injuries sustained by the Plaintiff; and

               (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

       B       All statements obtained by or on behalf of the Defendant;

       C.      All physical and/or tangible items and/or potentially usable evidence obtained by
or on behalf of the Defendant from the scene of the incident in question.

RESPONSE:



4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
this suit. See, e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75 (Tex.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 70
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 203 of 243




App. – Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
Defendant’s carrier).

RESPONSE:



5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
Defendant.

RESPONSE:



6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
control of the Defendant.

RESPONSE:



7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
have been taken or made of the incident, scene, location involved in the incident, by or for the
Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
photographs or color laser copies of photographs are specifically requested.

RESPONSE:



8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
excluding enlargements of items already provided to or received from any Plaintiff.

RESPONSE:



9.     All correspondence between any Plaintiff and Defendant which are in the possession of
the Defendant.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 71
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 204 of 243




10.   All documents not previously produced in response to the above request for production
which Defendant will/may introduce at the time of trial in support of its defenses and/or for
impeachment.

RESPONSE:



11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
his/her agents, servants, employees and insurance company.

RESPONSE:



12.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
matter of this cause of action.

RESPONSE:



13.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
the Plaintiff concerning the subject matter of this cause of action.

RESPONSE:



14.    Please produce copies of all records obtained by subpoena, depositions by written
questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
and employers.

RESPONSE:



15.     Please produce copies of all records in your possession, custody, and control relating to
any citations and criminal charge within the past 10 years.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 72
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 205 of 243




16.    Please produce copies of any and all publications, studies, or experiments which will be
used or introduced at trial to support Defendant’s contentions, or which will be used or
introduced at trial to support Defendant’s expert witness testimony, or which have been relied
upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
introduced at trial to cross examine any Plaintiffs’ expert witnesses.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 73
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 206 of 243




                               REQUEST FOR ADMISSIONS

1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



4.      Admit or deny Plaintiff properly named you in Plaintiff’s First Amended Original
Petition.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 74
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 207 of 243




                                             Respectfully submitted,

                                             WALKER BRIGHT, P.C.
                                             100 N. Central Expressway, Suite 800
                                             Richardson, Texas 75080
                                             Telephone:     (972) 744-0192
                                             Facsimile:     (972) 744-0067
                                             Email:         efiledallas@wblpc.com



                                     By:
                                             Gerald Bright
                                             State Bar No. 02991720
                                             David L. Craft
                                             State Bar No. 00790522
                                             Courtney L. Myers
                                             State Bar No. 24102261
                                             Arthur L. Walker
                                             State Bar No. 20693900

                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 75
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 208 of 243




                               CAUSE NO. D-1-GN-20-004066

HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
         Plaintiff,                                 §
                                                    §
V.                                                  §
                                                    §
RANDALLS FOOD & DRUGS LP;                           §
ALBERTSON’S LLC;                                    §
RANDALL’S FOOD MARKETS, INC.;                       §
ALBERTSON’S COMPANIES, LLC;                         §       419TH JUDICIAL DISTRICT
KIMCO REALTY CORPORATION;                           §
ALBERTSON’S REALTY LLC;                             §
ALBERTSON’S COMPANIES, INC.;                        §
ALBERTSON’S INVESTOR HOLDINGS                       §
LLC; CEREBUS CAPITAL                                §
MANAGEMENT, LP; and CEREBUS                         §
CAPITAL MANAGEMENT, LLC;                            §
          Defendants.                               §       TRAVIS COUNTY, TEXAS

PLAINTIFF’S REQUESTS FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
     REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
              DEFENDANT KIMCO REALTY CORPORATION

TO:    Defendant KIMCO REALTY CORPORATION by and through its attorneys of record,
       Trek Doyle, Karl Seelbach, and Joshua R. Bolduc, Doyle & Seelbach PLLC, 7700 W.
       Highway 71, Ste. 250 Austin, Texas 78735.

                                       INSTRUCTIONS

       Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
discovery requests. Plaintiff requests that Defendant answer the Requests for Disclosure, First
Set of Interrogatories, Requests for Production, and Request for Admissions, and produce for
inspection and copying (unless otherwise indicated) the documents and things set out below.
Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
produced pursuant to these requests with a separate and distinct number or similar identifying
designation; and (2) serve your written response to these requests and interrogatories, stating
with regard to each numbered request and interrogatory, the identification or exhibit numbers of
the specific items being answered or produced in response to each such request or interrogatory.
Documents or things which are required to be produced in response to more than one request
may be listed by number in response to each request, but the document or thing itself need only


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 76
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 209 of 243




be produced one time. All documents of things to be produced are to be forwarded to the
undersigned attorneys attached to or together with your written response.
        Plaintiff specifies, on or before the first day after thirty (30) days from the date of service,
the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
Richardson, Texas 75080, as time and place of making such inspection and copying, unless
requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                           DEFINITIONS

        As used herein, the following terms shall have the meanings indicated below:
        A.     “You” and “Yours” means KIMCO REALTY CORPORATION.
        B.     “Defendant” means KIMCO REALTY CORPORATION unless otherwise
identified.
        C.     “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
        D.     “Person” and “Persons” means both the plural and singular, and each term
includes any natural person, governmental unit, corporation, association, firm, partnership, or
other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
or representatives of such entities, as the context requires.
        E.     “Accident” or “Incident” means the alleged accident, incident, injury or the
occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
amended petition.
        F.     “Statement” means a written statement signed or otherwise adopted or approved
by the person making it; and any recording or transcription which is a substantially verbatim
recital of a statement by the person and contemporaneously recorded.
        G.     “Document” means both the plural and singular, and each term includes, but is
not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
recordings, and every other device or media on which or through which information of any type
is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
term “documents” also means an authentic copy where the original is not in the possession,



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 77
                                                                                      EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 210 of 243




custody, or control of Defendant and every copy of a document where such copy is not an
identical duplicate of the original.
       H.      “Communication” means any contact between two or more persons or companies
and shall include, without limitation, written contact by means such as letters, memoranda,
telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
telephone conversations. However, this term is not meant to include any contact which is
claimed as exempt from discovery as party communication, attorney-client privilege, or under
any other exemption.
       I.      “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
concern, concerning, evidence or be any way logically or factually connected with the matter
discussed.
       J.      “Identify” when referring:
               (1)     to a person, means to state the person’s name, and their business and
                       residential addresses and phone numbers.

               (2)     to a business or governmental entity, means to state its full name and
                       present or last known business address and phone number.

               (3)     to a statement, means to identify who made it, who took or recorded it,
                       when, where, and how it was made, and all others, present during the
                       making of the recording.

               (4)     to any tangible item or document, means to identify it, to give a
                       reasonably detailed description of the item, and to state who has present or
                       last known possession, custody, or control of the item or document.

               (5)     to any insurance agreement, means to list the policy holder, all additional
                       insured, the policy number, the insurance company carrying the policy, its
                       effective dates, and the policy limits.

                         NOTICE WITH REGARD TO OBJECTIONS

       Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
       A.      Discovery extends to all relevant, non-privileged documents, as defined above,
and other tangible things which constitute or contain discoverable data or information. It is not a
ground for objection that the information sought will be inadmissible at trial if the information




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 78
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 211 of 243




sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
R. CIV. P. 92.3.
       B.      No objection or assertion of work product is permitted to a request submitted
under TEX. R. CIV. P. 194.
       C.      Discovery extends to documents or things either in your possession or in your
constructive possession. Constructive possession exists so long as you have a superior right to
compel the production of the document or thing from the third party, including an agent, attorney
or representative who has possession, custody or control of such document or thing, even though
Defendant does not have actual physical possession.
       D.      With regard to any request for production to which Defendant objects on the
ground that the request is overly broad, burdensome or not limited in scope or time properly,
Defendant is requested to state in its answer or objection:
               (1)    The categories of information, if any, to which Defendant does not object
               to providing and to produce such answers or documents or tangible things in your
               response to this written interrogatory or request for production; and

               (2)     The documents that are in existence to which you object to providing and
               the reason why you claim that such documents or the information contained
               therein is not calculated to lead to the discovery of admissible evidence which is
               relevant or material to the facts in this case.

       E.      Assertion of Privilege.
               (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
               request for production to which you object on the ground of privilege or
               exemption from discovery, you are must state in your response, the following:

                       (a)    That information or material responsive to the request has been
                              withheld;

                       (b)    Identify the request to which the information or material relates;
                              and

                       (c)    The specific facts which you claim support the asserted legal
                              privilege.

               (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
               you indicate that material or information has been withheld from production as
               described in A above, you are hereby requested to identify the information and




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 79
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 212 of 243




               material withheld within 15 days from the date that service of said response upon
               the party seeking discovery, and to serve a response that:

                      (a)     describes the information or materials withheld that enables the
                              requesting party to assess the applicability of the privilege; and

                      (b)     asserts a specific privilege for each item or group of items
                              withheld. See Peeples v. The Honorable Fourth Court of Appeals,
                              701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                              Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                              Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

               (3)     Please note that under Rule 192.5 (c), even if made or prepared in
               anticipation of litigation or for trial, the following is not work product protected
               from discovery:

                      (a)     information discoverable under Rule 192.3 concerning experts,
                              trial witnesses, witness statements, and contentions;

                      (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                      (c)     the name, address, and telephone number of any potential party or
                              any person with knowledge of relevant facts;

                      (d)     any photograph or electronic image of underlying facts (e.g., a
                              photograph of the accident scene) or a photograph or electronic
                              image of any sort that a party intends to offer into evidence; and

                      (e)     any work product created under circumstances within an exception
                              to the attorney-client privilege in Rule 503(d) of the Rules of
                              Evidence.

       F.      Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
SECRETS. You are instructed that it is not a proper ground for objection to discovery that
documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
Defendant not to disclose such documents to competitors, the media, or the public generally and
are willing to enter into an agreement immediately so as not to delay production for such
documents. If such arrangements are needed by Defendant, please advise the undersigned at
least ten (10) days before the documents are to be produced so as to allow sufficient time to
execute such agreement.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 80
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 213 of 243




                                REQUESTS FOR DISCLOSURE

       Pursuant to TEXAS RULE      OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(d);
194.2(e); 194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h);
194.2(i); 194.2(j); 194.2(k), and 194.2(l).




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 81
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 214 of 243




                     FIRST SET OF WRITTEN INTERROGATORIES
INTERROGATORY NO. 1: Please identify the KIMCO REALTY CORPORATION
representative primarily responsible for answering these interrogatories by stating their full name
and job title.

ANSWER:



INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
hiring, training, and supervising the persons who maintain the premises in front of the area where
Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
County, Texas on the date of the incident made the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
their full name and job title.

ANSWER:



INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
Defendant has been involved during the past 10 years involving a slip and fall in the area or an
area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
occurred. Your answer should include a description of the slip and fall incident(s), property
damage, injuries sustained, dates, and locations.

ANSWER:



INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
the accident made the basis of this lawsuit. If so, please state the date of such examination,
inspection, test or analysis and the identity of the persons participating in such inspection,
examination, test or analysis, by name, address, and phone number.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 82
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 215 of 243




ANSWER:



INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
avoid the incident made the basis of this suit.

ANSWER:



INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
brief statement describing the substance of their testimony.

ANSWER:



INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
impressions or opinions have been reviewed by a testifying expert, please state or provide all
discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
witness fees paid within the last five years.

ANSWER:



INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
action, stating your correct name if you have not been properly named.

ANSWER:



INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
or an agent of your attorney? If so, please state the person(s) who took such photographs by
name, address, and phone number, and the person(s) in possession of such photographs by name,
address, and phone number.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 83
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 216 of 243




INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
who took such videos or electronic recordings by name, address, and phone number, and the
person(s) in possession of such videos or electronic recordings by name, address, and phone
number.

ANSWER:



INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
any other person with knowledge of relevant facts regarding the incident made the basis of this
suit by an agent of your insurance carrier? If so, please state the person(s) who took such
statements by name, address, and phone number, the dates such statements were taken, and the
person(s) who gave such statements by name, address, and phone number.

ANSWER:



INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
worked on the premises within 14 days before and or 14 days after the date of the incident made
the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
camera or equipment near the location in question, and whether or not such equipment was in
use or in operation on the date of the incident in question.

ANSWER:



INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit before the
accident and the date and time it was inspected.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 84
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 217 of 243




INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
and the date and time it was inspected.

ANSWER:



INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
giving the distance, in feet, to fixed objects or boundaries of the premises.

ANSWER:



INTERROGATORY NO. 18: Describe in your own words your understanding of how the
incident made the basis of this suit occurred.

ANSWER:



INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
accident.

ANSWER:



INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

ANSWER:



INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
state the factual basis for your contention.

ANSWER:



INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
Plaintiff since the accident.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 85
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 218 of 243




ANSWER:



INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

ANSWER:



INTERROGATORY NO. 24:               Describe any warnings or signs that were posted on your
premises at the time of the accident in the specific area where the accident occurred.

ANSWER:



INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
made the basis of this lawsuit from happening?

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 86
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 219 of 243




                              REQUESTS FOR PRODUCTION

1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
matter of this lawsuit, including any written statements signed or otherwise adopted or approved
by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
transcription thereof.

RESPONSE:



2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

RESPONSE:



3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
incident in question and before the Defendant received formal notice, relating to the incident in
question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

       A.      Also, regarding the aforementioned investigation, please produce all
correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
models, computer generated, enhanced and/or actual items recovered from the scene of the
incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
or contain information relevant to:

               (1)    the cause of the incident in question;

               (2)    the injuries sustained by the Plaintiff; and

               (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

       B       All statements obtained by or on behalf of the Defendant;

       C.      All physical and/or tangible items and/or potentially usable evidence obtained by
or on behalf of the Defendant from the scene of the incident in question.

RESPONSE:



4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
this suit. See e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 87
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 220 of 243




(Tex.App.-Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
Defendant’s carrier).

RESPONSE:



5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
Defendant.

RESPONSE:



6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
control of the Defendant.

RESPONSE:



7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
have been taken or made of the incident, scene, location involved in the incident, by or for the
Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
photographs or color laser copies of photographs are specifically requested.

RESPONSE:



8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
excluding enlargements of items already provided to or received from any Plaintiff.

RESPONSE:



9.     All correspondence between any Plaintiff and Defendant which are in the possession of
the Defendant.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 88
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 221 of 243




10.   All documents not previously produced in response to the above request for production
which Defendant will/may introduce at the time of trial in support of its defenses and/or for
impeachment.

RESPONSE:



11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
his/her agents, servants, employees and insurance company.

RESPONSE:



12.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
matter of this cause of action.

RESPONSE:



13.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
the Plaintiff concerning the subject matter of this cause of action.

RESPONSE:



14.    Please produce copies of all records obtained by subpoena, depositions by written
questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
and employers.

RESPONSE:



15.     Please produce copies of all records in your possession, custody, and control relating to
any citations and criminal charge within the past 10 years.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 89
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 222 of 243




16.    Please produce copies of any and all publications, studies, or experiments which will be
used or introduced at trial to support Defendant’s contentions, or which will be used or
introduced at trial to support Defendant’s expert witness testimony, or which have been relied
upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
introduced at trial to cross examine any Plaintiffs’ expert witnesses.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 90
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 223 of 243




                               REQUEST FOR ADMISSIONS

1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



4.      Admit or deny Plaintiff properly named you in Plaintiff’s First Amended Original
Petition.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 91
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 224 of 243




                                             Respectfully submitted,

                                             WALKER BRIGHT, P.C.
                                             100 N. Central Expressway, Suite 800
                                             Richardson, Texas 75080
                                             Telephone:     (972) 744-0192
                                             Facsimile:     (972) 744-0067
                                             Email:         efiledallas@wblpc.com



                                     By:
                                             Gerald Bright
                                             State Bar No. 02991720
                                             David L. Craft
                                             State Bar No. 00790522
                                             Courtney L. Myers
                                             State Bar No. 24102261
                                             Arthur L. Walker
                                             State Bar No. 20693900

                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 92
                                                                               EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 225 of 243




                               CAUSE NO. D-1-GN-20-004066

HERSHALL SHELLEY,                                   §       IN THE DISTRICT COURT
         Plaintiff,                                 §
                                                    §
V.                                                  §
                                                    §
RANDALLS FOOD & DRUGS LP;                           §
ALBERTSON’S LLC;                                    §
RANDALL’S FOOD MARKETS, INC.;                       §
ALBERTSON’S COMPANIES, LLC;                         §       419TH JUDICIAL DISTRICT
KIMCO REALTY CORPORATION;                           §
ALBERTSON’S REALTY LLC;                             §
ALBERTSON’S COMPANIES, INC.;                        §
ALBERTSON’S INVESTOR HOLDINGS                       §
LLC; CEREBUS CAPITAL                                §
MANAGEMENT, LP; and CEREBUS                         §
CAPITAL MANAGEMENT, LLC;                            §
          Defendants.                               §       TRAVIS COUNTY, TEXAS

PLAINTIFF’S REQUESTS FOR DISCLOSURE, FIRST SET OF INTERROGATORIES,
     REQUESTS FOR PRODUCTION, AND REQUEST FOR ADMISSIONS TO
                DEFENDANT ALBERTSON’S REALTY LLC

TO:    Defendant ALBERTSON’S REALTY LLC by and through its attorneys of record, Trek
       Doyle, Karl Seelbach, and Joshua R. Bolduc, Doyle & Seelbach PLLC, 7700 W.
       Highway 71, Ste. 250 Austin, Texas 78735.

                                       INSTRUCTIONS

       Pursuant to the provisions of TEX. R. CIV. P., Plaintiff serves upon Defendant this set of
discovery requests. Plaintiff requests that Defendant answer the Requests for Disclosure, First
Set of Interrogatories, Requests for Production, and Request for Admissions, and produce for
inspection and copying (unless otherwise indicated) the documents and things set out below.
Pursuant to Rule 190 and 193, you are requested to: (1) number each item which will be
produced pursuant to these requests with a separate and distinct number or similar identifying
designation; and (2) serve your written response to these requests and interrogatories, stating
with regard to each numbered request and interrogatory, the identification or exhibit numbers of
the specific items being answered or produced in response to each such request or interrogatory.
Documents or things which are required to be produced in response to more than one request
may be listed by number in response to each request, but the document or thing itself need only


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 93
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 226 of 243




be produced one time. All documents of things to be produced are to be forwarded to the
undersigned attorneys attached to or together with your written response.
        Plaintiff specifies, on or before the first day after thirty (30) days from the date of service,
the office of Plaintiff’s attorney, Walker Bright PC, 100 N. Central Expressway, Suite 800,
Richardson, Texas 75080, as time and place of making such inspection and copying, unless
requested items are furnished to Plaintiffs’ attorney by mail prior to such date.
                                           DEFINITIONS

        As used herein, the following terms shall have the meanings indicated below:
        A.      “You” and “Yours” means ALBERTSON’S REALTY LLC.
        B.      “Defendant” means ALBERTSON’S REALTY LLC unless otherwise
identified.
        C.      “Plaintiff” or “Plaintiffs” means HERSHALL SHELLEY.
        D.      “Person” and “Persons” means both the plural and singular, and each term
includes any natural person, governmental unit, corporation, association, firm, partnership, or
other business or any other legal entity, and the officers, employees, agents, servants, attorneys,
or representatives of such entities, as the context requires.
        E.      “Accident” or “Incident” means the alleged accident, incident, injury or the
occurrence made the basis of this lawsuit as described in Plaintiff’s Original Petition and any
amended petition.
        F.      “Statement” means a written statement signed or otherwise adopted or approved
by the person making it; and any recording or transcription which is a substantially verbatim
recital of a statement by the person and contemporaneously recorded.
        G.     “Document” means both the plural and singular, and each term includes, but is
not limited to, contracts and agreements, correspondence, advertising materials, memoranda,
reports, handwritten notes, surveys, analysis, leases, manuals, questionnaires, computer
printouts, tapes, compact discs and records of all types, corporate records, minutes of meetings,
studies, books, pamphlets, policy manuals, schedules, job descriptions, photographs, voice
recordings, and every other device or media on which or through which information of any type
is transmitted, recorded, or preserved in the possession, custody or control of Defendant. The
term “documents” also means an authentic copy where the original is not in the possession,



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 94
                                                                                      EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 227 of 243




custody, or control of Defendant and every copy of a document where such copy is not an
identical duplicate of the original.
       H.      “Communication” means any contact between two or more persons or companies
and shall include, without limitation, written contact by means such as letters, memoranda,
telegrams, telex, E-mail, and oral contact by such means such as face to face meetings and
telephone conversations. However, this term is not meant to include any contact which is
claimed as exempt from discovery as party communication, attorney-client privilege, or under
any other exemption.
       I.      “Relate to” means consist of, discuss, refer to, allude to, pertain to, reflect,
concern, concerning, evidence or be any way logically or factually connected with the matter
discussed.
       J.      “Identify” when referring:
               (1)     to a person, means to state the person’s name, and their business and
                       residential addresses and phone numbers.

               (2)     to a business or governmental entity, means to state its full name and
                       present or last known business address and phone number.

               (3)     to a statement, means to identify who made it, who took or recorded it,
                       when, where, and how it was made, and all others, present during the
                       making of the recording.

               (4)     to any tangible item or document, means to identify it, to give a
                       reasonably detailed description of the item, and to state who has present or
                       last known possession, custody, or control of the item or document.

               (5)     to any insurance agreement, means to list the policy holder, all additional
                       insured, the policy number, the insurance company carrying the policy, its
                       effective dates, and the policy limits.

                         NOTICE WITH REGARD TO OBJECTIONS

       Pursuant to TEX. R. CIV. P. 192, 194, and 196, please take notice that:
       A.      Discovery extends to all relevant, non-privileged documents, as defined above,
and other tangible things which constitute or contain discoverable data or information. It is not a
ground for objection that the information sought will be inadmissible at trial if the information




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 95
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 228 of 243




sought appears reasonably calculated to lead to the discovery of admissible evidence. See TEX.
R. CIV. P. 92.3.
       B.      No objection or assertion of work product is permitted to a request submitted
under TEX. R. CIV. P. 194.
       C.      Discovery extends to documents or things either in your possession or in your
constructive possession. Constructive possession exists so long as you have a superior right to
compel the production of the document or thing from the third party, including an agent, attorney
or representative who has possession, custody or control of such document or thing, even though
Defendant does not have actual physical possession.
       D.      With regard to any request for production to which Defendant objects on the
ground that the request is overly broad, burdensome or not limited in scope or time properly,
Defendant is requested to state in its answer or objection:
               (1)    The categories of information, if any, to which Defendant does not object
               to providing and to produce such answers or documents or tangible things in your
               response to this written interrogatory or request for production; and

               (2)     The documents that are in existence to which you object to providing and
               the reason why you claim that such documents or the information contained
               therein is not calculated to lead to the discovery of admissible evidence which is
               relevant or material to the facts in this case.

       E.      Assertion of Privilege.
               (1)    Pursuant to Rule 193.3, with respect to any written interrogatory or
               request for production to which you object on the ground of privilege or
               exemption from discovery, you are must state in your response, the following:

                       (a)    That information or material responsive to the request has been
                              withheld;

                       (b)    Identify the request to which the information or material relates;
                              and

                       (c)    The specific facts which you claim support the asserted legal
                              privilege.

               (2)    Pursuant to Rule 193.3(b), with respect to any and all responses to which
               you indicate that material or information has been withheld from production as
               described in A above, you are hereby requested to identify the information and




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 96
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 229 of 243




               material withheld within 15 days from the date that service of said response upon
               the party seeking discovery, and to serve a response that:

                      (a)     describes the information or materials withheld that enables the
                              requesting party to assess the applicability of the privilege; and

                      (b)     asserts a specific privilege for each item or group of items
                              withheld. See Peeples v. The Honorable Fourth Court of Appeals,
                              701 S.W.2d 635 (Tex. 1985); Jordan v. The Honorable Fourth
                              Court of Appeals, 701 S. W.2d 644 (Tex. 1985); Griffin v. The
                              Honorable R.L. Smith, 688 S.W.2d 112 (Tex. 1985).

               (3)     Please note that under Rule 192.5 (c), even if made or prepared in
               anticipation of litigation or for trial, the following is not work product protected
               from discovery:

                      (a)     information discoverable under Rule 192.3 concerning experts,
                              trial witnesses, witness statements, and contentions;

                      (b)     trial exhibits ordered disclosed under Rule 166 or Rule 190.4;

                      (c)     the name, address, and telephone number of any potential party or
                              any person with knowledge of relevant facts;

                      (d)     any photograph or electronic image of underlying facts (e.g., a
                              photograph of the accident scene) or a photograph or electronic
                              image of any sort that a party intends to offer into evidence; and

                      (e)     any work product created under circumstances within an exception
                              to the attorney-client privilege in Rule 503(d) of the Rules of
                              Evidence.

       F.      Documents     containing   CONFIDENTIAL,         PROPRIETARY         OR    TRADE
SECRETS. You are instructed that it is not a proper ground for objection to discovery that
documents or things are claimed to be “confidential” “proprietary” or a “trade secret.” Jampole
v. Touchy, 673 S.W.2d 569 (Tex. 1984). Plaintiff’s counsel is willing to make agreements with
Defendant not to disclose such documents to competitors, the media, or the public generally and
are willing to enter into an agreement immediately so as not to delay production for such
documents. If such arrangements are needed by Defendant, please advise the undersigned at
least ten (10) days before the documents are to be produced so as to allow sufficient time to
execute such agreement.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 97
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 230 of 243




                                REQUESTS FOR DISCLOSURE

       Pursuant to TEXAS RULE      OF   CIVIL PROCEDURE 194, Defendant is hereby requested to
disclose the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(d);
194.2(e); 194.2(f)(1), 194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), 194.2(f)(4)(B); 194.2(g); 194.2(h);
194.2(i); 194.2(j); 194.2(k), and 194.2(l).




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 98
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 231 of 243




                     FIRST SET OF WRITTEN INTERROGATORIES
INTERROGATORY NO. 1:                Please identify the ALBERTSON’S REALTY LLC
representative primarily responsible for answering these interrogatories by stating their full name
and job title.

ANSWER:



INTERROGATORY NO. 2: Please identify the person or persons primarily responsible for
hiring, training, and supervising the persons who maintain the premises in front of the area where
Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin, Travis
County, Texas on the date of the incident made the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 3: Please identify the person or persons primarily responsible for
purchasing, inspection, maintenance, and repair of items in the area and for the area in front of
the location where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard,
Austin, Travis County, Texas on the date of the incident made the basis of this lawsuit, by stating
their full name and job title.

ANSWER:



INTERROGATORY NO. 4: Please describe any and all slip and fall incidents in which
Defendant has been involved during the past 10 years involving a slip and fall in the area or an
area similar to the area where Plaintiff alleges that the accident made the basis of this lawsuit
occurred. Your answer should include a description of the slip and fall incident(s), property
damage, injuries sustained, dates, and locations.

ANSWER:



INTERROGATORY NO. 5: State whether or not any inspection, examination, test, and or
analysis of the area in front of the location where Plaintiff was attempting to clock in for work at
715 S. Exposition Boulevard, Austin, Travis County, Texas on the date of the incident made the
basis of this lawsuit, was made by any person, within 30 days before or 30 days after the date of
the accident made the basis of this lawsuit. If so, please state the date of such examination,
inspection, test or analysis and the identity of the persons participating in such inspection,
examination, test or analysis, by name, address, and phone number.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 99
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 232 of 243




ANSWER:



INTERROGATORY NO. 6: Please state in detail each and every step taken by you to prevent or
avoid the incident made the basis of this suit.

ANSWER:



INTERROGATORY NO. 7: Pursuant to TEX. R. CIV. P. 192.3(d), please state the name, address
and telephone number of all persons whom you reasonably expect to call to testify at trial, and a
brief statement describing the substance of their testimony.

ANSWER:



INTERROGATORY NO. 8: For any testifying expert or consulting expert whose mental
impressions or opinions have been reviewed by a testifying expert, please state or provide all
discovery authorized by TEX. R. CIV. P. 192.3(e). A complete answer will include a list of all
witness fees paid within the last five years.

ANSWER:



INTERROGATORY NO. 9: Please state whether you have been properly named in this cause of
action, stating your correct name if you have not been properly named.

ANSWER:



INTERROGATORY NO. 10: Were photographs taken of the location involved in the incident
which is the subject of this lawsuit by you, an agent of yours, an agent of your insurance carrier,
or an agent of your attorney? If so, please state the person(s) who took such photographs by
name, address, and phone number, and the person(s) in possession of such photographs by name,
address, and phone number.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 100
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 233 of 243




INTERROGATORY NO. 11: Were videos or any other electronic recordings taken of the
location involved in the incident which is the subject of this lawsuit by you, an agent of yours, an
agent of your insurance carrier, or an agent of your attorney? If so, please state the person(s)
who took such videos or electronic recordings by name, address, and phone number, and the
person(s) in possession of such videos or electronic recordings by name, address, and phone
number.

ANSWER:



INTERROGATORY NO. 12: Were recorded statements taken of any Plaintiff, Defendant, or
any other person with knowledge of relevant facts regarding the incident made the basis of this
suit by an agent of your insurance carrier? If so, please state the person(s) who took such
statements by name, address, and phone number, the dates such statements were taken, and the
person(s) who gave such statements by name, address, and phone number.

ANSWER:



INTERROGATORY NO. 13: Identify any and all of your employees, servants, or agents who
worked on the premises within 14 days before and or 14 days after the date of the incident made
the basis of this lawsuit.

ANSWER:



INTERROGATORY NO. 14: Please identify the nature and location of any video surveillance
camera or equipment near the location in question, and whether or not such equipment was in
use or in operation on the date of the incident in question.

ANSWER:



INTERROGATORY NO. 15: Identify the last person who inspected the location in front of the
area where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit before the
accident and the date and time it was inspected.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 101
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 234 of 243




INTERROGATORY NO. 16: Identify the person who inspected the premises in front of the area
where Plaintiff was attempting to clock in for work at 715 S. Exposition Boulevard, Austin,
Travis County, Texas on the date of the incident made the basis of this lawsuit after the accident
and the date and time it was inspected.

ANSWER:



INTERROGATORY NO. 17: State the location on your premises where the accident occurred,
giving the distance, in feet, to fixed objects or boundaries of the premises.

ANSWER:



INTERROGATORY NO. 18: Describe in your own words your understanding of how the
incident made the basis of this suit occurred.

ANSWER:



INTERROGATORY NO. 19:             Describe any conditions that caused or contributed to the
accident.

ANSWER:



INTERROGATORY NO. 20: If you knew of the condition(s) described in your answer to
Interrogatory #19 before the accident occurred, when did you learn of such condition(s)?

ANSWER:



INTERROGATORY NO. 21: If you contend Plaintiff was negligent in causing his own injuries,
state the factual basis for your contention.

ANSWER:



INTERROGATORY NO. 22: Describe in detail any conversations you have had with the
Plaintiff since the accident.


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 102
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 235 of 243




ANSWER:



INTERROGATORY NO. 23: Describe in detail your regular procedure for inspecting and
maintaining the premises in front of the area where Plaintiff was attempting to clock in for work
at 715 S. Exposition Boulevard, Austin, Travis County, Texas.

ANSWER:



INTERROGATORY NO. 24:               Describe any warnings or signs that were posted on your
premises at the time of the accident in the specific area where the accident occurred.

ANSWER:



INTERROGATORY NO. 25: What precautions did you take to take to prevent the accident
made the basis of this lawsuit from happening?

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 103
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 236 of 243




                              REQUESTS FOR PRODUCTION

1.      All statements, oral or written, previously made by any Plaintiff concerning the subject
matter of this lawsuit, including any written statements signed or otherwise adopted or approved
by any Plaintiff and any stenographic, mechanical, electrical, or other type of recording, and any
transcription thereof.

RESPONSE:



2.     All drawings, maps or sketches of the scene of the incident made the basis of this lawsuit.

RESPONSE:



3.      All investigative or other reports that were conducted by or on behalf of the Defendant in
the ordinary course of Defendant’s business, prior to the incident in question or subsequent to the
incident in question and before the Defendant received formal notice, relating to the incident in
question or the subject matter of this lawsuit (including Plaintiff’s claims for damages).

       A.      Also, regarding the aforementioned investigation, please produce all
correspondence, tests, reports, documents, drawings, photographs, movie or videotape films,
models, computer generated, enhanced and/or actual items recovered from the scene of the
incident in question, generated or obtained by or on behalf of the Defendant, which are relevant
or contain information relevant to:

               (1)    the cause of the incident in question;

               (2)    the injuries sustained by the Plaintiff; and

               (3)    the Defendant’s affirmative defenses to the Plaintiffs’ causes of action.

       B       All statements obtained by or on behalf of the Defendant;

       C.      All physical and/or tangible items and/or potentially usable evidence obtained by
or on behalf of the Defendant from the scene of the incident in question.

RESPONSE:



4.      All claims files of Defendant’s insurance carrier regarding the accident made the basis of
this suit. See e.g., In re Ford Motor Co., 988 S.W.2d 714, 719 (Tex. 1998) (Defendant entitled
to claim file from Plaintiff’s carrier); Dunn Equip., Inc. v. Gayle, 725 S.W.2d 372, 374-75


PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 104
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 237 of 243




(Tex.App.-Houston [14th Dist.] 1987, orig. proceeding) (Plaintiff entitled to claim file from
Defendant’s carrier).

RESPONSE:



5.      Documents which establish the date on which Defendant and/or Defendant’s insurance
carrier learned that any Plaintiff was asserting a claim for bodily injury damages against
Defendant.

RESPONSE:



6.      All photographs, videotapes, films, slides, or negatives of any sort which have been taken
of any Plaintiff, by or for the Defendant, or which are otherwise in the possession, custody, or
control of the Defendant.

RESPONSE:



7.     All photographs, videotapes, films, slides, negatives, sketches, or maps of any sort which
have been taken or made of the incident, scene, location involved in the incident, by or for the
Defendant, or which are otherwise in the possession, custody, or control of the Defendant. Color
photographs or color laser copies of photographs are specifically requested.

RESPONSE:



8.     All models, prototypes, displays, or other exhibits which may be used at the trial hereof,
excluding enlargements of items already provided to or received from any Plaintiff.

RESPONSE:



9.     All correspondence between any Plaintiff and Defendant which are in the possession of
the Defendant.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 105
                                                                                 EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 238 of 243




10.   All documents not previously produced in response to the above request for production
which Defendant will/may introduce at the time of trial in support of its defenses and/or for
impeachment.

RESPONSE:



11.     All claim files on Plaintiff in the possession, custody and/or control of Defendant or
his/her agents, servants, employees and insurance company.

RESPONSE:



12.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier concerning the subject
matter of this cause of action.

RESPONSE:



13.     Please produce an audio tape and transcription of any and all recorded statements in the
care, custody or control of Defendant or Defendant’s insurance carrier taken of any interviews of
the Plaintiff concerning the subject matter of this cause of action.

RESPONSE:



14.    Please produce copies of all records obtained by subpoena, depositions by written
questions, or written authorization from any and all of any Plaintiffs’ medical providers, insurers,
and employers.

RESPONSE:



15.     Please produce copies of all records in your possession, custody, and control relating to
any citations and criminal charge within the past 10 years.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 106
                                                                                  EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 239 of 243




16.    Please produce copies of any and all publications, studies, or experiments which will be
used or introduced at trial to support Defendant’s contentions, or which will be used or
introduced at trial to support Defendant’s expert witness testimony, or which have been relied
upon by Defendant’s expert witnesses to form opinions in this case, or which will be used or
introduced at trial to cross examine any Plaintiffs’ expert witnesses.

RESPONSE:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 107
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 240 of 243




                               REQUEST FOR ADMISSIONS

1.    Admit or deny that Defendant was the owner of the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



2.     Admit or deny that Defendant was the occupier of the premises located at 715 S.
Exposition Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



3.    Admit or deny that Defendant controlled the premises located at 715 S. Exposition
Boulevard, Austin, Travis County, Texas at the time of the incident in question.

ANSWER:



4.      Admit or deny Plaintiff properly named you in Plaintiff’s First Amended Original
Petition.

ANSWER:




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 108
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 241 of 243




                                             Respectfully submitted,

                                             WALKER BRIGHT, P.C.
                                             100 N. Central Expressway, Suite 800
                                             Richardson, Texas 75080
                                             Telephone:     (972) 744-0192
                                             Facsimile:     (972) 744-0067
                                             Email:         efiledallas@wblpc.com



                                     By:
                                             Gerald Bright
                                             State Bar No. 02991720
                                             David L. Craft
                                             State Bar No. 00790522
                                             Courtney L. Myers
                                             State Bar No. 24102261
                                             Arthur L. Walker
                                             State Bar No. 20693900

                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 109
                                                                                EXHIBIT A
       Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 242 of 243




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing PLAINTIFF’S FIRST

AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS has been sent via the

method listed below to all counsel of record and/or parties as listed below on this the 21st day of

October 2020.

Trek Doyle                                   Via Texas Efile Eservice
Karl Seelbach
Joshua R. Bolduc
Doyle & Seelbach PLLC
7700 W. Highway 71, Ste. 250
Austin, Texas 78735
Attorneys for Defendants



                                                    /s/ Gerald Bright
                                             Gerald Bright/David Craft




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION AND DISCOVERY REQUESTS - Page 110
                                                                                  EXHIBIT A
             Case 1:20-cv-01157-RP Document 1-1 Filed 11/20/20 Page 243 of 243

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Efile Dallas on behalf of Gerald Bright
Bar No. 2991720
efiledallas@wblpc.com
Envelope ID: 47380758
Status as of 10/22/2020 3:34 PM CST

Associated Case Party: Hershall Shelley

Name             BarNumber    Email                   TimestampSubmitted       Status

Gerald Bright                 efiledallas@wblpc.com   10/21/2020 10:42:05 AM   SENT



Associated Case Party: Randalls Food & Drugs LP

Name              BarNumber    Email                     TimestampSubmitted       Status

Trek Doyle                     trek@doyleseelbach.com    10/21/2020 10:42:05 AM   SENT

Bill Templeton                 bill@doyleseelbach.com    10/21/2020 10:42:05 AM   SENT

Joshua Bolduc                  josh@doyleseelbach.com    10/21/2020 10:42:05 AM   SENT




                                                                                        EXHIBIT A
